Exhibit 10.1

 

EXECUTION VERSION

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

WIDEOPENWEST FINANCE, LLC,
as the Borrower

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG,
as the Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,
as the Third Amendment Lead Arranger

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 21,
2015, is entered into among WIDEOPENWEST FINANCE, LLC, a Delaware limited
liability company (the “Borrower”), the PARENT GUARANTORS (as defined in the
Credit Agreement referred to below), the SUBSIDIARY GUARANTORS (as defined in
the Credit Agreement referred to below), certain LENDERS (as defined in the
Credit Agreement referred to below) party hereto, CREDIT SUISSE AG, as
administrative agent under the Credit Agreement referred to below (the
“Administrative Agent”), amends that certain Credit Agreement, dated as of
July 17, 2012, as amended by the First Amendment to Credit Agreement, dated as
of April 1, 2013, and the Second Amendment to Credit Agreement, dated as of
November 27, 2013 (the “Existing Credit Agreement”; and the Existing Credit
Agreement as modified pursuant to this Amendment, the “Credit Agreement”), among
the Borrower, the Parent Guarantors, the Lenders party thereto and the
Administrative Agent.

 

RECITALS

 

WHEREAS, pursuant to Section 2.19 of the Existing Credit Agreement, the Borrower
will refinance the outstanding Term B Loans (the “Existing Term B Loans”) and,
in connection therewith, the Lenders of Term B Loans party hereto (the
“Replacement Term B Lenders”) will advance an aggregate principal amount of
$1,411,430,013.12 (the “Replacement Term B Loans”), the proceeds of which will
be used to repay outstanding principal of the Existing Term B Loans (such
repayment, the “Term B Loan Refinancing”); and

 

WHEREAS, immediately following the Term B Loan Refinancing, the Borrower, the
Parent Guarantors, the Lenders party hereto and the Administrative Agent will
make certain amendments to the Credit Agreement as provided herein, such that,
from and after the Third Amendment Effective Date (as defined below), the terms
and provisions of the Existing Credit Agreement shall be as set forth in the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the covenants made hereunder, and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.  Except as expressly provided
herein, capitalized terms used in this Amendment shall have the meanings set
forth for such terms in the Credit Agreement.

 

SECTION 2.                            Amendments to Existing Credit Agreement. 
The terms and provisions of the Existing Credit Agreement are hereby amended as
set forth on Exhibit A attached hereto such that all of the newly inserted and
underscored provisions and any formatting changes reflected therein shall be
deemed inserted or made, as applicable, and all of the stricken provisions shall
be deemed to be deleted therefrom, which Credit Agreement shall immediately and
automatically become effective upon the effectiveness of this Amendment in
accordance with Section 5 below.  Schedules and Exhibits to the Credit Agreement
shall remain as in effect under the Existing Credit Agreement, except with
respect to Schedules attached hereto as Exhibit B and Exhibits set forth on
Exhibit C attached hereto, each of which shall replace the respective Schedule
or Exhibit to the Credit Agreement in its entirety.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.                            Replacement Term B Loans.  Immediately
after giving effect to the Term B Loan Refinancing, the Replacement Term B
Lenders shall constitute Required Lenders under the Credit Agreement.  Each
Replacement Term B Lender hereby commits to advance the amount of Replacement
Term B Loans as set forth opposite its name on Schedule A attached hereto
pursuant to the terms and conditions hereof.  The proceeds of the Replacement
Term B Loans shall be applied as set forth above.  For the avoidance of doubt,
the Third Amendment Lead Arranger (as defined below) and the Administrative
Agent may agree to allow Term Loan Lenders holding Existing Term B Loans under
the Existing Credit Agreement to exchange their Existing Term B Loans for
Replacement Term B Loans under the Credit Agreement on terms to be determined by
the Third Amendment Lead Arranger and the Administrative Agent, and any such
exchange shall reduce the amount of Replacement Term B Loans actually funded by
the Replacement Term B Lenders on a dollar-for-dollar basis.  The Replacement
Term B Loans shall constitute Term B Loans under the Credit Agreement and the
other Credit Documents after giving effect to this Amendment.

 

SECTION 4.                            Joinder to Credit Agreement.  Each
Replacement Term B Lender acknowledges and agrees that, upon the effectiveness
of this Amendment, it shall become a “Term Loan Lender” and a “Lender” under,
and for all purposes of, the Credit Agreement and the other Credit Documents,
and shall be subject to and bound by the terms thereof; and shall perform all
the obligations of and shall have all rights of a Term Loan Lender and a Lender
thereunder.  Upon the effectiveness of this Amendment, unless the context
otherwise requires, all references to Term B Loans in the Credit Documents shall
be deemed to, and shall constitute, references to Replacement Term B Loans.

 

SECTION 5.                            Conditions to Effectiveness of this
Amendment.  This Amendment shall become effective when all the conditions set
forth in this Section 5 shall have been satisfied (provided that such conditions
are satisfied no later than May 21, 2015) (the date such conditions are
satisfied being the “Third Amendment Effective Date”).

 

(a)                                 Execution of Counterparts.  The
Administrative Agent shall have executed this Amendment, in its capacity as
Administrative Agent.  Each of the Replacement Term B Lenders shall have
executed this Amendment.  The Administrative Agent and Credit Suisse Securities
(USA) LLC, in its capacity as lead arranger (the “Third Amendment Lead
Arranger”), shall have received counterparts of this Amendment executed by a
duly authorized officer of the Borrower, each Parent Guarantor and each
Subsidiary Guarantor.

 

(b)                                 Repayment.

 

i.                  The Administrative Agent shall have received a prepayment of
$150 million to be applied ratably to the Existing Term B Loans and the Term B-1
Loans.

 

ii.               The Borrower shall pay on the Third Amendment Effective Date
all accrued and unpaid interest on the Existing Term B Loans, and any other
amounts owing with respect to the Existing Term B Loans; provided that the
Borrower shall not be required to pay any amounts accrued and owing as of the
Third Amendment Effective Date pursuant to Section 2.12 of the Existing Credit
Agreement.

 

(c)                                  Legal Opinions.  The Third Amendment Lead
Arranger and the Administrative Agent shall have received the executed legal
opinion of (a) Kirkland & Ellis LLP, special New York counsel to the Credit
Parties, and (b) Drinker Biddle & Reath LLP, regulatory counsel to the Credit
Parties, in each case, (i) dated the Third Amendment Effective Date,
(ii) addressed to the Administrative Agent, the Letter of Credit Issuer and the
Lenders, and (iii) in form and substance reasonably satisfactory to the
Administrative Agent and the Third Amendment Lead Arranger.  The Borrower, the
other Credit Parties and the Administrative Agent hereby instruct such counsel
to deliver such legal opinion.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Secretary Certificates.  The Administrative
Agent shall have received a certificate of the Borrower, dated the Third
Amendment Effective Date and reasonably acceptable to the Administrative Agent
and the Third Amendment Lead Arranger, in each case with appropriate insertions,
executed by the President, Vice President or Chief Financial Officer and the
Secretary or any Assistant Secretary of the Borrower, and attaching (i) a copy
of the resolutions, in form and substance satisfactory to the Administrative
Agent, of the Board of Directors (or similar governing body) of the Borrower (or
a duly authorized committee thereof) authorizing (x) the execution, delivery and
performance of this Amendment and the other Credit Documents (and any agreements
relating thereto) to which it is a party and (y) the extensions of credit
contemplated hereunder; (ii) true and complete copies of the certificate of
incorporation and by-laws (or equivalent organizational documents) of the
Borrower, (iii) incumbency certificates of the officers of the Borrower
executing this Amendment or any other Credit Documents to which the Borrower is
a party as of the Third Amendment Effective Date and (iv) a good standing
certificate certified as of a recent date from the applicable Governmental
Authority of the Borrower’s jurisdiction of organization.

 

(e)                                  Fees and Expenses.  (i) The Administrative
Agent and the Third Amendment Lead Arranger shall have received all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
the Third Amendment Lead Arranger (including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent and the Third
Amendment Lead Arranger) required to be paid to the Administrative Agent and the
Third Amendment Lead Arranger pursuant to the Existing Credit Agreement or any
separate letter agreement relating to the Amendment and for which invoices have
been presented, no later than one Business Day prior to the Third Amendment
Effective Date and (ii) the Third Amendment Lead Arranger shall have received
all fees due and payable by the Borrower and otherwise required to be paid
pursuant to separate letter agreements on or before the Third Amendment
Effective Date.

 

(f)                                   Representations and Warranties.

 

i.                  As of the Third Amendment Effective Date, the
representations and warranties contained herein, in the Credit Agreement and in
the other Credit Documents shall be true and correct in all material respects on
and as of the Third Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

 

ii.               With respect to each Credit Party, other than the Borrower,
(A) since the Closing Date, there have been no changes to the certificate of
incorporation and by-laws (or equivalent organizational documents) of such
Credit Party, (B) the resolutions adopted by the Board of Directors (or similar
governing body) of such Credit Party and attached to the secretary’s certificate
of such Credit Party delivered on the Closing Date have not been modified,
rescinded or amended and are in full force and effect as of the Third Amendment
Effective Date, and (C) no changes have been made to the incumbency certificate
of the officers of such Credit Party delivered on the First Amendment Effective
Date by such Credit Party.

 

(g)                                  No Default.  As of the Third Amendment
Effective Date, no event shall have occurred and be continuing or would result
from the consummation of the transactions contemplated by this Amendment on the
Third Amendment Effective Date that would constitute an Event of Default or a
Default.

 

(h)                                 Solvency.  On the Third Amendment Effective
Date, immediately following the making of the Replacement Term B Loans and after
giving effect to the application of the proceeds of such Loans on the Third
Amendment Effective Date, Holdings on a consolidated basis with its Subsidiaries
will be Solvent.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Borrowing Notice.  Prior to the making
of the Replacement Term B Loans, the Administrative Agent and the Third
Amendment Lead Arranger shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3 of the Credit
Agreement.

 

For purposes of determining compliance with the conditions specified in this
Section 5, each of the Replacement Term B Lenders that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Replacement Term B Lenders
unless the Administrative Agent has received notice from such Replacement Term B
Lenders prior to the Third Amendment Effective Date specifying its objection
thereto.

 

SECTION 6.                            Representations and Warranties.  Each
Credit Party represents and warrants as follows:

 

(a)                                 Status.  Each of each Parent Guarantor, the
Borrower and each Restricted Subsidiary (other than any Immaterial Subsidiary)
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified or in good standing,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that each Parent
Guarantor, the Borrower and the Subsidiaries may consummate any transaction
permitted under Section 10.3 of the Credit Agreement.

 

(b)                                 Power and Authority.  Each Credit Party has
the corporate or other organizational power and authority to execute, deliver
and carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party (and, in the case of the Borrower, to borrow hereunder);
(b) each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity; and (c) each Credit Party (i) has the corporate or
other organizational power and authority and possesses all franchises, licenses,
permits, authorizations and approvals, in each case from Governmental
Authorities, necessary to enable it to use its corporate name and to own, lease
or otherwise hold its properties and assets and to carry on its business as
presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) is in compliance with all applicable statutes, laws, ordinances, rules,
orders, permits, franchises and regulations of any applicable Governmental
Authority, domestic or foreign (including, without limitation, those related to
Hazardous Materials and substances), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Authorization; No Violation.  Neither the
execution, delivery or performance by any Credit Party of this Amendment, the
Credit Agreement or the other Credit Documents to which it is a party nor
compliance with the terms and provisions thereof nor the Term B Loan Refinancing
or the other transactions contemplated by this Amendment will (a) contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, except where
such contravention could not reasonably be expected to have a Material Adverse
Effect, (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any indenture (including the Senior Unsecured Notes
Indenture and the Senior Subordinated Notes Indenture), loan agreement, lease
agreement, mortgage, deed of trust, agreement or

 

4

--------------------------------------------------------------------------------


 

other material instrument to which any Parent Guarantor, the Borrower or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound, except where such breach or default could not reasonably be
expected to have a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws or other constitutional documents of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries.

 

(d)                                 Accuracy of Representations and Warranties. 
The representations and warranties of each Credit Party set forth in the Credit
Documents (including, for avoidance of doubt, in the Credit Agreement) are true
and correct in all material respects on and as of the Third Amendment Effective
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

 

(e)                                  No Default or Event of Default.  As of the
Third Amendment Effective Date, no Event of Default or Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Amendment on the Third Amendment Effective Date that would
constitute an Event of Default or a Default.

 

SECTION 7.  Validity of Obligations and Liens.

 

(a)                                 Validity of Obligations.  The Borrower, each
Parent Guarantor and each other Credit Party acknowledges and agrees that, both
before and after giving effect to this Amendment and the Credit Agreement, the
Borrower, each Parent Guarantor and each other Credit Party is, jointly and
severally, indebted to the Lenders and the other Secured Parties for the
Obligations, without defense, counterclaim or offset of any kind and the
Borrower, each Parent Guarantor and each other Credit Party hereby ratifies and
reaffirms the validity, enforceability and binding nature of such Obligations
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity).  For the avoidance of doubt, it is acknowledged and
agreed that “Obligations”, as used in this Amendment or in any other Credit
Documents shall include, without limitation, the Replacement Term B Loans.

 

(b)                                 Validity of Guarantees.  Each Parent
Guarantor and each other Guarantor hereby (i) acknowledges and agrees to the
terms of this Amendment and the Credit Agreement and (ii) confirms and agrees
that, its guarantee under the Guarantee Agreement is, and shall continue to be,
in full force and effect, and shall apply to all Obligations and such guarantee
is hereby ratified and confirmed in all respects.

 

(c)                                  Validity of Liens and Credit Documents. 
The Borrower, each Parent Guarantor and each other Credit Party hereby ratifies
and reaffirms the validity and enforceability (except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity) of the
Liens and security interests granted to the Administrative Agent for the benefit
of the Secured Parties to secure any of the Obligations by the Borrower, each
Parent Guarantor or any other Credit Party pursuant to the Credit Documents to
which any of the Borrower, each Parent Guarantor or any other Credit Party is a
party and hereby confirms and agrees that notwithstanding the effectiveness of
this Amendment and the Credit Agreement, and except as expressly amended by this
Amendment or pursuant to the Credit Agreement, each such Credit Document is, and
shall continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment and the Credit Agreement, (i) each reference in the Credit Documents
to the “Credit Agreement”, “thereunder”, “thereof” (and each reference in the
Credit Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like
import shall mean and be a reference to the Credit Agreement (as amended
hereby), and (ii) all references to “Term B Loans” in the Credit Documents shall
be deemed to be references to the Replacement Term B Loans.

 

5

--------------------------------------------------------------------------------


 

SECTION 8.                            Lender Consent and Authorization to Amend
Other Credit Documents.

 

(a)                                 Each of the Lenders party hereto hereby
acknowledges and agrees that it has received a copy of the Credit Agreement and
consents to, and authorizes the Borrower, each Parent Guarantor, each other
Credit Party and the Administrative Agent to enter into such amendments,
restatements, amendment and restatements, supplements and modifications to the
Security Agreement, the Guarantee Agreement and the other Security Documents and
Credit Documents as the Administrative Agent or the Third Amendment Lead
Arranger deems reasonably necessary or desirable in connection with this
Amendment.

 

(b)                                 By signing below, each of the Replacement
Term B Lenders in its capacity as a Lender under the Credit Agreement, hereby
irrevocably authorizes and directs Credit Suisse AG to execute the Amendment in
its capacity as Administrative Agent.

 

SECTION 9.                            Governing Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.                     Execution in Counterparts. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Amendment or the
Acknowledgement and Consent hereof by telecopier or electronic image scan
transmission (e.g., PDF via electronic mail) shall be effective as delivery of
an original executed counterpart of this Amendment or such Acknowledgement and
Consent.

 

SECTION 11.                     Execution of Amendment.  This Amendment shall be
executed by the Borrower, each Parent Guarantor, each Subsidiary Guarantor, the
Administrative Agent, in its capacity as Administrative Agent under the Existing
Credit Agreement and each Replacement Term B Lender.  Execution of this
Amendment by any Person constitutes the agreement of such Person to (and results
in such Person being bound by) this Amendment and the Credit Agreement.

 

SECTION 12.       Severability.  Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 13.       Integration.  This Amendment, the Existing Credit Agreement,
the Credit Agreement, the other Credit Documents and any separate letter
agreements among the Borrower and the Third Amendment Lead Arranger and/or their
respective affiliates represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Third Amendment Lead Arranger or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
Existing Credit Agreement, the Credit Agreement, the other Credit Documents or
such other letter agreements. This Amendment shall constitute a “Credit
Document” for all purposes under the Credit Agreement.

 

SECTION 14.                     No Novation.  This Amendment shall not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release the priority of any Credit
Document or any other security therefor.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement or the instruments, documents and agreements securing
the same, which shall remain in full force and effect.  Nothing in this
Amendment shall be construed as a release or other discharge of the Borrower,
each Parent Guarantor or any other Credit Party from any of its

 

6

--------------------------------------------------------------------------------


 

obligations and liabilities under the Existing Credit Agreement or the other
Credit Documents, all of which are continued on the terms set forth in the
Credit Agreement.

 

SECTION 15.                     Submission to Jurisdiction; Waivers.  Each of
the Parent Guarantors, each of the Subsidiary Guarantors and the Borrower each
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Amendment, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York located in the Borough of Manhattan, New
York, New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

(b)                                 consents and agrees that any such action or
proceeding arising out of or relating to this Amendment or any other Credit
Document may be brought in any court referred to in paragraph (a) of this
Section 15 and waives any objection that it may now or hereafter have to the
laying of venue of any such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 13.2 of the Credit Agreement or
at such other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 15 any special, indirect, exemplary,
punitive or consequential damages.

 

Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Amendment and brought in any court
referred to in paragraph (a) of this Section 15 shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 16.                     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 17.                     Headings.  Section and subsection headings in
this Amendment are included herein for convenience of reference only and shall
not constitute a part of this Amendment for any other purpose or be given any
substantive effect.

 

7

--------------------------------------------------------------------------------


 

SECTION 18.                     Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of (i) the Borrower, each Parent Guarantor
and each other Credit Party party hereto and their respective successors and
assigns, and (ii) the Administrative Agent and the Lenders and each of their
respective successors and assigns.  Neither the Borrower’s nor any Parent
Guarantor’s, nor any other Credit Parties’ rights and obligations hereunder and
any interest therein may be assigned or delegated by the Borrower, each Parent
Guarantor or any other Credit Party without the prior written consent of all
Lenders.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

BORROWER:

 

 

 

 

 

WIDEOPENWEST FINANCE, LLC

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

PARENT GUARANTORS:

 

 

 

 

 

RACECAR ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

WIDEOPENWEST CLEVELAND, INC.

 

 

WIDEOPENWEST ILLINOIS, INC.

 

 

WIDEOPENWEST NETWORKS, INC.

 

 

WIDEOPENWEST OHIO, INC.

 

 

WOW SIGECOM, INC.

 

 

WIDEOPENWEST KITE INC.

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

WIDEOPENWEST CLEVELAND, LLC

 

 

WIDEOPENWEST ILLINOIS, LLC

 

 

WIDEOPENWEST MICHIGAN, LLC

 

 

WIDEOPENWEST NETWORKS, LLC

 

 

WIDEOPENWEST OHIO, LLC

 

 

SIGECOM, LLC

 

 

WIDEOPENWEST CAPITAL CORP.

 

 

WIDEOPENWEST MID-MICHIGAN HOLDINGS, LLC

 

 

WIDEOPENWEST MID-MICHIGAN, LLC

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

[WideOpenWest Finance, LLC - Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KITE PARENT CORP.

 

KNOLOGY, INC.

 

KNOLOGY BROADBAND, INC.

 

KNOLOGY OF CENTRAL FLORIDA, INC.

 

KNOLOGY PROVIDER SOLUTIONS GROUP, INC.

 

KNOLOGY OF ALABAMA, INC.

 

KNOLOGY OF AUGUSTA, INC.

 

KNOLOGY OF CHARLESTON, INC.

 

KNOLOGY OF COLUMBUS, INC.

 

KNOLOGY OF FLORIDA, LLC

 

KNOLOGY OF GEORGIA, INC.

 

KNOLOGY OF HUNTSVILLE, INC.

 

KNOLOGY OF KNOXVILLE, INC.

 

KNOLOGY OF MONTGOMERY, INC.

 

KNOLOGY OF NASHVILLE, INC.

 

KNOLOGY OF SOUTH CAROLINA, INC.

 

KNOLOGY OF SOUTH DAKOTA, INC.

 

KNOLOGY OF TENNESSEE, INC.

 

GLOBE TELECOMMUNICATIONS, INC.

 

ITC GLOBE, INC.

 

KNOLOGY OF THE VALLEY, INC.

 

VALLEY TELEPHONE CO., LLC

 

KNOLOGY OF THE PLAINS, INC.

 

KNOLOGY COMMUNITY TELEPHONE, INC.

 

KNOLOGY OF THE BLACK HILLS, LLC

 

BLACK HILLS FIBER SYSTEMS, INC.

 

BHFC PUBLISHING, LLC

 

KNOLOGY TOTAL COMMUNICATIONS, INC.

 

KNOLOGY OF THE WIREGRASS, INC.

 

WIREGRASS TELECOM, INC.

 

COMMUNICATIONS ONE, INC.

 

KNOLOGY OF KANSAS,INC.

 

KNOLOGY DATA CENTER SERVICES, INC.

 

KNOLOGY OF KENTUCKY, INC.

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

Name: Richard Edward Fish, Jr.

 

 

Title: Chief Financial Officer

 

[WideOpenWest Finance, LLC - Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as Administrative Agent

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Michaela Kenny

 

 

Name: Michaela Kenny

 

 

Title: Authorized Signatory

 

[WideOpenWest Finance, LLC - Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as Replacement Term B Lender

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Michaela Kenny

 

 

Name: Michaela Kenny

 

 

Title: Authorized Signatory

 

[WideOpenWest Finance, LLC - Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

REPLACEMENT TERM B LOAN COMMITMENTS

 

Replacement Term B Lender

 

Commitment

 

Address

CREDIT SUISSE AG

 

$

1,411,430,013.12

 

Eleven Madison Avenue

New York, NY 10010

Total

 

$

1,411,430,013.12

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[See Attached.]

 

--------------------------------------------------------------------------------


 

 

Senior First Lien Credit Facilities

 

CREDIT AGREEMENT

 

dated as of July 17, 2012,

 

as amended by the First Amendment, dated as of April 1, 2013, the Second
Amendment, dated as of November 27, 2013, and the Third Amendment, dated as of
May 21, 2015

 

among

 

WIDEOPENWEST FINANCE, LLC,
as Borrower,

 

RACECAR ACQUISITION, LLC,
WIDEOPENWEST CLEVELAND, INC.,
WIDEOPENWEST ILLINOIS, INC.,
WIDEOPENWEST NETWORKS, INC.,
WIDEOPENWEST OHIO, INC.,

 

WIDEOPENWEST KITE INC., and
WOW SIGECOM, INC.,
as Parent Guarantors,

 

The Several Lenders
from Time to Time Parties Hereto

 

and

 

CREDIT SUISSE AG,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,

as the Third Amendment Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

SECTION 1.

Definitions

1

 

 

 

 

 

1.1

Defined Terms

1

 

 

 

SECTION 2.

Amount and Terms of Credit

54

 

 

 

 

 

2.1

Commitments

54

 

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

55

 

2.3

Notice of Borrowing

55

 

2.4

Disbursement of Funds

56

 

2.5

Repayment of Loans; Evidence of Debt

56

 

2.6

Conversions and Continuations

57

 

2.7

Pro Rata Borrowings

58

 

2.8

Interest

58

 

2.9

Interest Periods

59

 

2.10

Inability to Determine Interest Rate, Illegality, etc.

60

 

2.11

Increased Costs

61

 

2.12

Compensation

62

 

2.13

Change of Lending Office

63

 

2.14

Notice of Certain Costs

63

 

2.15

Defaulting Lenders

63

 

2.16

Cash Collateral

65

 

2.17

Incremental Commitments

65

 

2.18

Loan Modification Offers

68

 

2.19

Refinancing Amendments

70

 

2.20

Repricing Protection

72

 

2.21

Term B-1 Loans

73

 

2.22

Cashless Rollover of Term Loans

73

 

 

 

 

SECTION 3.

Letters of Credit

73

 

 

 

 

 

3.1

Letters of Credit

73

 

3.2

Letter of Credit Requests

74

 

3.3

Letter of Credit Participations

75

 

3.4

Agreement to Repay Letter of Credit Drawings

77

 

3.5

Increased Costs

77

 

3.6

New or Successor Letter of Credit Issuer

78

 

 

 

 

SECTION 4.

Fees; Commitments

79

 

 

 

 

 

4.1

Fees

79

 

4.2

Voluntary Reduction of Revolving Credit Commitments

80

 

4.3

Mandatory Termination of Commitments

80

 

 

 

 

SECTION 5.

Payments

80

 

 

 

 

 

5.1

Voluntary Prepayments

80

 

5.2

Mandatory Prepayments

81

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

5.3

Method and Place of Payment

84

 

5.4

Taxes

84

 

5.5

Computations of Interest and Fees

86

 

5.6

Limit on Rate of Interest

86

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing

87

 

 

 

 

 

6.1

Credit Documents

87

 

6.2

Collateral

87

 

6.3

Legal Opinions

88

 

6.4

Closing Certificate

89

 

6.5

Senior Unsecured Notes and Senior Subordinated Notes

89

 

6.6

Equity Contribution

89

 

6.7

Acquisition; Merger Agreement; Merger

89

 

6.8

Company Material Adverse Effect

89

 

6.9

Closing Secretary Certificates

89

 

6.10

Corporate Proceedings of Each Credit Party

89

 

6.11

Corporate Documents; Good Standing Certificates; Incumbency Certificates

89

 

6.12

Fees

90

 

6.13

Solvency Certificate

90

 

6.14

Historical Financial Statements

90

 

6.15

Pro Forma Financial Statements

90

 

6.16

Insurance

90

 

6.17

Existing Indebtedness

90

 

6.18

Money Laundering

90

 

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

91

 

 

 

 

 

7.1

No Default; Representations and Warranties

91

 

7.2

Notice of Borrowing; Letter of Credit Request

91

 

 

 

 

SECTION 8.

Representations, Warranties and Agreements

91

 

 

 

 

 

8.1

Corporate Status

91

 

8.2

Corporate Power and Authority

92

 

8.3

Authorization; No Violation

92

 

8.4

Litigation

92

 

8.5

Margin Regulations

92

 

8.6

Governmental Approvals

93

 

8.7

Investment Company Act

93

 

8.8

True and Complete Disclosure

93

 

8.9

Financial Statements; Financial Condition; Material Adverse Effect

93

 

8.10

Tax Returns and Payments

93

 

8.11

Compliance with ERISA

94

 

8.12

Subsidiaries

94

 

8.13

Patents, etc.

94

 

8.14

Environmental Laws

94

 

8.15

Properties

95

 

8.16

Security Documents

95

 

8.17

Solvency

96

 

8.18

Senior Indebtedness

96

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

8.19

Use of Proceeds

96

 

 

 

 

SECTION 9.

Affirmative Covenants

96

 

 

 

 

 

9.1

Information Covenants

96

 

9.2

Books, Records and Inspections

99

 

9.3

Maintenance of Insurance

99

 

9.4

Payment of Taxes

99

 

9.5

Consolidated Corporate Franchises

100

 

9.6

Compliance with Statutes, Regulations, etc.

100

 

9.7

ERISA

100

 

9.8

Good Repair

101

 

9.9

Transactions with Affiliates

101

 

9.10

End of Fiscal Years; Fiscal Quarters

101

 

9.11

Additional Guarantors and Grantors; Additional Subsidiaries

102

 

9.12

Pledges of Additional Capital Stock and Evidence of Indebtedness

102

 

9.13

Use of Proceeds

102

 

9.14

Changes in Business

103

 

9.15

Further Assurances

103

 

9.16

Maintenance of Rating of Facilities

104

 

9.17

Interest Rate Protection

104

 

9.18

Limitations on Activities

104

 

9.19

Designation of Subsidiaries

104

 

9.20

Post-Closing Covenants

105

 

 

 

 

SECTION 10.

Negative Covenants

105

 

 

 

 

 

10.1

Limitation on Indebtedness

105

 

10.2

Limitation on Liens

108

 

10.3

Limitation on Fundamental Changes

109

 

10.4

Limitation on Sale of Assets

110

 

10.5

Limitation on Investments

112

 

10.6

Limitations on Dividends

114

 

10.7

Limitations on Subordinated Debt Payments and Amendments

115

 

10.8

Limitations on Sale Leasebacks

115

 

10.9

Financial Covenant

115

 

10.10

Limitations on Negative Pledges; Limitations on Clauses Restricting Subsidiary
Distributions

117

 

 

 

 

SECTION 11.

Events of Default

117

 

 

 

 

 

11.1

Payments

118

 

11.2

Representations, etc.

118

 

11.3

Covenants

118

 

11.4

Default Under Other Agreements

118

 

11.5

Bankruptcy, etc.

118

 

11.6

ERISA

119

 

11.7

Guarantee Agreement

119

 

11.8

Security Agreement and Pledge Agreement

119

 

11.9

Mortgages

119

 

11.10

Judgments

119

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

11.11

Change of Control

120

 

11.12

Cure Right

120

 

11.13

Government Approvals and Consents

121

 

11.14

Application of Proceeds

121

 

 

 

 

SECTION 12.

The Administrative Agent

122

 

 

 

 

 

12.1

Appointment

122

 

12.2

Delegation of Duties

122

 

12.3

Exculpatory Provisions

122

 

12.4

Reliance by Administrative Agent

123

 

12.5

Notice of Default

123

 

12.6

Non-Reliance on Administrative Agent and Other Lenders

124

 

12.7

Indemnification

124

 

12.8

Administrative Agent in its Individual Capacity

125

 

12.9

Successor Agent

125

 

12.10

Withholding Tax

125

 

12.11

Other Agents; Arranger and Bookrunner

126

 

12.12

Administrative Agent May File Proofs of Claim

126

 

12.13

Collateral and Guaranty Matters

127

 

12.14

Credit Bidding

127

 

12.15

Cash Management Obligations; Swap Agreements

128

 

 

 

 

SECTION 13.

Miscellaneous

128

 

 

 

 

 

13.1

Amendments and Waivers

128

 

13.2

Notices

130

 

13.3

No Waiver; Cumulative Remedies

133

 

13.4

Survival of Representations and Warranties

133

 

13.5

Payment of Expenses; Indemnification

134

 

13.6

Successors and Assigns; Participations and Assignments

135

 

13.7

Replacements of Lenders under Certain Circumstances

141

 

13.8

Adjustments; Set-off

142

 

13.9

Counterparts

143

 

13.10

Severability

143

 

13.11

Integration

143

 

13.12

GOVERNING LAW

143

 

13.13

Submission to Jurisdiction; Waivers

144

 

13.14

Acknowledgments

144

 

13.15

WAIVERS OF JURY TRIAL

145

 

13.16

Confidentiality

145

 

13.17

USA Patriot Act

146

 

13.18

Consent to Effectiveness

146

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)                                                          
Mortgaged Properties

Schedule 1.1(b)                                                           
Revolving Credit Commitments and Term Loan Commitments

Schedule 1.1(c)                                                           
Existing Letters of Credit

Schedule 1.1(d)                                                          
Existing Specified Hedge Agreements

Schedule 8.12                                                                  
Subsidiaries

Schedule 8.16(b)                                                    UCC Filing
Jurisdictions

Schedule 8.16(c)                                                     Mortgage
Recording Jurisdictions

Schedule 9.20                                                                  
Post-Closing Covenants

Schedule 10.1                                                                  
Closing Date Indebtedness

Schedule 10.2                                                                  
Closing Date Liens

Schedule 10.5                                                                  
Closing Date Investments

 

EXHIBITS

 

Exhibit A                                             Form of Assignment and
Acceptance

Exhibit B                                             Form of Guarantee
Agreement

Exhibit C-1                                  Form of Security Agreement

Exhibit C-2                                  Form of Pledge Agreement

Exhibit D                                             Form of Notice of
Borrowing

Exhibit E                                              Form of Mortgage (Real
Property)

Exhibit F                                               Form of Perfection
Certificate

Exhibit G                                             Form of Letter of Credit
Request

Exhibit H-1                                 Form of Pari Passu Intercreditor
Agreement

Exhibit H-2                                 Form of Second Lien Intercreditor
Agreement

Exhibit I                                                 Form of U.S. Tax
Compliance Certificate

Exhibit J-1                                      Form of Borrower Closing
Certificate

Exhibit J-2                                      Form of Credit Party Closing
Certificate

Exhibit K-1                                 Form of Promissory Note (Term Loans)

Exhibit K-2                                 Form of Promissory Note (Revolving
Credit Loans)

Exhibit L                                              Form of Solvency
Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 17, 2012, as amended by the First Amendment,
dated as of April 1, 2013, the Second Amendment, dated as of November 27, 2013,
and the Third Amendment, dated as of May 21, 2015, among WIDEOPENWEST FINANCE,
LLC, a Delaware limited liability company (the “Borrower”), RACECAR ACQUISITION,
LLC, a Delaware limited liability company (“Holdings”), WIDEOPENWEST
CLEVELAND, INC., a Delaware corporation (“WOW Cleveland Parent”), WIDEOPENWEST
ILLINOIS, INC., a Delaware corporation (“WOW Illinois Parent”), WIDEOPENWEST
NETWORKS, INC., a Delaware corporation (“WOW Networks Parent”), WIDEOPENWEST
OHIO, INC., a Delaware corporation (“WOW Ohio Parent”), WOW SIGECOM, INC., a
Delaware corporation (“WOW Sigecom Parent”), and WIDEOPENWEST KITE INC., a
Delaware corporation (“WOW Knology Parent”) the lending institutions from time
to time parties hereto (each a “Lender” and, collectively, the “Lenders”), and
CREDIT SUISSE AG,  as Administrative Agent.

 

The Borrower, Kingston Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
and Knology, Inc., a Delaware corporation (the “Company”) have entered into an
Agreement and Plan of Merger dated as of April 18, 2012 (the “Merger
Agreement”), pursuant to which the Borrower has agreed to acquire (the
“Acquisition”) the Company.  In connection with the Acquisition, on the Closing
Date, the Company will be merged (the “Merger”) with and into Merger Sub, with
the Company surviving as a direct wholly owned Subsidiary of the Borrower.

 

In connection with the Acquisition and the refinancing of the Existing Credit
Facilities (this and other capitalized terms used herein having the meanings
given to them in Section 1.1 below), the Borrower has requested the Lenders to
extend credit in the form of (a) Term Loans, in an initial aggregate principal
amount of $1,920,000,000 and (b) Revolving Credit Loans made available to the
Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an initial aggregate principal amount at any time outstanding
not in excess of $200,000,000 less the aggregate Letters of Credit Outstanding
at such time.  The Borrower has requested the Letter of Credit Issuer to issue
Letters of Credit at any time and from time to time prior to the L/C Maturity
Date, in an aggregate face amount at any time outstanding not in excess of the
Letter of Credit Commitment.

 

The proceeds of the Term Loans, together with the proceeds of the Equity
Contribution and the proceeds of the Senior Unsecured Notes and the Senior
Subordinated Notes issued on the Closing Date, will be used by the Borrower
solely to effect the Refinancing Transactions and the Acquisition and to pay
Transaction Expenses.  Proceeds of Revolving Credit Loans will be used solely
for general corporate purposes of Holdings, the Borrower and its Restricted
Subsidiaries (including Permitted Acquisitions, capital expenditures and
repayments of Indebtedness not prohibited hereunder) and to pay Transaction
Expenses to the extent permitted herein.  Letters of Credit will be used by the
Borrower for general corporate purposes.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions

 

1.1                               Defined Terms.  As used herein, the following
terms shall have the meanings specified in this Section 1.1 (it being understood
that defined terms in this Agreement shall include in the singular number the
plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.0%, (c) the Adjusted LIBO Rate applicable for an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%; provided that,
solely for purposes of determining the Adjusted LIBO Rate for purposes of the
foregoing, the LIBO Rate

 

--------------------------------------------------------------------------------


 

for any day shall be based on the rate set forth on such day at approximately
11:00 a.m. (London time) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates), (d) with respect to Term Loans (except Term B-1 Loans) only, 2.00% and
(e) with respect to Term B-1 Loans only, 1.75%.  If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be, for any reason, including the inability
or failure of the Administrative Agent to obtain sufficient quotations or offers
in accordance with the terms of the respective definitions thereof, the ABR
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR.

 

“Acceptable Price” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Accepting Lenders” shall have the meaning provided in Section 2.18(a).

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Acquired
Entity”), for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Acquired Entity (determined using such definitions as if
references to the Borrower and its Restricted Subsidiaries therein were to such
Pro Forma Acquired Entity and its Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Acquired Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition” shall have the meaning provided in the preamble to this Agreement.

 

“Additional Lender” shall have the meaning provided in Section 2.17(a).

 

“Additional Revolving Credit Commitments” shall have the meaning provided in
Section 2.17(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan for any
Interest Period, an interest rate per annum equal to the greater of (a) (i) with
respect to Term Loans only (except Term B-1 Loans), 1.00% per annum and
(ii) with respect to Term B-1 Loans only, 0.75% per annum and (b) the product of
(i) the LIBO Rate in effect for such Interest Period and (ii) the Statutory
Reserve Rate.

 

“Administrative Agent” shall mean Credit Suisse AG, as the administrative agent
under this Agreement and the other Credit Documents, together with any of its
successors in such capacity.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, New York 10010, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

2

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

 

“Affected Class” shall have the meaning provided in Section 2.18(a).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person
(other than an individual) if the first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.  Notwithstanding the foregoing, no Secured
Party shall be considered an Affiliate of any Credit Party.

 

“Affiliated Investment Fund” shall mean an Affiliate of the Sponsor (other than
any Parent Guarantor, the Borrower or any of their respective Subsidiaries) that
is a bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and with respect to which
the Sponsor and investment vehicles managed or advised by the Sponsor that are
not engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
do not make investment decisions for such entity.

 

“Affiliated Lender” shall mean a Lender that is the Sponsor or an Affiliate of
the Sponsor, other than any Parent Guarantor, the Borrower and their respective
Subsidiaries or any natural Person.

 

“Agents” shall mean the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents, the Documentation Agent and the Amendment Agents.

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Amendment Agents” shall mean, collectively, the First Amendment Agents, the
Second Amendment Lead Arranger and the Third Amendment Lead Arranger.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, (a) with respect to each ABR
Loan that is a Term Loan, (i) prior to the First Amendment Effective Date, 4.00%
per annum, (ii) on and after the First Amendment Effective Date and prior to the
Third Amendment Effective Date, with respect to each ABR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 3.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 2.75% per annum, (iii) on and after the Third Amendment
Effective Date, with respect to each ABR Loan that is a Term B Loan, 2.50% per
annum, (iv) on and after the First Amendment Effective Date and before the
Second Amendment Effective Date, with respect to each ABR Loan that is a Term
B-1 Loan, 2.25% per annum, and (v) on and after the Second Amendment Effective
Date, with respect to each ABR Loan that is a Term B-1 Loan, 2.00% per annum,
and (b) with respect to each ABR Loan that is a Revolving Credit Loan, 2.50% per
annum.

 

Each change in the Applicable ABR Margin resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date

 

3

--------------------------------------------------------------------------------


 

shall be effective with respect to all Revolving Credit Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the Section 9.1 Financials indicating such change until the date immediately
preceding the next date of delivery of Section 9.1 Financials indicating another
such change.

 

Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or Compliance Certificate delivered hereunder is discovered
to be inaccurate within one year of delivery (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable ABR Margin for any period (an “Applicable ABR Margin Period”) than
the Applicable ABR Margin applied for such Applicable ABR Margin Period, then
(1) the Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
ABR Margin Period, (2) the Applicable ABR Margin shall be determined based on
the corrected Compliance Certificate for such Applicable ABR Margin Period, and
(3) the Borrower shall promptly pay to the Administrative Agent, for the account
of the applicable Lenders, the accrued additional interest and Letter of Credit
Fees owing as a result of such increased Applicable ABR Margin for such
Applicable ABR Margin Period.

 

None of the foregoing shall limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.8(c) or Section 11.

 

“Applicable Amount” shall mean on any date (the “Reference Date”):

 

(A) the sum of, without duplication, (i) for purposes of Section 10.5(g)(ii),
the proviso to Section 10.5(h), Section 10.5(i), Section 10.6(c) and
Section 10.7(a)(x), $50,000,000, and (ii) plus (A) 100% of the cumulative
Consolidated EBITDA (without giving effect to any adjustments based on Acquired
EBITDA or Disposed EBITDA) for the period (treated as one accounting period)
from July 1, 2012, to the end of the most recent fiscal quarter ending
immediately prior to the Reference Date for which Section 9.1 Financials have
been delivered (or, if such cumulative Consolidated EBITDA for such period is a
deficit, minus 100% of such deficit) less (B) 1.4 times cumulative Consolidated
Interest Expense of the Borrower and its Restricted Subsidiaries for the same
period; provided that, (1) in the case of Section 10.5(g)(ii), the proviso to
Section 10.5(h), Section 10.5(i), Section 10.6(c) and Section 10.7(a)(x), the
amounts in clauses (i) and (ii) above shall only be available if the Borrower
shall be in compliance with, on a Pro Forma Basis (which, for the avoidance of
doubt, shall be determined after giving effect to any investment or dividend
actually made pursuant to Section 10.5(g)(ii), the proviso to Section 10.5(h),
Section 10.5(i), Section 10.6(c) or Section 10.7(a)(x) and to the incurrence of
any Indebtedness or utilization of cash or cash equivalents in connection
therewith), with the Financial Performance Covenant, as such covenant is
recomputed as at the most recent Calculation Date for which Section 9.1
Financials have been provided or were required to be provided, (2) in the case
of Section 10.7(a)(x) only, the amounts in clauses (i) and (ii) above shall only
be available if the Senior Secured Leverage Ratio as of the applicable Reference
Date is equal to or less than 3.50 to 1.00, determined on a Pro Forma Basis
(which, for the avoidance of doubt, shall be determined after giving effect to
any dividend actually made pursuant to Section 10.6(c) and to the incurrence of
any Indebtedness or utilization of cash or cash equivalents in connection
therewith), (3) in the case of Section 10.6(c) only, the amounts in clauses
(i) and (ii) above shall only be available (x) beginning on the date which is 24
months after the Third Amendment Effective Date and (y) subsequent to such date
referred to in the preceding clause (x), if the Senior Secured Leverage Ratio as
of the applicable Reference Date is equal to or less than 3.00 to 1.00,
determined on a Pro Forma Basis (which, for the avoidance of doubt, shall be
determined after giving effect to any dividend actually made pursuant to
Section 10.6(c) and to the incurrence of any Indebtedness or utilization of cash
or cash equivalents in connection therewith), plus

 

4

--------------------------------------------------------------------------------


 

(B) the amount of net cash proceeds received by Holdings from capital
contributions and the net cash proceeds received by Holdings from the issuance
of its Qualified Capital Stock (other than any capital contribution or issuance
of Qualified Capital Stock to the extent utilized in connection with other
transactions permitted pursuant to Section 10.5 or 10.6 or to the extent
utilized in connection with the exercise of the Cure Right) (to the extent
contributed by Holdings (directly or through other Parent Companies) as
Qualified Capital Stock to the Borrower) during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date, minus

 

(C) the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 10.5(g)(ii), the
proviso to Section 10.5(h) and Section 10.5(i), (ii) the aggregate amount of
dividends made since the Closing Date pursuant to Section 10.6(c) and (iii) the
aggregate amount of prepayments, repurchases and redemptions made since the
Closing Date pursuant to Section 10.7(a)(x)

 

; provided that the Applicable Amount shall only be available for any purpose
under this Agreement so long as (i) no Event of Default has occurred and is
continuing at the Reference Date or would result therefrom and (ii) with respect
to any Investment made pursuant to Section 10(g)(ii), the proviso to
Section 10.5(h) or Section 10.5(i), or any dividend made pursuant to
Section 10.6(c) or any prepayments, repurchases and redemptions made pursuant to
Section 10.7(a)(x), in the event the amount of such Investment, dividend or
repayment, repurchase or redemption exceeds $25,000,000, the Borrower shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth in reasonable detail the Applicable Amount as at such
Reference Date and the amount of such Investment, dividend, repayment,
repurchase or redemption, together with all relevant financial information
reasonably requested by the Administrative Agent.

 

“Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Applicable LIBOR Margin” shall mean at any date, (a) with respect to each LIBOR
Loan that is a Term Loan, (i) prior to the First Amendment Effective Date, 5.00%
per annum, (ii) on and after the First Amendment Effective Date and prior to the
Third Amendment Effective Date, with respect to each LIBOR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 4.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 3.75% per annum, (iii) on and after the Third Amendment
Effective Date, with respect to each LIBOR Loan that is a Term B Loan, 3.50% per
annum, (iv) on and after the First Amendment Effective Date and before the
Second Amendment Effective Date, with respect to each LIBOR Loan that is a Term
B-1 Loan, 3.25% per annum, and (v) on and after the Second Amendment Effective
Date, with respect to each LIBOR Loan that is a Term B-1 Loan, 3.00% per annum,
and (b) with respect to each LIBOR Loan that is a Revolving Credit Loan, 3.50%
per annum.

 

Each change in the Applicable LIBOR Margin resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective with respect to all Revolving Credit
Loans and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the Section 9.1 Financials indicating such change until
the date immediately preceding the next date of delivery of Section 9.1
Financials indicating another such change.

 

Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or Compliance Certificate delivered hereunder is discovered
to be inaccurate within one year of delivery (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable

 

5

--------------------------------------------------------------------------------


 

LIBOR Margin for any period (an “Applicable LIBOR Margin Period”) than the
Applicable LIBOR Margin applied for such Applicable LIBOR Margin Period, then
(1) the Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
LIBOR Margin Period, (2) the Applicable LIBOR Margin shall be determined based
on the corrected Compliance Certificate for such Applicable LIBOR Margin Period,
and (3) the Borrower shall promptly pay to the Administrative Agent, for the
account of the applicable Lenders, the accrued additional interest and Letter of
Credit Fees owing as a result of such increased Applicable LIBOR Margin for such
Applicable LIBOR Margin Period.

 

None of the foregoing shall limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.8(c) or Section 11.

 

“Approved Fund” shall have the meaning provided in Section 13.6(b).

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business unit, asset or other property of the Borrower, any Parent
Guarantor or any of the Restricted Subsidiaries not in the ordinary course of
business (including any sale, transfer or other disposition of any Capital Stock
of any Subsidiary of a Parent Guarantor or the Borrower owned by a Parent
Guarantor or the Borrower or a Restricted Subsidiary, including any sale or
issuance of any Capital Stock of any Subsidiary of a Parent Guarantor). 
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted by Section 10.4, other than transactions
permitted by Sections 10.4(b), (e) and (g).

 

“Asset Swap” shall mean any transaction or transactions involving the
disposition to one or more Persons of assets owned by one or more of the
Borrower or any of its Restricted Subsidiaries comprising one or more cable
television systems, or portions thereof, and related assets, and within three
months of such disposition, the acquisition by one or more of the Borrower
and/or any of the Subsidiary Guarantors (or any Restricted Subsidiary that is
not a Subsidiary Guarantor so long as the related disposition was not a
disposition of assets of the Borrower or a Subsidiary Guarantor), of assets
comprising one or more other cable television systems, or portions thereof, and
related assets, owned by such other Person or Persons, which assets acquired (in
the aggregate with any other such assets acquired within such period) have a
fair market value not less than the fair market value of the assets disposed of.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Purchase
pursuant to Section 13.6(d) or (e); provided that the Borrower shall not
designate the Administrative Agent or any other Person as the Auction Agent
without the written consent of the Administrative Agent or such other Person (it
being understood that neither the Administrative Agent nor any other Person
shall be under any obligation to agree to act as the Auction Agent); provided,
further, that Affiliated Lenders, Holdings and its Subsidiaries, and their
respective Affiliates may not act as the Auction Agent.

 

“Auction Purchase” shall mean a purchase of Loans or Commitments pursuant to a
Dutch Auction (x) in the case of a Purchasing Borrower Party, in accordance with
the provisions of Section 13.6(e) or (y) in the case of an Affiliated Lender, in
accordance with the provisions of Section 13.6(d).

 

“Authorized Officer” shall mean the Chief Executive Officer, President,
Executive Vice President, Chief Operating Officer or Chief Financial Officer of
the applicable Credit Party or any other

 

6

--------------------------------------------------------------------------------


 

senior officer of the applicable Credit Party designated as such in writing to
the Administrative Agent by the applicable Credit Party.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Revolving Credit Commitment over (b) the sum of
(i) the aggregate principal amount of all Revolving Credit Loans then
outstanding and (ii) the aggregate Letters of Credit Outstanding at such time.

 

“Avista” shall mean Avista Capital Holdings, LP or any of its Control Investment
Affiliates.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrower Historical Audited Financial Statements” shall mean the audited
financial statements of the Borrower and its consolidated subsidiaries for the
fiscal years of the Borrower ended December 31, 2009, December 31, 2010 and
December 31, 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years.

 

“Borrower Historical Unaudited Financial Statements” shall mean the unaudited
financial statements of the Borrower and its consolidated subsidiaries for the
fiscal quarter of the Borrower ended March 31, 2012, prepared in accordance with
GAAP consistently applied.

 

“Borrower Materials” shall have the meaning provided in Section 13.2(c).

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided, however, that when used in connection with a LIBOR Loan or an ABR Loan
based on the Adjusted LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollar deposits in the London
interbank market.

 

“Calculation Date” means the last day of any fiscal quarter.

 

“Cancellation” shall mean the cancellation, termination and forgiveness by
Purchasing Borrower Party of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term
Loans, which cancellation shall be consummated as described in Section 13.6(e).

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided that the term “Capital

 

7

--------------------------------------------------------------------------------


 

Expenditures” shall not include (a) expenditures made in connection with the
replacement, substitution, restoration or repair of assets (i) to the extent
financed from insurance proceeds paid on account of the loss of or damage to the
assets being replaced, restored or repaired or (ii) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (b) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (c) the purchase of
plant, property or equipment made within two years of the sale of any asset to
the extent purchased with the proceeds of such sale or (d) amounts expended for
Permitted Acquisitions.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that for all purposes hereof, the
determination of whether a lease is to be treated as a capital lease shall be
made without giving effect to any change in accounting for leases under GAAP
after the Closing Date.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, common stock, preferred stock, partnership
interests (general and limited) and membership and limited liability company
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP; provided that for all purposes hereof, the determination of whether a
lease is to be treated as a capital lease shall be made without giving effect to
any change in accounting for leases under GAAP after the Closing Date.

 

“Cash Collateral Agreement” shall have the meaning provided in Section 5.2(b).

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for the Letter of Credit Exposure or
obligations of the Lenders to fund participations in respect of the Letter of
Credit Exposure, cash or deposit account balances or, if the Administrative
Agent and each applicable Letter of Credit Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Letter of Credit Issuer.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Management Bank” shall mean any Person that is a Lender or an Agent or an
Affiliate of a Lender or an Agent at the time it provides any Cash Management
Services or that is a Lender or an Agent or an Affiliate of a Lender or an Agent
at the time it entered into an agreement to provide Cash Management Services;
provided that such Person executes and delivers to Administrative Agent a letter
agreement in form and substance reasonably acceptable to Administrative Agent
pursuant to which such person (a) appoints the Administrative Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.3.

 

“Cash Management Obligations” shall mean obligations owed by any Credit Party to
any Cash Management Bank in respect of any overdraft and related liabilities
arising from Cash Management Services.

 

8

--------------------------------------------------------------------------------


 

“Cash Management Services” shall mean treasury, depository and cash management
services and any automated clearing house fund transfer services

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives casualty insurance proceeds, or proceeds of a condemnation
award or other compensation.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, regulatory authority or quasi-regulatory authority
(including any self-regulatory authority, such as the such as the National
Association of Insurance Commissioners) or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) prior
to a Qualified IPO, (x) the Permitted Investors shall at any time not
beneficially own (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in the aggregate at
least 50.1% of the voting power of the outstanding Voting Stock of Holdings
and/or (y) any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) shall at any time have acquired direct or indirect
beneficial ownership of a percentage of the voting power of the outstanding
Voting Stock of Holdings that exceeds the percentage of the voting power of the
Voting Stock of Holdings then beneficially owned, in the aggregate, by the
Permitted Investors, unless, in the case of either clause (x) or (y) above, the
Permitted Investors have, at such time, the right or the ability by voting
power, contract or otherwise to elect or appoint at least a majority of the
Board of Directors (or similar governing body) of Holdings, or (ii) after a
Qualified IPO, any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) other than the Permitted Investors
shall at any time have acquired direct or indirect beneficial ownership of more
than 35% of the voting power of the outstanding Voting Stock of Holdings; and/or
(b) at any time Continuing Directors shall not constitute at least a majority of
the Board of Directors (or similar governing body) of the Borrower; and/or
(c) at any time, Holdings and/or the Parent Companies shall cease to directly
own, beneficially and of record, 100% of the issued and outstanding Capital
Stock of the Borrower; and/or (d) at any time, Holdings shall cease to directly
own, beneficially and of record, 100% of the issued and outstanding Capital
Stock of each Parent Company then in existence.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are a particular tranche of
Revolving Credit Loans or a particular tranche of Term Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment in respect of any particular tranche of Revolving Credit Loans
or a Term Loan Commitment in respect of any particular tranche of Term Loans. 
For the avoidance of doubt, (a) any Term Loans having the same terms and
conditions as an Existing Class of Term Loans may specify that such Term Loans
are of the same Class, but otherwise any Term Loans incurred pursuant to an
Incremental Amendment, Refinancing Amendment or Loan Modification Offer shall be
deemed to constitute a separate Class of Term Loans, and (b) any Revolving
Credit

 

9

--------------------------------------------------------------------------------


 

Commitments having the same terms and conditions as an Existing Class of
Revolving Credit Commitments may specify that such Revolving Credit Commitments
are of the same Class, but otherwise any Revolving Credit Commitments incurred
pursuant to an Incremental Amendment, Refinancing Amendment or Loan Modification
Offer shall be deemed to constitute a separate Class of Revolving Credit
Commitments.

 

“Closing Date” shall mean the date of the initial Borrowing hereunder, which
date is July 17, 2012.

 

“Closing Date Representations” shall mean (a) such of the representations and
warranties made by Company with respect to the Company or its Subsidiaries in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that any of Merger Sub, the Borrower or any of their respective
Affiliates have the right to terminate its obligations under the Merger
Agreement as a result of a breach of such representations in the Merger
Agreement, and (b) the representations and warranties contained in Sections
8.1(a) (but only with respect to the Borrower and the Guarantors), 8.2(a) and
(b), 8.3(c) (but only as it relates to the entering into and performance of the
Credit Documents), 8.5, 8.7, 8.16, 8.17 and 8.18.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Co-Syndication Agent” shall mean each of Credit Suisse Securities (USA) LLC,
Morgan Stanley Senior Funding, Inc., RBC Capital Markets and SunTrust Bank, each
together with its affiliates, as co-syndication agent under this Agreement and
the other Credit Documents.

 

“Collateral” shall have the meaning provided in the Security Agreement, the
Pledge Agreement, any Mortgage or any other Security Document, as applicable,
and shall also include all assets or property pledged or secured (or purported
to be pledged or secured) under any Security Document.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 3.50 to 1.00, 0.50% per annum, and (ii) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 3.50 to 1.00, 0.375% per annum.

 

Each change in the Commitment Fee Rate resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective on and after the date of delivery to
the Administrative Agent of the Section 9.1 Financials indicating such change
until the date immediately preceding the next date of delivery of Section 9.1
Financials indicating another such change.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term B Loan
Commitment, Term B-1 Loan Commitment or Revolving Credit Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.2(c).

 

“Compliance Certificate” shall have the meaning provided in Section 9.1(d).

 

10

--------------------------------------------------------------------------------


 

“Company” shall have the meaning provided in the preamble to this Agreement.

 

“Company Historical Audited Financial Statements” shall mean the audited
financial statements of the Company and its consolidated subsidiaries for the
fiscal years of the Company ended December 31, 2009, December 31, 2010, and
December 31, 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years.

 

“Company Historical Unaudited Financial Statements” shall mean the unaudited
financial statements of the Company and its consolidated subsidiaries for the
fiscal quarter of the Company ended March 31, 2012, prepared in accordance with
GAAP consistently applied.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2012 delivered to the Lenders in connection with this
Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding (a) extraordinary items for such period, and (b) the cumulative effect
of a change in accounting principles during such period.

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of:

 

(a)                                 Consolidated Earnings plus

 

(b)                                 to the extent already deducted in arriving
at Consolidated Earnings, the following:

 

(i)                                     interest expense (net of interest
income),

 

(ii)                                  depreciation expense,

 

(iii)                               amortization expense (including non-cash
amortization of debt discount or deferred financing costs),

 

(iv)                              extraordinary, unusual or non-recurring losses
and charges (including severance, relocation costs, one-time compensation
charges and one time telephony switch transition costs),

 

(v)                                 non-cash charges (including non-cash charges
related to stock compensation expense) (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period),

 

(vi)                              losses on asset sales (other than asset sales
in the ordinary course of business),

 

(vii)                           restructuring charges or reserves (including
costs related to acquisitions after the date hereof and to closure/consolidation
of facilities),

 

(viii)                        Transaction Expenses,

 

11

--------------------------------------------------------------------------------


 

(ix)                              any expenses or charges (or any amortization
thereof) incurred in connection with any issuance (or proposed issuance) of
debt, or equity or any refinancing transaction (or proposed refinancing
transaction) or any amendment or other modification of any debt instrument,

 

(x)                                 any fees and expenses (or any amortization
thereof) related to Permitted Acquisitions (or proposed Permitted Acquisitions
Investment or disposition) or any other permitted Investment or permitted
disposition of assets,

 

(xi)                              the amount of management, monitoring,
consulting and advisory fees and related expenses paid to the Sponsor,

 

(xii)                           any impairment charge or asset write-off
pursuant to Financial Accounting Standards Accounting Standards Codification
No. 350 and 360 and any amortization of intangibles arising pursuant Financial
Accounting Standards Accounting Standards Codification No. 805,

 

(xiii)                        foreign withholding taxes paid or accrued in such
period,

 

(xiv)                       expenses (including of internal software development
costs) that are expensed during the period but could have been capitalized under
alternative accounting policies in accordance with GAAP,

 

(xv)                          loss from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments,

 

(xvi)                       any deductions attributable to minority interests,

 

(xvii)                    costs of surety bonds incurred during such period in
connection with financing activities,

 

(xviii)                 letter of credit fees,

 

(xix)                       to the extent actually reimbursed, expenses incurred
to the extent covered by indemnification provisions in any agreement in
connection with the Transactions or a Permitted Acquisition,

 

(xx)                          to the extent covered by insurance under which the
insurer has been properly notified and has not denied or contested coverage,
expenses with respect to liability or casualty events or business interruption,

 

(xxi)                       mark-to-market losses recognized pursuant to
Financial Accounting Standards Accounting Standards Codification No. 815 or any
successor thereof,

 

(xxii)                    payments in respect of purchase price adjustments,
earn-outs and similar contingent payments in connection with Permitted
Acquisitions and Permitted Investments pursuant to Section 10.5(i), and

 

(c)                                  the amount of “run rate” cost savings
projected by the Borrower in good faith to be realized as a result of specified
actions taken on or prior to the last day of the applicable Test Period and
which are expected to be realized within 12 months thereafter in connection with
the Transactions,

 

12

--------------------------------------------------------------------------------


 

future dispositions, discontinued operations and cost saving, restructuring and
other similar initiatives (which cost savings shall be added to Consolidated
EBITDA until fully realized (but, in no event, for more than four fiscal
quarters) and calculated on a pro forma basis as though such cost savings had
been realized on the first day of the relevant Test Period), net of the amount
of actual benefits realized during such period from such actions; provided that
(i) such cost savings are reasonably identifiable and factually supportable,
(ii) no cost savings shall be added pursuant to this clause (c) to the extent
duplicative of any expenses or charges relating to such cost savings that are
added to Consolidated Earnings pursuant to clause (b) above (it being understood
and agreed that “run rate” shall mean the full recurring benefit that is
associated with any action taken) and (iii) the Administrative Agent shall have
received a certificate from the Chief Financial Officer or Treasurer (or other
equivalent officer) of the Borrower setting forth the calculation of such cost
savings; provided, further, that (x) the aggregate amount of additions made to
Consolidated EBITDA for any Test Period pursuant to this clause (c) (other than
any cost savings in connection with the Transactions that are reflected in the
Confidential Information Memorandum, which shall not exceed the amounts
referenced therein) shall not exceed 10.0% of Consolidated EBITDA for such test
period (calculated prior to giving effect to any adjustment pursuant to this
clause (c)), and (y) cost savings added back pursuant to this clause (c) shall
not include any cost savings that would otherwise constitute a Pro Forma
Adjustment,

 

less, to the extent included in arriving at Consolidated Earnings, the sum of
the following amounts for such period of:

 

(a)                                 extraordinary gains, unusual gains and
non-recurring gains,

 

(b)                                 non-cash gains (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period) (also, for the avoidance of doubt,
non-cash income and/or gains resulting from the amortization of deferred
incentives and credits from upfront payments received in a prior period shall be
excluded),

 

(c)                                  gains on asset sales (other than asset
sales in the ordinary course of business),

 

(d)                                 any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and

 

(e) mark-to-market gains recognized pursuant to Financial Accounting Standards
Board Statement No. 133 or any successor thereof,

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(i) except as provided in clause (iv) below, there shall be excluded from
Consolidated Earnings (as utilized in determining Consolidated EBITDA) for any
period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the Borrower or its Restricted Subsidiaries during
such period through dividends or other distributions,

 

(ii) there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the income from continuing
operations before income taxes and extraordinary items of each Joint Venture for
such period in accordance with GAAP,

 

(iii)  there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the purchase accounting effects
of adjustments to inventory, property, equipment and intangible assets and
deferred revenue in component amounts required or

 

13

--------------------------------------------------------------------------------


 

permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any consummated acquisition whether consummated
before or after the Closing Date, or the amortization or write-off of any
amounts thereof, and there shall be excluded in determining Consolidated EBITDA
non-operating currency transaction gains and losses related to currency
remeasurements of Indebtedness or intercompany balances (including the net loss
or gain resulting from Hedge Agreements for currency exchange risk),

 

(iv) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and Sections 2.17, 10.1(vi),
10.1(xiv), 10.4(b) and 10.9, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Senior Secured Leverage Ratio and the Total
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or disposed of, closed or classified, a “Sold
Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the actual Disposed
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary for
such period (including the portion thereof occurring prior to such sale,
transfer, disposition, closing, classification or conversion), and

 

(v) there shall be excluded from Consolidated Earnings and the determination of
Consolidated EBITDA for any period the effects of adjustments in component
amounts required or permitted by the Financial Accounting Standards Accounting
Standards Codification No. 805 and 350 and related authoritative pronouncements,
as a result of the Transactions, any acquisition consummated prior to the
Closing Date or Permitted Acquisitions or the amortization or write-off of any
amounts in connection with any thereof and related financings of any thereof.

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $110,392,000 for the fiscal quarter ended on March 31,
2012, $114,165,000 for the fiscal quarter ended on December 31, 2011,
$110,419,000 for the fiscal quarter ended on September 30, 2011, and
$115,813,000 for the fiscal quarter ended on June 30, 2011; it being understood
that each of such amounts include $6,586,000 of cost savings in connection with
the Transactions that are reflected in the Confidential Information Memorandum,
and such amounts to the extent included in any Test Period shall reduce the
amount that may be added back pursuant to clause (c) above in connection with
the Transactions.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP)
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of Hedge Agreements or other derivative instruments
pursuant to GAAP), of the Borrower and the Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and the Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates, but
excluding, however, upfront fees and amortization of deferred financing costs
and any other amounts of non-cash interest, (including as a result of the
effects of purchase accounting), fees and expenses associated with the
consummation of the Transactions and annual agency fees paid to the
Administrative Agent, all as calculated on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Debt” shall mean, as of any date of determination (without
duplication), (a) the sum of (i) all Indebtedness of the Borrower and the
Restricted Subsidiaries for borrowed money (which, for the avoidance of doubt,
does not include letters of credit and similar instruments and unpaid drawings
as of such date in respect of all letters of credit and bankers’ acceptances
issued for the account of the Borrower and the Restricted Subsidiaries)
outstanding on such date, (ii) all Capitalized Lease Obligations of the Borrower
and the Restricted Subsidiaries outstanding on such date, and (iii) unpaid
drawings as of such date in respect of all letters of credit and bankers’
acceptances issued for the account of the Borrower or any Restricted Subsidiary,
all calculated on a consolidated basis in accordance with GAAP, minus (b) the
aggregate amount of unrestricted cash and cash equivalents (in each case free
and clear of all Liens, other than Permitted Liens that do not restrict the
application of such cash and cash equivalents to the repayment of the
Obligations) included in the cash accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as at such date, to the
extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which the Borrower or any of the Restricted
Subsidiaries is a party.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Assets” shall mean the assets and properties of the Borrower
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries on such date, but excluding (i) the
current portion of any Funded Debt, (ii) without duplication of clause
(i) above, all Indebtedness consisting of Loans and Letter of Credit Exposure to
the extent otherwise included therein and (iii) the current portion of deferred
income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors (or similar governing body) of the Borrower on the
date hereof, (b) who, as at such date, has been a member of such Board of
Directors (or similar governing body) for at least the lesser of (i) the period
commencing on the date hereof through the date of determination and (ii) the 12
preceding months, (c) who has been nominated to be a member of such Board of
Directors (or similar governing body), directly or indirectly, by the Sponsor or
Persons nominated by the Sponsor or (d) who has been

 

15

--------------------------------------------------------------------------------


 

nominated to be a member of such Board of Directors (or similar governing body)
by a majority of the other Continuing Directors then in office.

 

“Control Investment Affiliate” shall mean, with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person shall mean the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person (including, to the extent that such person is an
individual, due to the fact that they are an officer of such other Person),
whether by contract or otherwise.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or
Refinancing Revolving Credit Commitments obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, any Class of existing
Term Loans, or, in the case of clause (d), outstanding Revolving Credit Loans or
(in the case of Refinancing Revolving Credit Commitments obtained pursuant to a
Refinancing Amendment) Revolving Credit Commitments hereunder (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes or relates to any Refinancing
Revolving Credit Commitments, the unused portion of such Refinancing Revolving
Credit Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments or Refinancing Revolving Credit Commitments, the amount thereof)
plus an amount equal to unpaid and accrued interest and premium thereon plus
other fees and expenses (including upfront fees and original issue discount)
paid in connection therewith, (ii) such Indebtedness has the same or a later
maturity and, except in the case of Refinancing Revolving Credit Commitments, a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; provided that to the extent that
such Refinanced Debt consists, in whole or in part, of Revolving Credit
Commitments or Refinancing Revolving Credit Commitments (or Revolving Credit
Loans or Refinancing Revolving Credit Loans incurred pursuant to any Revolving
Credit Commitments or Refinancing Credit Revolving Credit Commitments), such
Revolving Credit Commitments or Refinancing Revolving Credit Commitments, as
applicable, shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

 

“Credit Bid” means to submit a bid at a public or private sale in connection
with the purchase of all or any portion of the Collateral, in which any of the
Obligations owing to the Lenders or any other Secured Party under this Agreement
is used and applied as a credit on account of the purchase price.

 

16

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit, each Incremental Amendment, Loan Modification Agreement,
Refinancing Amendment and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Party” shall mean the Guarantors and the Borrower.

 

“Cure Amount” shall have the meaning provided in Section 11.12(a).

 

“Cure Period” shall have the meaning provided in Section 11.12(a).

 

“Cure Right” shall have the meaning provided in Section 11.12(a).

 

“Debt Fund Affiliate” shall mean any Person (other than a natural person) that
is primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
and with respect to which the Sponsor does not, directly or indirectly, possess
the power to direct or cause the direction of the investment policies of such
entity.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries of any
Indebtedness (excluding any Indebtedness permitted to be issued or incurred
under Section 10.1 other than Section 10.1(a)(xxii)).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, in
each case, as now or hereafter in effect, or any successor thereto.

 

“Declined Amounts” shall mean mandatory prepayments pursuant to Section 5.2 that
are declined by Term Loan Lenders.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.15(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Letter of
Credit Issuer or any Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Letter of Credit Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided

 

17

--------------------------------------------------------------------------------


 

that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
on or after the date of this Agreement (i) become or been the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it or been
subject to an appointment of a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal or foreign
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrower, each Letter of Credit Issuer and
each Lender.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Borrower or any Restricted Subsidiary in connection
with a sale, transfer or other disposition pursuant to Section 10.4(d) that is
designated as Designated Non-Cash Consideration pursuant to a certificate from
the Chief Financial Officer or Treasurer (or other equivalent officer) of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 120 days following the consummation of the applicable
sale, transfer or other disposition).

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Disposed
Entity”) for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Disposed Entity (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Pro Forma
Disposed Entity and its Subsidiaries), all as determined on a consolidated basis
for such Pro Forma Disposed Entity in accordance with GAAP.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, (b) is convertible into or exchangeable for (i) debt securities or
(ii) any Capital Stock referred to in clause (a) above or (c) provides for the
scheduled payment of dividends or any other scheduled payment in cash, in each
case prior to the date that is six months after the then Latest Maturity Date;
provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale shall not
constitute Disqualified Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such change in
control or asset sale provisions prior to the repayment in full in cash of the
Obligations (other than contingent indemnification obligations) and the
termination of the Commitments (or any refinancing thereof).

 

“dividends” shall have the meaning provided in Section 10.6.

 

18

--------------------------------------------------------------------------------


 

“Documentation Agent” shall mean The Bank of Tokyo-Mitsubishi-UFJ, Ltd.,
together with its affiliates, as documentation agent under this Agreement and
the other Credit Documents.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” of any Person shall mean each Subsidiary of such Person
that is organized under the laws of the United States, any state or territory
thereof, or the District of Columbia; provided that the term “Domestic
Subsidiary” shall not include any such subsidiary substantially all of the
assets of which are “controlled foreign corporations” as defined in Section 957
of the Code. Unless otherwise expressly provided, all references herein to a
“Domestic Subsidiary” shall mean a Domestic Subsidiary of the Borrower.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Dutch Auction” means one or more purchases (each, a “Purchase”) by a Purchasing
Borrower Party or an Affiliated Lender (either, a “Purchaser”) of Term Loans;
provided that, each such Purchase is made on the following basis:

 

(a)                                 The Purchaser will notify the Administrative
Agent and the Auction Agent in writing (a “Purchase Notice”) (and the Auction
Agent will deliver such Purchase Notice to each relevant Lender) that such
Purchaser wishes to make an offer to purchase (i) from each Lender with respect
to any Class of Term Loans on an individual tranche basis Term Loans, in an
aggregate principal amount as is specified by such Purchaser (the “Term Loan
Purchase Amount”) with respect to each applicable tranche, subject to a range or
minimum discount to par expressed as a price at which range or price such
Purchaser would consummate the Purchase (the “Offer Price”) of such Term Loans
to be purchased (it being understood that different Offer Prices and/or Term
Loan Purchase Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section); provided that the Purchase Notice shall
specify that each Return Bid (as defined below) must be submitted by a date and
time to be specified in the Purchase Notice, which date shall be no earlier than
the second Business Day following the date of the Purchase Notice and no later
than the fifth Business Day following the date of the Purchase Notice; (ii) at
the time of delivery of the Purchase Notice to the Auction Agent, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(which condition shall be certified as being satisfied in such Purchase Notice)
and (iii) the Term Loan Purchase Amount specified in each Purchase Notice
delivered by such Purchaser to the Auction Agent shall not be less than
$10,000,000 in the aggregate;

 

(b)                                 such Purchaser will allow each Lender
holding the Class of Term Loans subject to the Purchase Notice to submit a
notice of participation (each, a “Return Bid”) which shall specify (i) one or
more discounts to par of such Lender’s tranche or tranches of Term Loans subject
to the Purchase Notice expressed as a price (each, an “Acceptable Price”) (but
in no event will any such Acceptable Price be greater than the highest Offer
Price for the Purchase subject to such Purchase Notice) and (ii) the principal
amount of such Lender’s tranches of Term Loans at which such Lender is willing
to permit a purchase of all or a portion of its Term Loans to occur at each such
Acceptable Price (the “Reply Amount”);

 

(c)                                  based on the Acceptable Prices and Reply
Amounts of the Term Loans as are specified by the Lenders, the Auction Agent in
consultation with such Purchaser, will determine the applicable discount (the
“Applicable Discount”) which will be the lower of (i) the lowest Acceptable
Price at which such Purchaser can complete the Purchase for the entire Term Loan
Purchase Amount and (ii) in the event that the aggregate Reply Amounts relating
to such Purchase Notice are insufficient to allow such Purchaser to complete a
purchase of the entire Term Loan Purchase Amount, the highest Acceptable Price
that is less than or equal to the Offer Price;

 

19

--------------------------------------------------------------------------------


 

(d)                                 such Purchaser shall purchase Term Loans
from each Lender with one or more Acceptable Prices that are equal to or less
than the Applicable Discount (“Qualifying Bids”) at the Applicable Discount
(such Term Loans, as applicable, being referred to as “Qualifying Loans” and
such Lenders being referred to as “Qualifying Lenders”), subject to clauses (e),
(f), (g) and (h) below;

 

(e)                                  such Purchaser shall purchase the
Qualifying Loans offered by the Qualifying Lenders at the Applicable Discount;
provided that if the aggregate principal amount required to purchase the
Qualifying Loans would exceed the Term Loan Purchase Amount, such Purchaser
shall purchase Qualifying Loans ratably based on the aggregate principal amounts
of all such Qualifying Loans tendered by each such Qualifying Lender;

 

(f)                                   the Purchase shall be consummated pursuant
to and in accordance with Section 13.6(d) or (e), as applicable, and, to the
extent not otherwise provided herein, shall otherwise be consummated pursuant to
procedures (including as to timing, rounding and minimum amounts, Interest
Periods, and other notices by such Purchaser) mutually acceptable to the Auction
Agent and such Purchaser (provided that such Purchase shall be required to be
consummated no later than five Business Days after the time that Return Bids are
required to be submitted by Lenders pursuant to the applicable Purchase Notice);

 

(g)                                  upon submission by a Lender of a Return
Bid, subject to the foregoing clause (f), such Lender will be irrevocably
obligated to sell the entirety or its pro rata portion (as applicable pursuant
to clause (e) above) of the Reply Amount at the Applicable Discount plus accrued
and unpaid interest through the date of purchase to such Purchaser pursuant to
Section 13.6(d) or (e), as applicable, and as otherwise provided herein; and

 

(h)                                 purchases by a Purchasing Borrower Party of
Qualifying Loans shall result in the immediate Cancellation of such Qualifying
Loans.

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

20

--------------------------------------------------------------------------------


 

“Equity Contribution” shall mean the contribution by the Permitted Investors to
Holdings (through the direct parent of Holdings) of an aggregate amount of not
less than $200,000,000 on the Closing Date in cash as common equity and/or
preferred equity having terms reasonably acceptable to the Lead Arrangers, and
the contribution by Holdings of at least $200,000,000 of cash so received from
the Permitted Investors to the Borrower (directly or indirectly through other
Parent Guarantors) as common equity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute.  Section references to
ERISA are to ERISA as in effect at the date of this Agreement and any subsequent
provisions of ERISA amendatory thereof, supplemental thereto or substituted
therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any of the Parent Guarantors or any
Subsidiary would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges (including
depreciation expense and amortization expense) to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such period and (iv) an amount equal to the aggregate net
non-cash loss on the sale, lease, transfer or other disposition of assets by the
Borrower and the Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) an amount
equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the amount of Capital Expenditures made in cash
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness of the Borrower or its Restricted
Subsidiaries, (iii) the aggregate amount of all principal payments of
Indebtedness of the Borrower or the Restricted Subsidiaries (including any Term
Loans and the principal component of payments in respect of Capitalized Lease
Obligations but excluding (A) Revolving Credit Loans and voluntary prepayments
of Term Loans pursuant to Section 5.1, (B) mandatory prepayments of Loans
pursuant to Section 5.2, except to the extent, in the case of Section 5.2(a)(i),
the Net Cash Proceeds from any Asset Sale Prepayment Event or Casualty Event
used to make such mandatory prepayments were included in the calculation of
Consolidated Net Income, (C) payments of Subordinated Debt made pursuant to
Section 10.7(x) or (z)  and payments of intercompany debt among or between the
Borrower and its Restricted Subsidiaries, and (D) purchases or repayments of
Loans pursuant to a Cancellation or by a Purchasing Borrower Party pursuant to a
Dutch Auction or otherwise pursuant to Section 13.6(e)) made during such period
(other than in respect of any other revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or its Restricted Subsidiaries, (iv) an amount equal to the aggregate
net non-cash gain on the sale, lease, transfer or other disposition of assets by
the Borrower and the Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income, (v) increases in Consolidated Working Capital for
such period, (vi) the amount of Tax Distributions paid during such period as
permitted under Section 10.6 to the extent not deducted in arriving at such
Consolidated Net Income, (vii) the amount of Investments constituting Permitted
Acquisitions made during such period pursuant to Section 10.5(h) to the extent
that such Investments were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries, (viii) the amount of dividends paid
during such

 

21

--------------------------------------------------------------------------------


 

period pursuant to clause (b) or (d) of the proviso to Section 10.6 to the
extent such dividends were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries, (ix) payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness, (x) the
aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of (A) financing fees, (B) fees and expenses in connection with any
acquisition, and (C) payments made in respect of earn-outs, purchase price
adjustments and similar contingent payments) to the extent that such
expenditures are not expensed during such period, and (xi) the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the
Borrower and the Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness, except to the extent
such premium, make-whole or penalty payments are financed with the proceeds of
Indebtedness of the Borrower or its Restricted Subsidiaries.

 

“Exchange Act” shall have the meaning set forth in the definition of “Change of
Control”.

 

“Excluded Capital Stock” shall mean any Capital Stock of any Domestic Subsidiary
that is not a wholly-owned Subsidiary or any Minority Investment that is owned
by the Borrower or any Guarantor, only and to the extent and for so long as any
joint venture documents of such person prohibits, or requires the consent of any
Person other than the Borrower or such Guarantor as a condition to, the pledge
of or the creation of any Lien on such Capital Stock.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary, (b) any Subsidiary that is prohibited by applicable law,
rule or regulation or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date (or,
with respect to a Subsidiary acquired after the Closing Date, as of the date
such acquisition) and (ii) in the case of a Subsidiary acquired after the
Closing Date, was not entered into in connection with or anticipation of such
acquisition.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient (including, for the purpose of this definition of
“Excluded Taxes”, any Participant) or required to be withheld or deducted from a
payment to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request

 

22

--------------------------------------------------------------------------------


 

by the Borrower under Section 13.7) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.4, amounts
with respect to such Taxes were payable either to such Lender’s assignor
(including a Participant’s transferor) immediately before such Lender became a
party hereto (or such Participant acquired a participation) or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.4(d) and Section 5.4(e) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Class” shall mean, at any time, a Class of Term B Loans, Class of Term
B-1 Loans or a Class of Revolving Credit Loans existing at such time (not
including any Class of Term B Loans, Class of Term B-1 Loans or Class of
Revolving Credit Loans being made or established at such time).

 

“Existing Credit Facilities” shall mean (i) the Credit Agreement (First Lien),
dated as of June 28, 2007, as amended through the date hereof, among the Parent
Guarantors, the Borrower, the lenders party thereto, and Credit Suisse AG,
Cayman Islands Branch (formerly known as Credit Suisse, Cayman Islands Branch),
as administrative agent, (ii) the Credit Agreement (Second Lien), dated as of
June 28, 2007, as amended through the date hereof, among the Parent Guarantors,
the Borrower, the lenders party thereto, and Credit Suisse AG, Cayman Islands
Branch (formerly known as Credit Suisse, Cayman Islands Branch), as
administrative agent, (iii) the Credit Agreement, dated as of January 13, 2012,
as amended through the date hereof, among WideOpenWest Mid-Michigan Holdings,
LLC, WideOpenWest Mid-Michigan, LLC, the lenders party thereto and CoBank, ACB,
as administrative agent, and (iv) the Amended and Restated Credit Agreement,
dated as of February 18, 2011, as amended through the date hereof, among the
Company, the lenders party thereto, and Credit Suisse AG, Cayman Islands Branch,
as administrative agent.

 

“Existing Letters of Credit” shall mean each of the letters of credit described
on Schedule 1.1(c) hereto.

 

“Extended Term Loans” shall have the meaning provided in Section 2.18(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.18(c).

 

“Extension Date” shall have the meaning provided in Section 2.18(c).

 

“Facilities” means the Term Facility and the Revolving Credit Facility,
including any credit facility comprising the Incremental Commitments and the
Loans related thereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not more materially onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Fair Labor Standards Act” shall mean the Fair Labor Standards Act of 1938, as
amended from time to time and any successor statute.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

23

--------------------------------------------------------------------------------


 

“Fee Letter” shall mean the Fee Letter dated as of April 18, 2012, among
Kingston MergerSub, Inc., a Delaware corporation, the Borrower, Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Morgan Stanley Senior Funding, Inc.,
Royal Bank of Canada, RBC Capital Markets, SunTrust Bank, SunTrust Robinson
Humphrey, Inc., and The Bank of Tokyo-Mitsubishi-UFJ, Ltd.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letters
of Credit Outstanding shall have been reduced to zero.

 

“Financial Performance Covenant” shall mean the covenant set forth in
Section 10.9.

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of the First Amendment Effective Date, by and among the Borrower, the
Parent Guarantors, the Subsidiary Guarantors, the Lenders party thereto, the
Administrative Agent and J.P. Morgan Securities LLC, as lead arranger for the
First Amendment.

 

“First Amendment Agents” shall mean the First Amendment Lead Arranger, the First
Amendment Joint Bookrunners and Joint Lead Arrangers, and the First Amendment
Co-Syndication Agents.

 

“First Amendment Co-Syndication Agents” shall mean J.P. Morgan Securities LLC,
Credit Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets and SunTrust Robinson Humphrey, Inc., as co-syndication agents
under the First Amendment.

 

“First Amendment Effective Date” shall mean April 1, 2013.

 

“First Amendment Incremental Lender” shall mean the Lenders initially making the
Term B-1 Loans to the Borrower on the First Amendment Effective Date,
immediately after giving effect to the First Amendment.

 

“First Amendment Joint Bookrunners and Joint Lead Arrangers” shall mean Credit
Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC Capital
Markets and SunTrust Bank, as joint lead arrangers and joint bookrunners under
the First Amendment.

 

“First Amendment Lead Arranger” shall mean J.P. Morgan Securities LLC, as lead
arranger and lead bookrunner under the First Amendment.

 

“First Amendment Revolving Credit Lenders” shall mean the Revolving Credit
Lenders that have consented to the First Amendment by becoming a signatory
thereof.

 

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is a first
priority Lien on such Collateral, junior to or subordinated to no other Lien
other than any Lien expressly permitted by Section 10.2 (excluding Liens
required to be subject to an Intercreditor Agreement or Liens permitted under
Section 10.2(j)).

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Foreign Subsidiary” of any Person shall mean each Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.  Unless otherwise expressly
provided, all references herein to a “Foreign Subsidiary” shall mean a Foreign
Subsidiary of the Borrower.

 

24

--------------------------------------------------------------------------------


 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Exposure with respect to Letters
of Credit issued by such Letter of Credit Issuer other than Letter of Credit
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10 or any related definition,
upon the request of the Borrower or the Required Lenders, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith amendments to
the provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10 or any related
definition shall be calculated as if no such change in GAAP has occurred.

 

“Governmental Authority” shall mean any nation or government any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, made by each Guarantor
in favor of the Administrative Agent for the ratable benefit of the Secured
Parties, substantially in the form of Exhibit B, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time, $60,000,000
minus (b) the sum of (i) the aggregate amount of Indebtedness incurred or
assumed prior to such time pursuant to Section 10.1(a)(xi) that is outstanding
at such time and that was used to acquire, or was assumed in connection with the
acquisition of, Capital Stock and/or assets in respect of which guarantees,
pledges and security have not been given pursuant to Sections 9.11 and 9.12, and
(ii) any Indebtedness incurred by any Restricted Subsidiary that is not a
Guarantor; provided that if such amount is a negative number, the Guarantee and
Collateral Exception Amount shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or any such property or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee

 

25

--------------------------------------------------------------------------------


 

Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
(or, if such Guarantee is limited by its terms to a lesser amount, such lesser
amount) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
when used as a verb shall mean to provide or incur a Guarantee Obligation and
when used as a noun shall have a correlative meaning.

 

“Guarantors” shall mean the Parent Guarantors and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
for which liability or standards of conduct are imposed under any Environmental
Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
a Credit Party in the ordinary course of business (and not for speculative
purposes) in order to protect a Credit Party or any of the Restricted
Subsidiaries against fluctuations in interest rates, currency exchange rates or
commodity prices.

 

“Historical Audited Financial Statements” shall mean (i) the Borrower Historical
Audited Financial Statements and (ii) the Company Historical Audited Financial
Statements.

 

“Historical Unaudited Financial Statements” shall mean (i) the Borrower
Historical Unaudited Financial Statements and (ii) the Company Historical
Unaudited Financial Statements.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Immaterial Subsidiary” shall mean, at any date of determination, each
Restricted Subsidiary of the Borrower that is not a Material Subsidiary and that
has been designated by the Borrower in writing to the Administrative Agent as an
“Immaterial Subsidiary” for purposes of this Agreement; provided that, for
purposes of this Agreement, at no time shall (a) the total assets of all
Immaterial Subsidiaries at the last day of the most recently completed Test
Period for which Section 9.1 Financials have been delivered equal or exceed 5%
of Consolidated Total Assets of the Borrower or (b) the gross revenues of all
Immaterial Subsidiaries for such Test Period equal or exceed 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided, further
that, the Borrower may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.

 

“Increased Amount Date” shall have the meaning provided in Section 2.17(a).

 

“Incremental Amendment” shall have the meaning provided in Section 2.17(b).

 

“Incremental Facility Amount” shall mean (a) $50,000,000 plus (b) any additional
amount, so long as, in the case of this clause (b), the Senior Secured Leverage
Ratio (provided that the

 

26

--------------------------------------------------------------------------------


 

Senior Secured Leverage Ratio for such purpose shall exclude any cash or cash
equivalents constituting proceeds of any Loans made under any proposed
Incremental Commitments which may otherwise reduce the amount of Consolidated
Net Debt) does not exceed 4.00 to 1.00, as of the applicable Increased Amount
Date determined on a Pro Forma Basis (which, for the avoidance of doubt, shall
be calculated as if any proposed New Term Loans and/or Additional Revolving
Credit Commitments being incurred on such day, as applicable, had been
outstanding and fully borrowed).

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts
and other similar agreements and (g) without duplication, all Guarantee
Obligations of such Person; provided that Indebtedness shall not include trade
payables and accrued expenses, in each case payable directly or through a bank
clearing arrangement and arising in the ordinary course of business.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning provided in Section 13.5.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter ending after the Closing Date.

 

“Initial Test Period” shall have the meaning provided in Section 11.12(a)(i).

 

“Initial Yield” shall mean, with respect to any Indebtedness, the amount, as
determined by the Administrative Agent, equal to the sum of (x) (i) in the case
of Indebtedness subject to interest rates determined by reference to a LIBOR
based rate, the one month Adjusted LIBO Rate (giving effect to any “floor” or
minimum rate applicable to such Indebtedness) plus the margin above the Adjusted
LIBO Rate applicable to such Indebtedness and (ii) in the case of Indebtedness
not subject to interest rates determined by reference to a LIBOR based rate, the
applicable per annum interest rate applicable to such Indebtedness, and (y) if
any discount applies to such Indebtedness or the Lenders making the same receive
a fee (other than any customary arrangement, structuring or commitment fees
payable in connection therewith to, and retained by, the arrangers or
underwriters thereof in their capacity as such) directly or indirectly from (or
on behalf of) any Parent Guarantor, the Borrower or any of their respective
Subsidiaries, the amount of such discount or fee, expressed as a percentage of
the Indebtedness subject to such discount or fee, divided by the lesser of
(x) four and (y) the Weighted Average Life to Maturity of such Indebtedness. 
Notwithstanding the foregoing, any “floor” or minimum rate shall only be taken
into account in calculating the Initial Yield to the extent such “floor” or
minimum rate exceeds the Adjusted LIBO Rate then in effect (without giving
effect to clause (a) of the definition of “Adjusted LIBO Rate”).

 

“Intercreditor Agreement” shall mean a Pari Passu Intercreditor Agreement or a
Second Lien Intercreditor Agreement, as applicable.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

27

--------------------------------------------------------------------------------


 

“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any other sale of any securities at
a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; (c) the entering into of any guarantee of, or
other contingent obligation with respect to, Indebtedness; or (d) the
acquisition of all or substantially all of the assets of any other Person;
provided that, in the event that any investment is made by the Borrower or any
Restricted Subsidiary in any Person through substantially concurrent interim
transfers of any amount through one or more other Restricted Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of Section 10.5.

 

“Investors” shall mean each of the Sponsor, Northwestern Mutual Life Insurance
Company, North American Strategic Partners, L.P., Lincoln National Life
Insurance Company, Co-Investment Partners 2005, L.P., Parinvest SAS, Enae
Ventures LLC, Co-Investment Partners (NY), L.P., ACP Racecar Co-Invest, LLC,
MKMB Corporation, Boscolo Intervest Limited, USS-Constitution Co-Investment Fund
II, L.P., John Hancock Life Insurance Company (U.S.A.),  Macro Continental Inc.,
Northwestern Long Term Care Insurance Company,  Partners Group Access 107,
Partners Group Access Secondary 2008 LP, Partners Group Maple Leaf Secondary
Fund II LP Inc., Partner Group Global Value SICAV, Partners Group Global Value
2008 LP and SAAF (Lux) Private Markets Fund SICAV and their Control Investment
Affiliates.

 

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and Morgan
Stanley Senior Funding, Inc., as joint lead arrangers and joint bookrunners
under this Agreement and the other Credit Documents.

 

“Joint Venture” shall mean any Person in which the Borrower or a Restricted
Subsidiary maintains an equity investment, but which is not a Subsidiary of the
Borrower.

 

“Knology Parent Corporation” means Kite Parent Corp., a Delaware corporation,
which has no assets other than shares of Capital Stock of the Company and, upon
the Permitted Tax Distribution/Contribution, Capital Stock of the Borrower.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including, without limitation the latest maturity applicable to any
Other Term Loans, Other Revolving Credit Loans or Other Revolving Credit
Commitments.

 

“Lender” shall have the meaning provided in the preamble to this Agreement and
shall include (a) the Persons listed on Schedule 1.1(b), and (b) any other
Person that becomes a party hereto pursuant to an Assignment and Acceptance, in
each case other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance or otherwise ceases to have any Loans or

 

28

--------------------------------------------------------------------------------


 

Commitments hereunder.  All references to Lender herein and in the other Credit
Documents shall include the Letter of Credit Issuer unless the context requires
otherwise.

 

“Letter of Credit” shall have the meaning provided in Section 3.1(a) and shall
for all purposes hereunder include each Existing Letter of Credit.

 

“Letter of Credit Commitment” shall mean $40,000,000, as the same may be reduced
from time to time pursuant to Section 3.1(c).

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.3(d) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.3(d)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean (a) Credit Suisse or any successor pursuant
to Section 3.6, or (b) such other Revolving Credit Lender that may become a
Letter of Credit Issuer pursuant to Section 3.6; provided such Revolving Credit
Lender has agreed to be a Letter of Credit Issuer.  The Letter of Credit Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Letter of Credit Issuer, and in each such case the term
“Letter of Credit Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  In the event that there is more
than one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“LIBO Rate” shall mean, in the case of any LIBOR Term Loan or LIBOR Revolving
Credit Loan for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

 

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

 

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

29

--------------------------------------------------------------------------------


 

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for security, fixed or floating charge, lien (statutory or other) or
similar encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof) and any option, trust or deposit or other preferential arrangement
having the practical effect of any of the foregoing.  For the avoidance of
doubt, “Lien” shall not include any licenses of intellectual property in the
ordinary course of business.

 

“Loan” shall mean any Revolving Credit Loan or Term Loan made by any Lender
hereunder.

 

“Loan and Reimbursement Agreement” shall mean the Loan and Reimbursement
Agreement, dated as of the date hereof, by and among the Borrower, the Parent
Companies and the Subsidiary Guarantors, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” shall mean any amendment to this Agreement (in
form and substance reasonably satisfactory to the Administrative Agent) pursuant
to which the Borrower and the Accepting Lenders agree to one or more Permitted
Amendments.

 

“Loan Modification Offer” shall have the meaning provided in Section 2.18(a).

 

“Management Investors” shall mean the members of management of the Borrower that
beneficially hold Capital Stock of Parent on the Closing Date.

 

“Management Services Agreement” shall mean that certain Amended and Restated
Financial Advisory Agreement, dated as of July 17, 2012, between Parent and
Avista.

 

“Management Termination Fees” means the one-time payment under the Management
Services Agreement of a termination fee to Avista in the event of either a
Change of Control or the completion of a Qualified IPO.

 

“Material Adverse Effect” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of Holdings and
its Subsidiaries, taken as a whole, or that would materially adversely affect
the ability of the Credit Parties, taken as a whole, to perform their
obligations under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the most
recently completed Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Term B Loan Maturity Date, the Term B-1 Loan
Maturity Date, the maturity date of any other tranche of Term Loans hereunder,
the Revolving Credit Maturity Date or the maturity date of any tranche of
Revolving Credit Commitments hereunder.

 

“Merger” shall have the meaning provided in the preamble to this Agreement.

 

30

--------------------------------------------------------------------------------


 

“Merger Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Merger Sub” shall have the meaning provided in the preamble to this Agreement.

 

“Minimum Borrowing Amount” shall mean $1,000,000.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Letter of Credit Issuers with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuers
in their sole discretion.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or such
equivalent document entered into and executed and delivered by one or more of
the Credit Parties to the Administrative Agent, substantially in the form of
Exhibit E or otherwise in form and substance reasonably acceptable to the
Administrative Agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries in respect of such
Prepayment Event, less (b) the sum of:

 

(i)                                     in the case of any Prepayment Event, the
amount, if any, of (x) all taxes paid or estimated to be payable by any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries, as the case may
be, or (y), in the case of a Parent Guarantor that is treated as a partnership
or a disregarded entity for U.S. federal income tax purposes, the taxes paid or
estimated to be payable by the direct or indirect partners or members thereof;
provided, however, that in no event shall the amount in clause (y) exceed the
amount that otherwise would have been calculated pursuant to clause (x) if the
Parent Guarantor had been a corporation for federal income tax purposes, in
connection with such Prepayment Event,

 

(ii)                                  in the case of any Prepayment Event, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event and
(y) retained by any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Prepayment Event
occurring on the date of such reduction,

 

(iii)                               in the case of any Prepayment Event, the
amount of any Indebtedness (other than Loans) secured by a Lien on the assets
that are the subject of such Prepayment Event to the extent

 

31

--------------------------------------------------------------------------------


 

that such Indebtedness is prepaid with proceeds of such Prepayment Event or the
instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event,

 

(iv)                              in the case of any Asset Sale Prepayment Event
(other than a transaction permitted by Section 10.4(e)), Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback that the Borrower
or any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period or has entered into a binding commitment prior to the last
day of the Reinvestment Period to reinvest) in the business of the Borrower or
any of the Restricted Subsidiaries (including pursuant to a Permitted
Acquisition or capital expenditures) (subject to Section 9.14); provided that
(A) any portion of such proceeds that has not been so reinvested within such
Reinvestment Period shall, unless the Borrower or a Restricted Subsidiary has
entered into a binding commitment prior to the last day of such Reinvestment
Period to reinvest such proceeds, (x) be deemed to be Net Cash Proceeds of an
Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback
occurring on the last day of such Reinvestment Period and (y) be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i), (B) any portion of
such proceeds with respect to which the Borrower or a Subsidiary has entered
into a binding commitment prior to the last day of such Reinvestment Period to
reinvest such proceeds but that has not been so reinvested within 180 days after
the last day of such Reinvestment Period shall (x) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event or Casualty Event occurring on such
180th day and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i), and (C) solely with respect to the South Dakota Sale, the
Third Amendment Prepayment shall be deducted in calculating the Net Cash
Proceeds applicable thereof.

 

(v)                                 in the case of any Prepayment Event,
reasonable and customary fees, commissions, expenses, and other costs paid by
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries, as
applicable, in connection with such Prepayment Event (other than those payable
to any Parent Guarantor, the Borrower or any Subsidiary of the Borrower), in
each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.17(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.17(c).

 

“New Term Loan” shall have the meaning provided in Section 2.17(c).

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 13.1 and (ii) has been
approved by the Required Lenders (or in the case of an amendment, consent or
waiver that only requires the approval of the Revolving Credit Lenders or the
Term Loan Lenders (or any Class thereof), has been approved by the Required
Revolving Credit Lenders or the Required Term Loan Lenders (or Lenders having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders of such Class thereof), as applicable).

 

“Non-Defaulting Lender” shall mean and include each Lender that is not a
Defaulting Lender at such time.

 

“Non-US Lender” shall mean a Lender that is not a U.S. Person.

 

32

--------------------------------------------------------------------------------


 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
any pending bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (y) each payment required to be made by the
Borrower under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during any pending bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(z) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the any pending bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Secured Parties under this Agreement and the other Credit
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to this Agreement
and the other Credit Documents, (iii) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each other Credit Party under or pursuant to this Agreement and the other Credit
Documents, (iv) the due and punctual payment and performance of all obligations
of each Credit Party under each Specified Hedge Agreement with a Qualified
Counterparty and (v) the due and punctual payment and performance of all Cash
Management Obligations; provided that, in no event shall “Obligations” include
Excluded Swap Obligations.

 

“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction”.

 

“Original Revolving Credit Commitments” shall mean the Revolving Credit
Commitments in effect on the Closing Date, as the terms thereof may be amended
from time to time in accordance with this Agreement (but excluding any portion
thereof subject to a Loan Modification Agreement).  For the avoidance of doubt,
all of the Original Revolving Credit Commitments were Refinanced in connection
with the First Amendment, and as of and after the First Amendment Effective
Date, the aggregate amount of Original Revolving Credit Commitments is $0.

 

“Original Revolving Credit Loans” shall mean the Revolving Credit Loans funded
pursuant to the Original Revolving Credit Commitments.

 

“Original Term Loans” shall mean the Term Loans funded on the Closing Date, as
the terms thereof may be amended from time to time in accordance with this
Agreement (but excluding any portion thereof subject to a Loan Modification
Agreement and excluding the Term B Loans and the Term B-1 Loans).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under or enforced any Credit Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document.

 

33

--------------------------------------------------------------------------------


 

“Other Revolving Credit Loans” shall mean and include all (a) Incremental
Revolving Credit Loans with interest rate, maturity, repayment or other terms
that are different than the terms then applicable to the Original Revolving
Credit Loans, (b) Refinancing Revolving Credit Loans and (c) Original Revolving
Credit Loans that are modified pursuant to a Loan Modification Offer.

 

“Other Term Loans” shall mean and include all (a) New Term Loans with interest
rate, maturity, repayment or other terms that are different than the terms then
applicable to the Original Term Loans, (b) Refinancing Term Loans and
(c) Original Term Loans that are modified pursuant to a Loan Modification Offer.

 

“Parent” shall mean Racecar Holdings, LLC, a Delaware limited liability company.

 

“Parent Companies” shall mean the collective reference to (i) WOW Networks
Parent, WOW Cleveland Parent, WOW Illinois Parent, WOW Sigecom Parent, WOW Ohio
Parent and WOW Knology Parent and (ii) any Subsidiary of Holdings that is a
direct or indirect parent of or owns Capital Stock of the Borrower.

 

“Parent Guarantors” shall mean the collective reference to Holdings and the
Parent Companies.

 

“Pari Passu Intercreditor Agreement” shall mean a pari passu intercreditor
agreement, in substantially the form of Exhibit H-1 hereto or otherwise
reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” has the meaning provided in Section 13.6(c)(iii).

 

“Patriot Act” shall have the meaning provided in Section 13.17.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a Perfection Certificate of the applicable
Credit Party in the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition (other than the Acquisition),
by merger or otherwise, by Holdings, the Borrower or any of the Restricted
Subsidiaries of assets or Capital Stock (which assets or Capital Stock shall, in
the case of an acquisition by Holdings, be promptly contributed or otherwise
transferred to the Borrower), so long as (a) such acquisition and all
transactions related thereto shall be consummated in accordance in all material
respects with applicable law; (b) such acquisition shall result in the issuer of
such Capital Stock becoming a Restricted Subsidiary and, to the extent required
by Section 9.11, a Subsidiary Guarantor; (c) such acquisition shall result in
the Administrative Agent, for the ratable benefit of the Secured Parties, being
granted a security interest in any Capital Stock or any assets so acquired to
the extent required by Section 9.11, 9.12 and 9.15; (d) immediately prior to the
signing of the applicable acquisition agreement, and after giving pro forma
effect to such acquisition and any related debt incurrences (as determined at
the time of the signing of such acquisition agreement), no Default or Event of
Default shall have occurred and be continuing; and (e) after giving effect to
such acquisition, the Borrower and the Restricted Subsidiaries shall be in
compliance with Section 9.14.

 

34

--------------------------------------------------------------------------------


 

“Permitted Additional Junior Debt” shall mean senior secured or senior
unsecured, senior subordinated or subordinated debt, in each case issued or
incurred by the Borrower; provided that (a) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions which allow for the payment of the Obligations prior to such
Indebtedness), in each case, prior to six months after the Latest Maturity Date,
(b) such Indebtedness shall not have a shorter Weighted Average Life than the
Weighted Average Life to Maturity of any then-outstanding Loans, (c) if such
Indebtedness is senior subordinated or subordinated Indebtedness, the terms of
such Indebtedness provide for subordination of such Indebtedness to the
Obligations in a manner customary for subordinated high yield securities, (d) if
such Indebtedness is secured, (i) such Indebtedness shall be secured by the
Collateral on a junior lien, lien-subordinated basis to the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and
shall not be secured by any property or assets of Holdings and its Subsidiaries
other than the Collateral (and the liens, rights and remedies with respect to
such Collateral shall be subject to the Second Lien Intercreditor Agreement) and
(ii) the Senior Representative, acting on behalf of the holders of such
Indebtedness, shall have become party to the Second Lien Intercreditor Agreement
and the Administrative Agent shall have become party to the Second Lien
Intercreditor Agreement and (e) no Subsidiary of Holdings (other than the
Borrower or a Guarantor) is an obligor under such Indebtedness.

 

“Permitted Amendments” shall have the meaning provided in Section 2.17(f).

 

“Permitted Equity Issuance” shall mean any sale or issuance of any common
Capital Stock of Parent or any Qualified Capital Stock of Parent.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations and is not secured by
any property or assets of Holdings and its Subsidiaries other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, (iii) such Indebtedness does not mature
prior to the Maturity Date of the Refinanced Debt and such Indebtedness shall
have a Weighted Average Life to Maturity that is not shorter than the Refinanced
Debt, (iv) to the extent applicable, the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v) no
Restricted Subsidiary guarantees such Indebtedness unless it is a Subsidiary
Guarantor (or becomes a Subsidiary Guarantor substantially concurrently with the
incurrence of such Indebtedness); provided that, if, at any time, such
Restricted Subsidiary ceases to be a Guarantor, it shall not guarantee such
Indebtedness, (vi) the other terms and conditions of such Indebtedness
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) reflect market terms and conditions at the time of
incurrence and issuance; provided, that, to the extent such terms and
documentation are not substantially identical to the Indebtedness being
refinanced, (x) such terms (taken as a whole) shall be less favorable to the
providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date, or (y) such
documentation shall be reasonably acceptable to the Administrative Agent and
(vii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Passu Intercreditor Agreement and
the Administrative Agent shall have become a party to the Pari Passu
Intercreditor Agreement (or any then-existing Pari Passu Intercreditor Agreement
shall have been amended or replaced in a manner reasonably acceptable to the
Administrative Agent, which results in such Senior Representative having rights
to share in the Collateral as provided in clause (i) above).  Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

35

--------------------------------------------------------------------------------


 

“Permitted Intercompany Indebtedness” shall have the meaning provided in
Section 6.17(b).

 

“Permitted Investments” shall mean:

 

(a)           securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

 

(b)           securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

 

(c)           commercial paper issued by any Lender or any bank holding company
owning any Lender;

 

(d)           commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

 

(e)           domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender or any other bank having combined capital and surplus of not less
than $250,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
equivalent thereof) in the case of foreign banks;

 

(f)            repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a), (b) and (e) above
entered into with any bank meeting the qualifications specified in clause
(e) above or securities dealers of recognized national standing;

 

(g)           marketable short-term money market and similar securities having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);

 

(h)           shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (a) through
(g) above; and

 

(i)            in the case of Investments by any Restricted Foreign Subsidiary
or Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

 

“Permitted Investors” shall mean each of the Investors and the Management
Investors and the other management officers of Parent, Holdings or the Borrower
from time to time.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not required to be paid pursuant to Section 9.4; (b) Liens in
respect of property or assets of the Borrower or any of the Subsidiaries imposed
by law, such as carriers’, warehousemen’s, mechanics’

 

36

--------------------------------------------------------------------------------


 

landlords’, materialmen’s and repairmen’s Liens and other similar Liens arising
in the ordinary course of business, in each case so long as such Liens arise in
the ordinary course of business and do not individually or in the aggregate have
a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.10;
(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (including letters of credit, bank guarantees or similar
instruments in lieu of any such items or to support the issuance thereof) and
deposits securing premiums or liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations or otherwise as
permitted in Section 10.1(a)(xviii) and pledges and deposits securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit, bank guarantees or similar instruments for the
benefit of) insurance carriers in respect of property, casualty or liability
insurance to the Borrower or any Subsidiary provided by such insurance carriers;
(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the Borrower or any of its Subsidiaries; provided that such Lien secures only
the obligations of the Borrower or such Subsidiaries in respect of such letter
of credit to the extent permitted under Section 10.1(a)(xviii); (j) leases or
subleases, licenses or sublicenses granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole; (k) Liens created in the ordinary course of business in favor of
banks and other financial institutions over credit balances of any bank accounts
of Holdings and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business, (l) Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business and (iii) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business; (m) Liens arising from precautionary UCC financing statements
regarding operating leases or consignment or bailee arrangements; (n) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Borrower or its Restricted
Subsidiaries in the ordinary course of business; (o) Liens on Capital Stock in
joint ventures or Unrestricted Subsidiaries securing obligations of such joint
venture or Unrestricted Subsidiaries, as applicable; (p) Liens on securities
that are the subject of repurchase agreements constituting Permitted Investments
under clause (f) of the definition thereof arising out of such repurchase
transaction; (q) Liens (i) solely on any cash earnest money deposits or
Permitted Acquisitions made by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to any Permitted Acquisition and (ii) consisting of an agreement to
dispose of any property in a transaction permitted under Section 10.4; (r) Liens
disclosed by the title insurance policies delivered pursuant to Section 9.15 and
any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement; and (s) rights reserved to or vested in any person by the terms of
any lease, license, franchise, grant or permit held by the Borrower or any
Restricted Subsidiary or by a statutory provision to

 

37

--------------------------------------------------------------------------------


 

terminate any such lease, license, franchise, grant or permit or to require
periodic payments as a condition to the continuance thereof.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, extend,
refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus, in the case of a
Refinancing with respect to a revolving credit facility, an amount equal to any
existing commitment unutilized and letters of credit undrawn thereunder, (B) if
the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(a)(vi), 10.1(a)(vii), 10.1(a)(ix), 10.1(a)(x), 10.1(a)(xi) or
10.1(a)(xiii), the direct and contingent obligors with respect to such Permitted
Refinancing Indebtedness are not changed (other than Persons that would have
been required to be obligors with respect to such Indebtedness had such Person
existed or been a Subsidiary of Holdings at the time such Indebtedness was
initially incurred), (C) other than with respect to a Refinancing in respect of
Indebtedness permitted pursuant to Section 10.1(a)(vi), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, (D) [intentionally omitted], (E) if the Indebtedness being
Refinanced is secured by a second-priority security interest in the Collateral
and/or subject to any intercreditor arrangements for the benefit of the Lenders,
such Permitted Refinancing Indebtedness is secured and subject to intercreditor
arrangements on terms, taken as a whole, as favorable in all material respects
to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced (and, in the case of Permitted Refinancing
Indebtedness with respect to Indebtedness previously subject to a Pari Passu
Intercreditor Agreement or a Second Lien Intercreditor Agreement, such permitted
Refinancing Indebtedness shall be subject to the same Intercreditor Agreement
that such Indebtedness was previously subject to (with such modifications as the
Administrative Agent may reasonably agree)), and (F) such modification,
extension, refinancing, renewal, replacement or refund does not provide for the
granting or obtaining of collateral security from, or obtaining any lien on any
assets of, any Person, other than collateral security obtained from Persons that
provided (or were required to provide or would have been required or permitted
to provide had such Person existed or been a Subsidiary of Holdings at the time
such Indebtedness was initially incurred) collateral security with respect to
the Refinanced Indebtedness (so long as the assets or assets of the type subject
to such liens also secured the Indebtedness so refinanced, refunded, renewed or
extended).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date in
accordance with Section 10.8; provided that such Sale Leaseback is consummated
for fair value as determined at the time of consummation in good faith by the
Borrower and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $10,000,000, the Board of
Directors (or similar governing body) of the Borrower (which such determination
may take into account any retained interest or other Investment of the Borrower
or such Restricted Subsidiary in connection with, and any other material
economic terms of, such Sale Leaseback).

 

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior lien, lien-subordinated basis to the
Obligations under the Credit Documents and the obligations in respect of any

 

38

--------------------------------------------------------------------------------


 

Permitted First Priority Refinancing Debt and is not secured by any property or
assets of Holdings and its Subsidiaries other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
any Class of Term Loans, (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions which allow for the payment of the Obligations prior to such
Indebtedness), in each case prior to six months after the then Latest Maturity
Date, (iv) such Indebtedness shall have a Weighted Average Life to Maturity that
is not shorter than the Refinanced Debt, (v) to the extent applicable, the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (vi) no Restricted Subsidiary guarantees such
Indebtedness unless it is a Subsidiary Guarantor (or becomes a Subsidiary
Guarantor substantially concurrently with the incurrence of such Indebtedness);
provided that, if, at any time, such Restricted Subsidiary ceases to be a
Guarantor, it shall not guarantee such Indebtedness, (vii) the other terms and
conditions of such Indebtedness (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions) reflect market terms and
conditions at the time of incurrence and issuance; provided, that, to the extent
such terms and documentation are not substantially identical to the Indebtedness
being refinanced, (x) such terms (taken as a whole) shall be less favorable to
the providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date or (y) such
documentation shall be reasonably acceptable to the Administrative Agent, and
(viii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement,
and the Administrative Agent shall have become a party to the Second Lien
Intercreditor Agreement (or the Second Lien Intercreditor Agreement shall have
been amended or replaced in a manner reasonably acceptable to the Administrative
Agent, which results in such Senior Representative having rights to share in the
Collateral as provided in clause (i) above).  Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Secured Acquisition Debt” shall mean Indebtedness in the form of one
or more series of secured notes or secured loans; provided that (i) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
(i) in the case of Indebtedness secured on a pari passu basis, market mandatory
redemption or prepayment provisions, as reasonably determined by the Borrower at
the time such Indebtedness is issued or incurred and (ii) in the case of
Indebtedness secured on a junior lien, subordinated basis, market mandatory
redemption or prepayment provisions (as reasonably determined by the Borrower at
the time such Indebtedness is issued or incurred) which allow for the payment of
the Obligations prior to such Indebtedness), in each case, prior to (x) in the
event such Indebtedness is secured on a pari passu basis with the Obligations,
the Latest Maturity Date and (y) in the event such Indebtedness is secured on a
junior lien, subordinated basis with the Obligations, 91 days after the Latest
Maturity Date, (ii) such Indebtedness shall not have a shorter Weighted Average
Life than the Weighted Average Life to Maturity of any then-outstanding Loans,
(iii) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) reflect market terms and conditions at the time of incurrence and
issuance (determined at the time such Indebtedness is issued or incurred;
provided that a certificate of an Authorized Officer of the Borrower, as the
case may be, delivered to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination, including a
reasonable description of the basis upon which it disagrees), (iv) such
Indebtedness shall not contain any

 

39

--------------------------------------------------------------------------------


 

financial maintenance covenants unless the Term Facility has the benefit of
financial maintenance covenants (including the right to amend, waive and enforce
such financial maintenance covenants), in which case such Permitted Secured
Acquisition Debt may have the benefit of financial maintenance covenants that
are not more restrictive or favorable to the holders of such Permitted Secured
Acquisition Debt than those applicable to the Term Facility except for periods
applicable only after the then Latest Maturity Date, (v) the Senior
Representative, acting on behalf of the holders of such Indebtedness, shall have
become party to a Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, and the Administrative Agent shall
become a party to such agreement, and (vi) in the event such Indebtedness (or
Permitted Refinancing Indebtedness in respect thereof pursuant to
Section 10.1(xi)) is secured on a pari passu basis with the Obligations, (a) the
Borrower shall have been permitted to incur such Indebtedness pursuant to, and
such Indebtedness shall be deemed to be incurred in reliance on, Section 2.17
(excluding sub-section 2.17(c)(iii) but subject to clause (b) below) (with the
Incremental Facility Amount being reduced by the amount of such Indebtedness)
and (b) if the Initial Yield on such Indebtedness (or Permitted Refinancing
Indebtedness in respect thereof pursuant to Section 10.1(xi)) consisting of term
loans exceeds the Initial Yield then in effect for any Existing Class (or
Classes) of Term Loans by more than 50 basis points, then the Applicable ABR
Margin and the Applicable LIBO Margin then in effect for such Existing Class (or
Classes) of Term Loans shall automatically be increased by the Yield
Differential, effective upon the incurrence of such Indebtedness (or Permitted
Refinancing Indebtedness in respect thereof pursuant to Section 10.1(xi)).

 

“Permitted Tax Distribution/Contribution” means the occurrence on the same
calendar day of (i) the distribution by the Borrower to WOW Knology Parent of
100% of the Capital Stock of Knology Parent Corporation, (ii) the contribution
by WOW Knology Parent of all of its assets and liabilities (including its
Capital Stock in the Borrower) to Knology Parent Corporation and (iii) the
contribution by Knology Parent Corporation to the Borrower of 100% of the
Capital Stock of the Company; provided that (a) in no event shall the Company or
any Subsidiary of the Company be released from its guarantee of the Obligations
in connection with the Permitted Tax Distribution/Contribution, (b) in no event
shall the Lien on any property of the Company or any Subsidiary of the Company
granted to or held by the Administrative Agent under any Credit Document be
released in connection with the Permitted Tax Distribution/Contribution, and
(c) during the period from and including the time of the distribution referred
to in clause (i) of this definition until the completion of the contribution
referred to in clause (ii) of this definition (the “Permitted Tax Distribution
Period”) (x) the Company or any Subsidiary of the Company shall not be
designated as an Unrestricted Subsidiary, and (y) the Company and each
Subsidiary of the Company shall not merge or consolidate, transfer, assign, sell
or otherwise dispose of any assets or properties, incur any Indebtedness or make
any dividends or distributions or issue any Capital Stock.

 

“Permitted Tax Distribution Period” shall have the meaning given to such turn in
the definition of “Permitted Tax Distribution/Contribution”.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
notes or loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, (ii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to the Maturity Date of the
Refinanced Debt, (iii) such Indebtedness shall have a Weighted Average Life to
Maturity that is not shorter than the Refinanced Debt,  (iv) no Restricted
Subsidiary guarantees such Indebtedness unless it is a Subsidiary Guarantor (or
becomes a Subsidiary Guarantor substantially concurrently with the incurrence of
such Indebtedness or guarantee); provided that, if, at any time, such Restricted
Subsidiary ceases to be a Guarantor, it shall not guarantee such Indebtedness,
(v) the

 

40

--------------------------------------------------------------------------------


 

other terms and conditions of such Indebtedness (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) reflect
market terms and conditions at the time of incurrence and issuance; provided,
that, to the extent such terms and documentation are not substantially identical
to the Indebtedness being refinanced, (x) such terms (taken as a whole) shall be
less favorable to the providers of such Permitted First Priority Refinancing
Debt than those applicable to the Indebtedness being refinanced, except, in each
case, for financial or other covenants or other provisions contained in such
Indebtedness that are applicable only after the then Latest Maturity Date or
(y) such documentation shall be reasonably acceptable to the Administrative
Agent, and (vi) such Indebtedness is not secured.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Person” shall mean any natural person, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise,
any Governmental Authority or any other entity.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Platform” shall have the meaning provided in Section 13.2(c).

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Parent
Guarantors, the Borrower, the other pledgors party thereto and the
Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit C-2, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its reference rate in effect at its
principal office in New York City.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Restricted Subsidiaries; provided that so
long as such net cost savings or additional net costs will be realizable at any
time during such six-quarter period, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such net cost savings or
additional net costs will be realizable during the entire such period; provided
further that (a) any such pro forma increase or decrease to such Acquired EBITDA
or such Consolidated EBITDA, as the case may be, shall be without duplication
for net cost savings or additional net costs actually realized during such
period and already included in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, and (b) the aggregate amount of any such increase made to
Consolidated EBITDA for any Test Period shall not exceed 15% of Consolidated
EBITDA for such Test Period (calculated prior to giving effect to any such Pro
Forma Adjustment).

 

41

--------------------------------------------------------------------------------


 

“Pro Forma Acquired Entity” shall have the meaning provided in the definition of
“Acquired EBITDA”.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder or any calculation with respect thereto required by the terms
of this Agreement to be calculated on a Pro Forma Basis, that (a), to the extent
applicable, the Pro Forma Adjustment shall have been made, and (b) all Specified
Transactions occurring after the most recent Calculation Date for which
Section 9.1 Financials have been delivered covering the fiscal quarter ended on
such Calculation Date and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a disposition of all or substantially
all Capital Stock in any Subsidiary of Holdings or any division, product line or
facility used for operations of any Parent Guarantor, the Borrower or any of
their Subsidiaries shall be excluded and (B) in the case of a Permitted
Acquisition or permitted Investment described in the definition of “Specified
Transaction” shall be included, (ii) any retirement of Indebtedness constituting
a Specified Transaction or in connection therewith and (iii) any Indebtedness
incurred or assumed by the Parent Guarantors, the Borrower or any of its
Restricted Subsidiaries in connection therewith (including Indebtedness of
Restricted Subsidiaries constituting a Specified Transaction or acquired in
connection with a Specified Transaction that is not retired) and the use of cash
or cash equivalents with respect to such Specified Transaction; provided that
compliance with Section 10.9 shall be determined without duplication of
adjustments made pursuant to the definitions of “Consolidated EBITDA” or “Pro
Forma Adjustment”.

 

“Pro Forma Disposed Entity” shall have the meaning provided in the definition of
“Disposed EBITDA”.

 

“Pro Forma Financial Statements” shall mean the unaudited pro forma balance
sheet of the Borrower and its consolidated Subsidiaries (including, for such
purposes, the Company and its Subsidiaries on a pro forma basis) at March 31,
2012, and the related unaudited pro forma consolidated statement of income of
the Borrower and its consolidated Subsidiaries (including, for such purposes,
the Company and its Subsidiaries on a pro forma basis) for the twelve months
ended March 31, 2012, in each case prepared giving effect to the Transactions as
if they had occurred, with respect to such balance sheet, on such date, and with
respect to such statement of income, on the first day of such twelve-month
period.

 

“Public Lender” shall have the meaning provided in Section 13.2(c).

 

“Purchase” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Purchase Notice” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.

 

“Purchaser” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Purchasing Borrower Party” shall mean any Parent Guarantor, the Borrower or any
Restricted Subsidiary.

 

42

--------------------------------------------------------------------------------


 

“Qualified Capital Stock” of any Person shall mean any Capital Stock of such
Person that is not Disqualified Stock.

 

“Qualified Counterparty” shall mean, with respect to any Specified Hedge
Agreement, any counterparty thereto that at the time such Specified Hedge
Agreement was entered into, or as of the Closing Date, was a Lender or an Agent
or an Affiliate of a Lender or an Agent; provided that such Person executes and
delivers to Administrative Agent a letter agreement in form and substance
reasonably acceptable to Administrative Agent pursuant to which such person
(a) appoints the Administrative Agent as its agent under the applicable Credit
Documents and (b) agrees to be bound by the provisions of Section 12.3.

 

“Qualified IPO” shall mean an underwritten public offering of the common Capital
Stock of Parent, Holdings or the Borrower or any other parent entity of Borrower
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act of 1933, as amended from time to time (whether alone or
in connection with a secondary public offering), which generates gross proceeds
of at least $100,000,000.

 

“Qualified PIK Securities” shall mean (1) any preferred Capital Stock of any
Person (a) that does not provide for any cash dividend payments or other cash
distributions in respect thereof on or prior to the 180th day after the Latest
Maturity Date and (b) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (i)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified PIK Securities or (z) become redeemable
at the option of the holder thereof (other than as a result of a change of
control event), in whole or in part, in each case on or prior to the 180th day
after the Latest Maturity Date at the time of issuance of such Capital Stock and
(ii) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations under the Credit
Documents and (2) any Indebtedness of any Person which has payment terms at
least as favorable to such Person and Lenders as described in clauses (1)(a) and
(b) above and is subordinated on customary terms and conditions (including
remedy standstills at all times prior to the 180th day after the Latest Maturity
Date) and has other terms reasonably satisfactory to the Administrative Agent.

 

“Qualifying Bids” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.

 

“Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Letter of Credit Issuer, as applicable.

 

“Refinance” or “Refinanced” shall have the meaning provided in the definition of
“Permitted Refinancing Indebtedness”.

 

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Credit Agreement Refinancing Indebtedness”.

 

43

--------------------------------------------------------------------------------


 

“Refinancing” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness”.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.19.

 

“Refinancing Revolving Credit Loans” shall mean the Revolving Credit Loans made
pursuant to any Refinancing Revolving Credit Commitment

 

“Refinancing Revolving Credit Commitments” shall mean one or more revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term Loans” shall mean one or more Term Loans made pursuant to any
Refinancing Amendment.

 

“Refinancing Term Loan Commitments” shall mean one or more term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Refinancing Transactions” shall mean the payment in full of all amounts due or
outstanding under the Existing Credit Facilities, the termination of all
commitments thereunder and the release and discharge of all guarantees thereof
and security therefor.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean the earlier of (x) 10 Business Days prior to
the occurrence of an obligation to make an offer to repurchase or to repay or
redeem any Senior Unsecured Notes, Senior Subordinated Notes, Permitted
Additional Junior Debt, Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt, Permitted Secured Acquisition Debt or
Permitted Unsecured Refinancing Debt pursuant to the asset sale or event of loss
provisions applicable to such Indebtedness and (y) twelve months following the
date of the applicable Asset Sale Prepayment Event or Casualty Event.

 

44

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

“Reply Amount” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (other than an event for which the 30-day notice
requirement is waived).

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Required Revolving Credit Lenders” shall mean, at any time, Revolving Credit
Lenders having Revolving Credit Exposures representing more than 50% of the
aggregate Revolving Credit Exposures of all Revolving Credit Lenders.  The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time.

 

“Required Term Loan Lenders” shall mean, at any time, Term Loan Lenders having
outstanding Term Loans representing more than 50% of the aggregate outstanding
Term Loans of all Term Loan Lenders.  The outstanding Term Loans held by any
Defaulting Lender shall be disregarded in determining Required Term Loan Lenders
at any time.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Return Bid” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Revolving Credit Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Letters
of Credit in an aggregate amount (as of the First Amendment Effective Date) not
to exceed the amount set forth opposite such Lender’s name on Part I of Schedule
1.1(b) as such Lender’s “Revolving Credit Commitment” or in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment (or, subject to the following sentence, in the
Incremental Amendment, Refinancing Amendment or Loan Modification Agreement to
which such Lender is a party), in each case as the same may be changed from time
to time pursuant to terms hereof.  Unless the context shall otherwise require,
the term “Revolving Credit Commitments” shall include all Classes of Revolving
Credit Commitments.  The Total Revolving Credit Commitment as of the Closing
Date is $200,000,000. All of the Original Revolving Credit Commitments were
Refinanced in connection with the First Amendment, and as of and

 

45

--------------------------------------------------------------------------------


 

after the First Amendment Effective Date, the aggregate amount of Original
Revolving Credit Commitments is $0. The Total Revolving Credit Commitment as of
the Second Amendment Effective Date is $200,000,000; and the Total Revolving
Credit Commitment as of the Third Amendment Effective Date is $200,000,000.

 

“Revolving Credit Commitment Increase” shall have the meaning provided in
Section 2.17(a).

 

“Revolving Credit Commitment Increase Lender” shall have the meaning provided in
Section 2.17(f).

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the Total Revolving Credit Commitment; provided that at any
time when the Total Revolving Credit Commitment shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage shall be its Revolving Credit
Commitment Percentage as in effect immediately prior to such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (without duplication):  (a) the aggregate
principal amount of the Revolving Credit Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.

 

“Revolving Credit Facility” shall mean the credit facility comprising the
Revolving Credit Commitments and the Revolving Credit Loans.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.

 

“Revolving Credit Loans” shall mean (i) revolving loans made pursuant to Section
2.01(a), as the same may be amended pursuant to Section 2.18, (ii) Incremental
Revolving Credit Loans made pursuant to Section 2.17 and (iii) Refinanced
Revolving Credit Loans made pursuant to Section 2.19.  Unless the context shall
otherwise require, the term “Revolving Credit Loans” shall include all Classes
of Revolving Credit Loans.  All Revolving Credit Loans shall be denominated in
Dollars.

 

“Revolving Credit Maturity Date” shall mean July 17, 2017, or, if such date is
not a Business Day, the preceding Business Day.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of November 27, 2013 by and among the Borrower, the Parent Guarantors,
the Subsidiary Guarantors, Administrative Agent and certain Lenders and the
Administrative Agent.

 

46

--------------------------------------------------------------------------------


 

“Second Amendment Lead Arranger” shall mean J.P. Morgan Securities LLC, as lead
arranger and lead bookrunner under the Second Amendment.

 

“Second Amendment Effective Date” has the meaning set forth in Section 5 of the
Second Amendment.

 

“Second Lien Intercreditor Agreement” shall mean a second lien intercreditor
agreement to which the Administrative Agent and the applicable Senior
Representative(s) are a party, in substantially the form of Exhibit H-2 hereto
or otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Administrative Agent, (iv) the other Agents, (v) each Qualified
Counterparty, (vii) each Cash Management Bank, (viii) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under any Credit
Document and (vii) any successors, indorsees, transferees and assigns of each of
the foregoing.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, each Guarantor and the Administrative Agent, for the ratable benefit
of the Secured Parties, substantially in the form of Exhibit C-1, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee Agreement, (b)
the Security Agreement, (c) the Pledge Agreement, (d) the Mortgages, (e) any
Intercreditor Agreement and (f) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11 or 9.12
or pursuant to any of the Security Documents to secure any of the Obligations.

 

“Senior Representative” shall mean with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, Permitted
Secured Acquisition Debt or Permitted Additional Junior Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Debt” shall mean, as of any date of determination, the aggregate
amount of Consolidated Net Debt outstanding at such date that consists of
Indebtedness that is then secured by Liens on property or assets of any Credit
Party or Restricted Subsidiary.

 

“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Senior Secured Debt outstanding at such date to (b) Consolidated
EBITDA for (i) in the case of any circumstance in which the date of
determination is a Calculation Date, the Test Period ended on such Calculation
Date and (ii) in the case of any circumstance in which the date of determination
is not required to be a Calculation Date, the Test Period most recently ended
for which Section 9.1 Financials have been delivered.

 

“Senior Subordinated Notes” shall mean the Borrower’s and WideOpenWest Capital
Corp.’s 13.375% Senior Subordinated Notes due 2019, issued on the Closing Date
pursuant to the Senior Subordinated Notes Indenture and any notes issued by the
Borrower in exchange for, and as contemplated

 

47

--------------------------------------------------------------------------------


 

by, the Senior Subordinated Notes Indenture and the related registration rights
agreement entered into on the Closing Date with substantially identical terms as
the Senior Subordinated Notes.

 

“Senior Subordinated Notes Indenture” shall mean the Indenture, dated as of July
17, 2012, under which the Senior Subordinated Notes were issued, among the
Borrower and the Restricted Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the Borrower’s and WideOpenWest Capital
Corp.’s 10.25% Senior Notes due 2019, issued on the Closing Date pursuant to the
Senior Unsecured Notes Indenture and any notes issued by the Borrower in
exchange for, and as contemplated by, the Senior Unsecured Notes Indenture and
the related registration rights agreement entered into on the Closing Date with
substantially identical terms as the Senior Unsecured Notes.

 

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as of July
17, 2012, under which the Senior Unsecured Notes were issued, among the Borrower
and the Restricted Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the sum of the liabilities (including contingent liabilities) of such Person
and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value or the fair value, in each case on a going concern basis, of the
assets of such Person and its Subsidiaries, taken as a whole; (ii) the present
fair saleable value of the assets of such Person and its Subsidiaries, taken as
a whole, is greater than the total amount that will be required to pay the
probable liabilities (including contingent liabilities) of such Person and its
Subsidiaries as they become absolute and matured; (iii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person or its Subsidiaries, taken as a whole,
contemplated as of the Closing Date; (iv) such Person and its Subsidiaries,
taken as a whole, have not incurred and do not intend to incur, or believe that
they will incur, debts including contingent obligations beyond their ability to
pay such debt as they mature in the ordinary course of business; and (v) such
Person and its Subsidiaries, on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“South Dakota Sale” shall mean the sale of certain assets of the Borrower and
its Subsidiaries to Clarity Telecom, LLC pursuant to that certain asset purchase
agreement, dated June 12, 2014, by and among Kite Parent Corp., Knology of South
Dakota, Inc., Knology Community Telephone, Inc., Knology of the Plains, Inc.,
Black Hills Fiber Systems, Inc., Knology of the Black Hills, LLC, Knology
Condominium Association, Inc. and Clarity Telecom, LLC.

 

“Specified Collateral” shall have the meaning provided in Section 6.2(a).

 

48

--------------------------------------------------------------------------------


 

“Specified Hedge Agreement” shall mean any Hedge Agreement permitted under
Section 10 that is (i) entered into by any Credit Party and any Person who was a
Qualified Counterparty as of the date such Hedge Agreement was entered into or
(ii) subject in whole or part to a master swap agreement referenced on Schedule
1.1(d)

 

“Specified Transaction” shall mean, with respect to any determination made on a
Pro Forma Basis, any Permitted Acquisition or other purchase of an Acquired
Entity or Business or disposition of a Sold Entity or Business, any incurrence
or repayment of Indebtedness, any dividend, any designation or redesignation of
a Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any asset
classified as discontinued operations by the Borrower or any Restricted
Subsidiary and any Incremental Commitments (including, without duplication any
related Loans) occurring after the most recent Calculation Date for which
Section 9.1 Financials covering the fiscal quarter ended on such Calculation
Date have been delivered and on or prior to the relevant date of determination.

 

“Sponsor” shall mean any of Avista Capital Partners, LP and its Control
Investment Affiliates, but not including, however, any portfolio companies of
any of the foregoing.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  LIBOR Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent or any Lender under such Regulation D. 
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Subordinated Debt” shall mean Indebtedness of the Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of the
Borrower and such Guarantor, as applicable, under the Credit Documents or other
agreement, and including without limitation, the Senior Subordinated Notes and
other Indebtedness subject to the subordination provisions of the Senior
Subordinated Notes Indenture.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary on the Closing
Date and (b) each Domestic Subsidiary that becomes a party to the Guarantee
Agreement after the Closing Date pursuant to Section 9.11 or otherwise.

 

49

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Distributions” shall have the meaning provided in Section 10.6(e).

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

 

“Term Facility” shall mean the credit facility comprising any Class of the Term
Loan Commitments and any Class of the Term Loans.

 

“Term Loan” shall mean (i) term loans made pursuant to Section 2.1(a), (ii)
Incremental Term Loans made pursuant to Section 2.17, (iii) Refinancing Term
Loans made pursuant to Section 2.19 and (iv) Term B Loans made pursuant to the
Third Amendment and Section 2.19, in each case, as the same may be amended
pursuant to Section 2.18.  Unless the context shall otherwise require, the term
“Term Loans” shall include all Classes of Term Loans.  All Term Loans shall be
denominated in Dollars.

 

“Term B Loan” shall mean (i) from and after the making of Refinancing Term Loans
on the Third Amendment Effective Date, term loans made in the form of Term B
Loans made pursuant to the Third Amendment and Section 2.19, and (ii) prior to
such time, the Term Loans then outstanding hereunder designated as Term B
Loans.  All Term B Loans shall be denominated in Dollars.

 

“Term B-1 Loan” shall mean, from and after the Second Amendment Effective Date,
term loans made in the form of Term B-1 Loans made pursuant to the Second
Amendment and Section 2.19.  All Term B-1 Loans shall be denominated in Dollars.

 

“Term B-1 Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term B-1 Loan to the Borrower in an amount (as of the
Second Amendment Effective Date) not to exceed the amount set forth opposite
such Lender’s name on Part II-B of Schedule 1.1(b) as such Lender’s “Term B-1
Loan Commitment” or in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the aggregate Term B-1 Loan Commitment, in each case
as the same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Term B-1 Loan Commitments as of the First Amendment
Effective Date is $400,000,000.  The aggregate amount of the Term B-1 Loan
Commitments as of the Second Amendment Effective Date is $425,000,000.

 

“Term B Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term B Loan to the Borrower in an amount (as of the
Third Amendment Effective Date) not to exceed the amount set forth opposite such
Lender’s name on Part II-A of Schedule 1.1(b) as such Lender’s “Term B Loan
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the aggregate Term B Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Term B Loan Commitments as of the First Amendment
Effective Date is $1,560,400,000. The aggregate amount of the Term B Loan
Commitments as of the Third Amendment Effective Date is $1,411,430,013.12.

 

“Term B-1 Loan Maturity Date” shall mean July 17, 2017 or, if such date is not a
Business Day, the preceding Business Day.

 

50

--------------------------------------------------------------------------------


 

“Term B Loan Maturity Date” shall mean April 1, 2019 or, if such date is not a
Business Day, the preceding Business Day.

 

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrower in an amount not to exceed
the amount of such Lender’s commitment as set forth in the applicable
documentation evidencing such Term Loan Commitment (including in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the aggregate
Term Loan Commitment (or, subject to the following sentence, in the Incremental
Amendment, Refinancing Amendment or Loan Modification Agreement to which such
Lender is a party)), in each case as the same may be changed from time to time
pursuant to the terms hereof.  Unless the context shall otherwise require, the
term “Term Commitments” shall include all Classes of Term Loan Commitments.  The
aggregate amount of the Term Loan Commitments as of the Third Amendment
Effective Date is $1,411,430,013.12.

 

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan Purchase Amount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 21, 2015, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, certain Lenders and the Administrative Agent.

 

“Third Amendment Lead Arranger” shall mean Credit Suisse Securities (USA) LLC as
lead arranger and lead bookrunner under the Third Amendment.

 

“Third Amendment Effective Date” has the meaning set forth in Section 5 of the
Third Amendment.

 

“Third Amendment Prepayment” shall mean a prepayment of $150 million applied on
a pro rata basis to the Term B-1 Loans and Term B Loans and made on the Third
Amendment Effective Date immediately prior to the making of the Refinancing Term
Loan.

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time .

 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Net Debt outstanding at such date to (b) Consolidated EBITDA
for the Test Period most recently ended for which Section 9.1 Financials have
been delivered.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders.

 

51

--------------------------------------------------------------------------------


 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, including the Refinancing Transactions and the Acquisition.

 

“Transferee” shall have the meaning provided in Section 13.6(f).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

 

“Uniform Customs” shall have the meaning provided in Section 13.12.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any, (i) made available to the Borrower on the
assumption that each Lender has made its pro rata share of the applicable
Borrowing available to the Administrative Agent as contemplated by Section
2.4(b) and (ii) with respect to which a corresponding amount shall not in fact
have been made available to the Administrative Agent by any such Lender and (b)
with respect to the Letter of Credit Issuer, the aggregate amount, if any, of
unreimbursed payments under any Letter of Credit made by the Letter of Credit
Issuer that shall not have been reimbursed by the Borrower pursuant to Section
3.4(a), or repaid for the account of the Letter of Credit Issuer by the L/C
Participants pursuant to Section 3.3(d).

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code (or any
successor statute) as adopted and in force in the State of New York or, when the
laws of any other jurisdiction govern the method or manner of the perfection or
enforcement of any security interest in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such jurisdiction.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean any Restricted Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
9.19.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.4(d)(ii).

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date of determination, the number of years obtained by dividing:  (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other

 

52

--------------------------------------------------------------------------------


 

required payments of principal, including payment at final maturity, in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by (b) the
then outstanding principal amount of such Indebtedness.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“WOW Cleveland Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Illinois Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Knology Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Networks Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Ohio Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Sigecom Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“Yield Differential” shall have the meaning provided in Section 2.17(c).

 

(b)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(c)           For purposes of this Agreement, Loans and Commitments may be
classified and referred to by Class (e.g., a “Term B Loan” or a “Revolving
Credit Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a
“LIBOR Term B Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term B Loan Borrowing” or a “Revolving Credit Loan Borrowing”)
or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Term
B Loan Borrowing”).

 

(d)           For purposes of any covenant, test or basket hereunder conditioned
on or subject to compliance with or measured by a financial ratio or test
measured by reference to the Section 9.1 Financials, (x) with respect to any
period prior to the initial delivery of Section 9.1 Financials, (i)

 

53

--------------------------------------------------------------------------------


 

calculations of Consolidated EBITDA shall be determined as set forth in the
definition of the term “Consolidated EBITDA” for the applicable period, (ii)
Indebtedness and related calculations (including, without limitation,
Consolidated Net Debt) shall be determined based on the outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries on the applicable date of
determination as to compliance with such condition or test and shall include any
Loans, Senior Unsecured Notes or Senior Subordinated Notes outstanding on such
date, and (iii) calculations of assets and revenues shall be determined by
reference to the Pro Forma Financial Statements and after giving effect to other
appropriate pro forma adjustments, including any acquisitions or dispositions or
debt incurrences after the beginning of the relevant determination period but
prior to or simultaneous with such determination; and (y) with respect the
Section 9.1 Financials for the fiscal quarter ended on June 30, 2012,
Indebtedness and related calculations (including, without limitation,
Consolidated Net Debt) shall be determined based on the outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries on the applicable date of
determination as to compliance with such condition or test and shall include any
Loans, Senior Unsecured Notes or Senior Subordinated Notes outstanding on such
date.

 

(e)           Any reference to pro forma compliance with the Financial
Performance Covenant as of any date prior to the initial Calculation Date to
which the Financial Performance Covenant is applicable shall refer to the
Financial Performance Covenant level applicable as of such initial Calculation
Date.

 

SECTION 2.                            Amount and Terms of Credit

 

2.1          Commitments.  (a)  Subject to and upon the terms and conditions
herein set forth, each Lender having a Term Loan Commitment severally agrees to
make a Term Loan on the Closing Date to the Borrower, which Term Loans shall not
exceed for any such Lender the Term Loan Commitment of such Lender.  Such Term
Loans (i) shall be made on the Closing Date, (ii) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Term Loans; provided that all such Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, (iii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, and (iv) shall not exceed in the aggregate the total of
all Term Loan Commitments.  On the Term Loan Maturity Date, all Original Term
Loans shall be repaid in full.  All Other Term Loans shall be repaid in full on
the Maturity Date set forth in the applicable Incremental Amendment, Refinancing
Amendment or Loan Modification Agreement.

 

(b)           (i)  Subject to and upon the terms and conditions herein set
forth, each Lender having a Revolving Credit Commitment severally agrees to make
a Revolving Credit Loan or Revolving Credit Loans to the Borrower, which
Revolving Credit Loans (A) shall be made at any time and from time to time after
the Closing Date and prior to the Revolving Credit Maturity Date; provided that
Revolving Credit Loans may be made on the Closing Date in an amount not to
exceed $48,000,000, (B) may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Revolving Credit Loans;
provided that all Revolving Credit Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Revolving Credit Loans of the same Type, (C) may be repaid and
reborrowed in accordance with the provisions hereof, (D) shall not, for any such
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Revolving Credit Exposure at such time
exceeding such Lender’s Revolving Credit Commitment at such time and (E) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the Total Revolving Credit Commitment then in
effect.

 

54

--------------------------------------------------------------------------------


 

(ii)           Each Lender may, at its option, make any LIBOR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply).  On the First Amendment Effective Date,
all Original Revolving Credit Loans were repaid in full.  On the Revolving
Credit Maturity Date, all Revolving Credit Loans shall be repaid in full, except
to the extent set forth in any applicable Incremental Amendment, Refinancing
Amendment or Loan Modification Agreement with respect to any Other Revolving
Credit Loans.

 

2.2          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans shall be in a
multiple of $1,000,000 and the aggregate principal amount of Revolving Credit
Loans shall be in a multiple of $1,000,000 and, in each case, shall not be less
than the Minimum Borrowing Amount with respect thereto.  More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than 12 Borrowings of LIBOR Loans under this Agreement.

 

2.3          Notice of Borrowing.  (a)  The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office (i) prior to 1:00 p.m.
(New York City time) at least three Business Days’ prior written notice (or such
shorter period as the Administrative Agent is willing to accommodate from time
to time) (or telephonic notice promptly confirmed in writing) of the Borrowing
of Term Loans if all or any of such Term Loans are to be initially LIBOR Loans,
and (ii) prior written notice (or telephonic notice promptly confirmed in
writing) prior to 10:00 a.m. (New York City time) on the date of the Borrowing
of Term Loans if all such Term Loans are to be ABR Loans.  Such notice (together
with each notice of a Borrowing of Revolving Credit Loans pursuant to
Section 2.3(b), a “Notice of Borrowing”) shall be irrevocable, shall be
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent, and shall specify (i) the aggregate principal amount of
the Term Loans to be made pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be the Closing Date) and (iii) whether the Term Loans
shall consist of ABR Loans and/or LIBOR Term Loans and, if the Term Loans are to
include LIBOR Term Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall promptly give each Lender notice of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 

(b)           Whenever the Borrower desires to incur Revolving Credit Loans
hereunder (other than Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, prior to 1:00 p.m.
(New York City time) (i) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans, and (ii) prior written notice (or telephonic notice
promptly confirmed in writing) prior to 1:00 p.m. (New York City time) on the
date of the Borrowing of Revolving Credit Loans if all such Revolving Credit
Loans are to be ABR Loans.  Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall specify (i)
the aggregate principal amount of the Revolving Credit Loans to be made pursuant
to such Borrowing, (ii) the date of Borrowing (which shall be a Business Day),
(iii) whether the respective Borrowing shall consist of ABR Loans or LIBOR
Revolving Credit Loans and, if LIBOR Revolving Credit Loans, the Interest Period
to be initially applicable thereto, and (iv) remittance instructions.  The
Administrative Agent shall promptly give each

 

55

--------------------------------------------------------------------------------


 

applicable Lender notice of each proposed Borrowing of Revolving Credit Loans,
of such Lender’s proportionate share thereof and of the other matters covered by
the related Notice of Borrowing.

 

(c)           Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

 

(d)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.  In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4          Disbursement of Funds.  (a)  No later than 3:00 p.m. (New York City
time) on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below.

 

(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will (except in the case of Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to the Borrower’s account (as
designated by it in a written notice to the Administrative Agent from time to
time) the aggregate of the amounts so made available in Dollars.  Unless the
Administrative Agent shall have been notified by any Lender prior to the
proposed date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, and the
Administrative Agent has made available same to the Borrower, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loans, calculated in accordance with Section 2.8.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5          Repayment of Loans; Evidence of Debt.  (a)  The Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the Lenders,
on the Term Loan Maturity Date, the then-unpaid Term Loans.  The Borrower shall
repay to the Administrative Agent, in Dollars, for the

 

56

--------------------------------------------------------------------------------


 

benefit of the applicable Lenders, on the Revolving Credit Maturity Date, the
then-unpaid Revolving Credit Loans.

 

(b)           The Borrower shall repay to the Administrative Agent, in Dollars,
for the benefit of the Term Loan Lenders, on (A) June 30, 2015 (or, if such date
is not a Business Day, the immediately preceding Business Day), and the last
Business Day of each subsequent calendar quarter, the principal amount of the
Term B Loans equal to 0.25% of the aggregate outstanding principal amount of
Term B Loans immediately after the effectiveness of the Third Amendment on the
Third Amendment Effective Date (as such payments are adjusted from time to time
pursuant to Sections 2.17, 2.18, 2.19 or Section 5), (B) on the Term B Loan
Maturity Date, the unpaid outstanding balance of the Term B Loans, (C) December
31, 2013 (or, if such date is not a Business Day, the immediately preceding
Business Day), and the last Business Day of each subsequent calendar quarter,
the principal amount of the Term B-1 Loans equal to 0.25% of the aggregate
outstanding principal amount of Term B-1 Loans immediately after the making of
the Term B-1 Loans on the Second Amendment Effective Date (as such payments are
adjusted from time to time pursuant to Sections 2.17, 2.18, 2.19 or Section 5)
and (D)  on the Term B-1 Loan Maturity Date, the unpaid outstanding balance of
the Term B-1 Loans, in each case, together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment (each,
a “Term Loan Repayment Amount”).

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(d)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Class and Type of each Loan made and, if applicable, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(e)           The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

(f)            Upon the request by any Lender, at any time and from time to
time, the Borrower shall provide to such Lender, at the Borrower’s own expense,
a promissory note, substantially in the form of Exhibit K-1 or K-2, as the case
may be, evidencing the Term Loans and Revolving Credit Loans, respectively,
owing to such Lender.

 

2.6          Conversions and Continuations.  (a)  The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans or
Revolving Credit Loans made to the Borrower (as applicable) of one Type into a
Borrowing or Borrowings of another Type and the Borrower shall have the option
on any Business Day to continue the outstanding principal amount of any LIBOR
Term Loans or LIBOR Revolving Credit Loans as LIBOR Term Loans or LIBOR
Revolving Credit Loans, as the case may be, for an additional Interest Period;
provided that (i) no partial conversion of LIBOR Term Loans or

 

57

--------------------------------------------------------------------------------


 

LIBOR Revolving Credit Loans shall reduce the outstanding principal amount of
LIBOR Term Loans or LIBOR Revolving Credit Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Term Loans or LIBOR Revolving Credit Loans if a Default or
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if a Default or Event
of Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation and (iv) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2.  Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. (New York City time) at least three Business Days’
(or, in the case of a conversion into ABR Loans, prior to 1:00 p.m. (New York
City time) on the date of such conversion) prior written notice (or telephonic
notice promptly confirmed in writing) (or, in each case, such shorter period as
may be permitted by the Administrative Agent in its sole discretion) (each a
“Notice of Conversion or Continuation”), specifying the Term Loans or Revolving
Credit Loans to be so converted or continued, the Type of Term Loans or
Revolving Credit Loans to be converted or continued into and, if such Term Loans
or Revolving Credit Loans are to be converted into or continued as LIBOR Loans,
the Interest Period to be initially applicable thereto.  The Administrative
Agent shall give each Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Term Loans or Revolving
Credit Loans.

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans, and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuation, such LIBOR Loans shall be automatically converted on
the last day of the then-current Interest Period into ABR Loans.  If no Interest
Period is specified in any Notice of Conversion or Continuation with respect to
any conversion to or continuation as a Borrowing of LIBOR Loans, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.  If
upon the expiration of any Interest Period in respect of LIBOR Loans, the
Borrower has failed to deliver a Notice of Conversion or Continuation to
continue or convert such Borrowing as provided in paragraph (a) above, the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
then-current Interest Period.

 

2.7          Pro Rata Borrowings.  Each Borrowing of Term B Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term B Loan Commitments with respect to the applicable Class. 
Each Borrowing of Term B-1 Loans under this Agreement shall be granted by the
Lenders pro rata on the basis of their then-applicable Term B-1 Loan Commitments
with respect to the applicable Class.  Each Borrowing of Revolving Credit Loans
under this Agreement shall be granted by the Lenders pro rata on the basis of
their then-applicable Revolving Credit Commitments with respect to the
applicable Class.  It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

 

2.8          Interest.  (a)  The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof to but excluding the date
of repayment thereof at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

 

(b)           The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof to but excluding the date of repayment
thereof at a rate per annum that shall

 

58

--------------------------------------------------------------------------------


 

at all times be the Applicable LIBOR Margin in effect from time to time plus the
relevant Adjusted LIBO Rate.

 

(c)           Any amount (whether of principal, interest or Fees) not paid when
due hereunder or under any other Credit Document (whether at the stated
maturity, by acceleration or otherwise) shall bear interest, to the extent
permitted by law (after as well as before judgment), payable on demand, (a) in
the case of principal, at the rate that would otherwise be applicable thereto
plus 2.00% per annum, and (b) in all other cases, at a rate per annum equal to
the rate that would be applicable to an ABR Loan that is a Term Loan (and, if
there is more than one Class of Term Loans then outstanding, the highest such
rate applicable to ABR Loans that are Term Loans) plus 2.00% per annum, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full.

 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each calendar quarter of the Borrower, (ii) in respect of each
LIBOR Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on each date occurring
at three-month intervals after the first day of such Interest Period and
(iii) in respect of each Loan (except ABR Loans, other than in the case of
prepayments which constitute prepayments in full of all Loans), on any
prepayment (on the amount prepaid), on conversion into an ABR Loan, at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

(g)           If on any day a Loan is outstanding with respect to which a Notice
of Borrowing or Notice of Conversion or Continuation has not been delivered to
the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be an ABR Loan.

 

2.9          Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans (in the case
of the initial Interest Period applicable thereto) or prior to 11:00 a.m. (New
York City time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of LIBOR Loans, the Borrower shall have the
right to elect by giving the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower be a one,
two, three, six or (if agreed to by all the Lenders making such loans) a nine or
twelve month period; provided that the initial Interest Period may be for a
period less than one month if agreed upon by the Borrower and the Administrative
Agent.  Notwithstanding anything to the contrary contained above:

 

(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and shall end on the numerically corresponding
day in the calendar month that is one, two, three, six (or, if applicable as
provided above) nine or twelve months thereafter, and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

59

--------------------------------------------------------------------------------


 

(b)           if any Interest Period relating to a Borrowing of LIBOR Revolving
Credit Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan; and

 

(e)           in the event the Borrower fails to specify an Interest Period for
any LIBOR Loan, the Borrower shall be deemed to have selected an Interest Period
of one month.

 

2.10        Inability to Determine Interest Rate, Illegality, etc.  (a)  In the
event that (x) in the case of clause (i) below, the Administrative Agent or
(y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

 

(i)            on any date for determining the Adjusted LIBO Rate for any
Interest Period that (x) deposits in the principal amounts of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBO Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any such increase or reduction attributable to Taxes)
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR market or the position of such
Lender in such market; or

 

(iii)          at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market.

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter, (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give

 

60

--------------------------------------------------------------------------------


 

at such time when such circumstances no longer exist), and any Notice of
Borrowing or Notice of Conversion given by the Borrower with respect to LIBOR
Term Loans or LIBOR Revolving Credit Loans that have not yet been incurred shall
be deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto), and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

 

(b)           At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel said
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender or the Administrative Agent, as applicable, pursuant to Section
2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is then outstanding, upon
at least three Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Revolving Credit Loan and LIBOR Term
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

 

2.11        Increased Costs.

 

(a)           Increased Costs Generally.

 

(i)            If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate) and the result of any of the foregoing
shall be to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any LIBOR Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender or such
other Recipient of participating in or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, Letter of Credit Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(ii)           If any Change in Law shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto and the
result of any of the foregoing shall be to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining any
LIBOR Loan or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender, such Letter of Credit Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit),

 

61

--------------------------------------------------------------------------------


 

or to reduce the amount of any sum received or receivable by such Lender, Letter
of Credit Issuer or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Letter of Credit Issuer or
other Recipient, the Borrower will pay to such Lender, Letter of Credit Issuer
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, Letter of Credit Issuer or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or Letter of Credit Issuer
determines that any Change in Law affecting such Lender or Letter of Credit
Issuer or any lending office of such Lender or such Lender’s or Letter of Credit
Issuer’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
Letter of Credit Issuer’s capital or on the capital of such Lender’s or Letter
of Credit Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by any
Letter of Credit Issuer, to a level below that which such Lender or Letter of
Credit Issuer or such Lender’s or Letter of Credit Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Letter of Credit Issuer’s policies and the policies of such Lender’s
or Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or Letter of Credit Issuer or such Lender’s or Letter of Credit
Issuer’s holding company for any such reduction suffered.  Each Lender or Letter
of Credit Issuer, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.11(b), will give prompt written
notice thereof to the Borrower which notice shall set forth in reasonable detail
the basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.14, release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.11(b) upon receipt of such notice.  The Borrower shall pay such Lender
or Letter of Credit Issuer, as the case may be, the amount shown as due on any
such notice within 10 days after receipt thereof.

 

(c)           It is understood that, to the extent duplicative of Section 5.4,
this Section 2.11 shall not apply to Taxes.

 

2.12        Compensation.  If (a) any payment of principal of any LIBOR Loan is
made by the Borrower (or, with respect to Section 13.7, is purchased by a
replacement bank or institution), as the case may be, to or for the account of a
Lender other than on the last day of the Interest Period for such LIBOR Loan as
a result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2
or 13.7, as a result of any action or assignment pursuant to Section 2.13, as a
result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of LIBOR Loans is not made as a result
of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
LIBOR Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation or (e) any prepayment of principal of any
LIBOR Loan is not made as a result of a withdrawn notice of prepayment pursuant
to Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.

 

62

--------------------------------------------------------------------------------


 

2.13        Change of Lending Office.  If any Lender requests compensation under
Section 2.10(a)(ii) or (iii), 2.11 or 3.5, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.4, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10(a)(ii) or (iii), 2.11, 3.5 or 5.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Nothing in this Section 2.13 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10,
2.11, 2.12, 3.5 or 5.4.

 

2.14        Notice of Certain Costs.  Notwithstanding anything in this Agreement
to the contrary, any Lender that gives any notice required by Section 2.10,
2.11, 2.12, 3.5 or 5.4 shall not be entitled to compensation under Section 2.10,
2.11, 2.12, 3.5 or 5.4, as the case may be, for any such amounts incurred or
accruing prior to the 181st day prior to the giving of such notice to the
Borrower, as the case may be (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 181-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

2.15        Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders”.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 13.8(a) shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Letter of Credit Issuer hereunder; third, to cash
collateralize the Letter of Credit Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders or the Letter of Credit Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any

 

63

--------------------------------------------------------------------------------


 

judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Unpaid Drawing
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or such Letters of Credit were issued at a
time when the conditions set forth in Section 7 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Unpaid Drawings owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Unpaid Drawings owed to, such Defaulting Lender
until such time as all Loans and Letter of Credit Exposure are held by the
Lenders pro rata in accordance with the applicable Commitments without giving
effect to Section 2.15(a)(iii).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender or to post cash collateral in accordance with
Section 2.16 that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          All or any part of such Defaulting Lender’s Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.  If the reallocation described in this clause (iii) cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, Cash Collateralize the Letter
of Credit Issuers’ Fronting Exposure in accordance with the procedures set forth
in Section 2.16.

 

(iv)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Letter of Credit Exposure for which it has
provided Cash Collateral pursuant to Section 2.16.  With respect to any Letter
of Credit Fees not required to be paid to any Defaulting Lender pursuant to this
clause (iv), the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s Letter of Credit Exposure that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iii) above, (y) pay to each
Letter of Credit Issuer, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Letter of
Credit Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each Letter of Credit Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the

 

64

--------------------------------------------------------------------------------


 

Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no Letter of Credit Issuer shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

2.16        Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Letter of Credit Issuer (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Letter of Credit
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.15(a)(iii) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Issuers, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Letter of Credit Issuers as herein provided (other
than nonconsensual Liens permitted by Section 10.2), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.16 or Section
2.15 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Letter of Credit Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.16 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Letter of Credit Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.15 the Person providing Cash Collateral and each
Letter of Credit Issuer may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations and; provided,
further, that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

 

2.17        Incremental Commitments.  (a)  The Borrower may, from time to time
after the Closing Date, by written notice to the Administrative Agent request
the establishment of (i) one or more new term loan commitments (the “New Term
Loan Commitments”), (ii) one or more additional tranches

 

65

--------------------------------------------------------------------------------


 

of revolving credit commitments (the “Additional Revolving Credit Commitments”)
and/or (iii) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and,
together with the New Term Loan Commitments and the Additional Revolving Credit
Commitments, the “Incremental Commitments”), in an aggregate amount for all such
Incremental Commitments established following the First Amendment Effective Date
not in excess of the Incremental Facility Amount.  Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than ten Business Days (or such shorter period as is acceptable to
the Administrative Agent) after the date on which such notice is delivered to
Administrative Agent.  The Borrower may seek Incremental Commitments from
existing Lenders or from by any other bank, financial institution, other
institutional lender or other Person that is an eligible assignee pursuant to
Section 13.6(b) (any such other Person being called an “Additional Lender”);
provided, that the Administrative Agent (and, solely with respect to any
Additional Revolving Credit Commitment and/or Revolving Credit Commitment
Increase, each Letter of Credit Issuer) shall have consented to such Additional
Lender’s providing any Incremental Commitments to the extent such consent would
be required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Additional Lender; provided, further, that any Lender
offered or approached to provide all or a portion of the Incremental Commitments
may elect or decline, in its sole discretion, to provide an Incremental
Commitment.

 

(b)           Such Incremental Commitment shall become effective as of such
Increased Amount Date; provided that (1) the representations and warranties set
forth herein and in the other Credit Documentation shall be true and correct in
all material respects on and as of such Increased Amount Date as if made on and
as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, with respect to any Incremental Commitments the proceeds
of which are used to fund a Permitted Acquisition substantially concurrently
upon the receipt thereof, unless otherwise agreed by the Borrower, the
Administrative Agent and the Lenders providing the applicable Incremental
Commitment, the only representations and warranties the making of which shall be
a condition to the making of such Incremental Commitments shall be the
representations and warranties set forth in clause (b) of the definition of
Closing Date Representations and the representations and warranties contained in
the purchase agreement relating to such Permitted Acquisition as are material to
the interests of the Lenders but only to the extent that the Borrower or any of
its Affiliates have the right to terminate its or their obligations under such
purchase agreement as a result of a breach of such representations and
warranties in such purchase agreement); (2) the Incremental Commitments (and the
Loans made pursuant thereto) shall be secured on a pari passu basis with the
Term B Loans, the Term B-1 Loans, the Revolving Credit Commitments and the
Revolving Credit Loans and shall be secured only by the Collateral securing the
Obligations; (3) no Parent Guarantor nor any Restricted Subsidiary shall
guarantee the Incremental Commitments or Loans made pursuant thereto unless such
Parent Guarantor or Restricted Subsidiary is a Guarantor (or becomes a Guarantor
on the Increased Amount Date); (4) no Default or Event of Default shall exist on
such Increased Amount Date immediately prior to or after giving effect to such
Incremental Commitments and to the making of any Loans pursuant thereto;
provided that, with respect to any Incremental Commitments the proceeds of which
are used to fund a Permitted Acquisition substantially concurrently upon the
receipt thereof, unless otherwise agreed by the Borrower, the Administrative
Agent and the Lenders providing the applicable Incremental Commitment, the
absence of a Default or Event of Default shall not constitute a condition to the
making of such Incremental Commitments; (5) the Incremental Commitments and
related Loans made pursuant thereto shall be effected pursuant to one or more
amendments (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by the Parent Guarantors, the
Borrower, each Lender and each Additional Lender providing such New Term Loan
Commitments, Additional Revolving Credit Commitments or Revolving Credit
Commitment Increase, as applicable (each of which shall be recorded in the
Register and shall be subject to the requirements set forth in

 

66

--------------------------------------------------------------------------------


 

Section 5.4(d)), and the Administrative Agent; and (6) the Borrower shall make
any payments required pursuant to Section 2.12 in connection with the
Incremental Commitments, as applicable.    Any New Term Loans made on an
Increased Amount Date that have terms and provisions that differ from Term Loans
outstanding on the date on which such New Term Loans are made shall be
designated as a separate Class of Term Loans for all purposes of this
Agreement.  Each of the parties hereto hereby agrees that each Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17.

 

(c)           Notwithstanding the foregoing, without the prior written consent
of the Required Lenders, (i) the Maturity Date of any New Term Loans shall not
be earlier than the then-existing Latest Maturity Date with respect to any
Existing Class of Term Loans, (ii) any New Term Loans shall not have a shorter
Weighted Average Life than the Weighted Average Life to Maturity of any
then-outstanding Term Loans, (iii) if the Initial Yield on any New Term Loans
exceeds the Initial Yield then in effect for any such Existing Class (or
Classes) of Term Loans by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”),
then the Applicable ABR Margin and the Applicable LIBO Margin then in effect for
such Class of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the New Term Loans and (iv) any New
Term Loans shall otherwise have the same terms and conditions of the Term Loans
then in effect or such other terms and conditions reasonably satisfactory to the
Administrative Agent.  On any Increased Amount Date on which any New Term Loan
Commitments of any Class are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Loan Commitment
(each, a “New Term Loan Lender”) of any Class shall make a Loan to the Borrower
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Class, and (ii) each New Term Loan Lender of any Class shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Class and the New
Term Loans of such Class made pursuant thereto.

 

(d)           Notwithstanding the foregoing, without the prior written consent
of the Required Lenders or the Required Revolving Lenders, (A) any Revolving
Credit Commitment Increase shall be on the exact same terms (including with
respect to commitment reductions and interest rates) as the Revolving Credit
Commitments, and (B) (i) the Maturity Date of any Additional Revolving Credit
Commitments shall not be earlier than, and shall not require mandatory
commitment reduction (except ratably with the Revolving Credit Commitments and
the Revolving Credit Commitments) prior to, the then-existing Latest Maturity
Date with respect to any Existing Class of Revolving Credit Loans, (ii) if the
Initial Yield on any Additional Revolving Credit Commitments (and related
Revolving Credit Loans)  that expire on or before the one-year anniversary of
the Latest Maturity Date with respect to any Existing Class (or Classes) of
Revolving Credit Commitments (and, in each case, any related Revolving Credit
Loans) (such expiration of Additional Revolving Credit Commitments determined
without giving effect to contingencies that would cause such expiration to be
earlier than otherwise stated unless and until such contingency occurs), exceeds
the Initial Yield then in effect for any such Existing Class (or Classes) of
Revolving Credit Commitments (and related Revolving Credit Loans) by more than
50 basis points, then the Applicable ABR Margin and the Applicable LIBO Margin
then in effect for such Existing Class (or Classes) of Revolving Credit
Commitments (and related Revolving Credit Loans) shall automatically be
increased by the Yield Differential, effective upon the effectiveness of such
Additional Revolving Credit Commitments, (iii) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Revolving Credit Loans under any Additional Revolving Credit
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Revolving Credit Loans then in effect (the mechanics for which may be
implemented through the applicable Incremental Amendment and may include
technical changes related to the borrowing and repayment procedures of the
Revolving Credit Loans then in effect) and (iv) any Additional Revolving Credit
Commitments shall otherwise have the same terms and conditions of the Revolving
Credit Commitments

 

67

--------------------------------------------------------------------------------


 

then in effect or such other terms and conditions reasonably satisfactory to the
Administrative Agent, including, for the avoidance of doubt any “MFN” protection
applicable to such Additional Revolving Credit Commitments.

 

(e)           Each of the parties hereto hereby agrees that the Administrative
Agent may, with the consent of the Borrower (not to be unreasonably withheld),
take any and all action as may be reasonably necessary to ensure that all New
Term Loans that, pursuant to the applicable Incremental Amendment, are to be of
the same Class of an Existing Class of Term Loans, when originally made, are
included in each Borrowing of such Existing Class of Term Loans on a pro rata
basis.  This may be accomplished by requiring each outstanding Borrowing of
LIBOR Term Loans to be converted into a Borrowing of Term Loans that are ABR
Loans on the date the applicable New Term Loan is made, or by allocating a
portion of each such New Term Loan to each outstanding Borrowing of LIBOR Term
Loans on a pro rata basis.  Any conversion of Borrowing of LIBOR Term Loans to
Term Loans that are ABR Loans required by the preceding sentence shall be
subject to Section 2.12.  If any New Term Loan is to be allocated to an existing
Interest Period for a Borrowing of LIBOR Term Loans, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Amendment.  In addition, (i)
to the extent any New Term Loans are not Other Term Loans, the scheduled
amortization payments under Section 2.5(b) required to be made after the making
of such New Term Loans shall be ratably increased by the aggregate principal
amount of such New Term Loans and shall be further increased for all Lenders on
a pro rata basis to the extent necessary to avoid any reduction in the
amortization payments to which the Term Lenders were entitled before such
recalculation.

 

(f)            Upon each Revolving Credit Commitment Increase pursuant to this
Section, each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Credit Commitment Increase (each a
“Revolving Credit Commitment Increase Lender”) in respect of such increase, and
each such Revolving Credit Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Credit Lender (including
each such Revolving Credit Commitment Increase Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Credit Commitment Increase be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.12.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

This Section 2.17 shall supersede any provisions in Section 5.2, 13.1 or 13.8(a)
to the contrary.

 

2.18        Loan Modification Offers.  (a)  The Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes of Loans
and/or Commitments (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to make one or more Permitted Amendments (as defined below)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the

 

68

--------------------------------------------------------------------------------


 

Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice) (or
such shorter periods as are acceptable to the Administrative Agent).  Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.  In
the event that the aggregate amount of Term Loans and Revolving Credit
Commitments (which, for the avoidance of doubt, shall include any previously
extended Extended Revolving Credit Commitments of such tranche) of Accepting
Lenders exceeds the amount of Extended Term Loans and Extended Revolving Credit
Commitments permitted pursuant to the Loan Modification Offer, Term Loans and
Revolving Credit Commitments subject to Loan Modification Offers shall be
converted to Extended Term Loans and Extended Revolving Credit Commitments on a
pro rata basis based on the amount of Term Loans and Revolving Credit
Commitments included in each Accepting Lender’s acceptance of the Loan
Modification Offer or as may be otherwise agreed to in the applicable Loan
Modification Amendment.

 

(b)           The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, (i) on any date on which any Affected Class is converted to extend
the related scheduled maturity date(s) in accordance with paragraph (a) above
(an “Extension Date”), (I) in the case of the existing Term Loans of each
Accepting Lender of the Affected Class, the aggregate principal amount of such
existing Term Loans shall be deemed reduced by an amount equal to the aggregate
principal amount of Term Loans so converted by such Lender on such date (the
“Extended Term Loans”), and the Extended Term Loans shall be established as a
separate Class of Term Loans from the Affected Class of Term Loans and from any
other Existing Class of Term Loans (together with any other Extended Term Loans
so established on such date), and (II) in the case of the existing Revolving
Credit Commitments of each Accepting Lender with respect the Affected Class, the
aggregate principal amount of such existing Revolving Credit Commitments shall
be deemed reduced by an amount equal to the aggregate principal amount of
Revolving Credit Commitments so converted by such Lender on such date (the
“Extended Revolving Credit Commitments”), and such Extended Revolving Credit
Commitments shall be established as a separate Class of Revolving Credit
Commitments from the Affected Class and from any other Existing Class of
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (ii) if, on any Extension Date, any
Revolving Credit Loans of any Accepting Lender are outstanding under the
Affected Class of Revolving Credit Commitments, such Revolving Credit Loans (and
any related participations) shall be deemed to be allocated as Revolving Credit
Loans (and related participations) under the Extended Revolving Credit
Commitments in the same proportion as such Accepting Lender’s Revolving Credit
Commitments of the Affected Class to such Accepting Lender’s Extended Revolving
Credit Commitments.

 

(d)           With respect to any Extended Revolving Credit Commitments (i) the
borrowing and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Revolving Credit Loans under any Extended
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Credit Loans of the Affected
Class (the mechanics for which may be implemented through the applicable Loan
Modification Amendment and may include technical changes related to the
borrowing and repayment procedures

 

69

--------------------------------------------------------------------------------


 

Affected Class), and (ii) such Extended Revolving Credit Commitments shall be
treated identically to all existing Revolving Credit Commitments of the Affected
Class for purposes of the obligations of a Revolving Credit Lender in respect of
Letters of Credit under Section 3; provided that, notwithstanding the foregoing,
the applicable Loan Modification Amendment may provide that the L/C Maturity
Date may be extended and the related obligations to issue Letters of Credit may
be continued (pursuant to mechanics to be specified in the applicable Loan
Modification Amendment) so long as the Letter of Credit Issuer has consented to
such extensions (it being understood that no consent of any other Lender shall
be required in connection with any such extension).  If so provided in the
applicable Loan Modification Agreement, participations in Letters of Credit
expiring after the L/C Maturity Date (without giving effect to such Loan
Modification Agreement) shall be re-allocated to Accepting Lenders of the
Affected Class in accordance with the terms of such Loan Modification Agreement
and pursuant to such procedures as may be designated by the Administrative
Agent.

 

(e)           Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments necessary to treat the Loans and Commitments of
the Accepting Lenders of the Affected Class as Term Loans, Revolving Credit
Loans and/or Revolving Credit Commitments).  Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 2.18 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received corporate documents, officers’
certificates and legal opinions consistent with those delivered on the Closing
Date under Sections 6.7 and 6.9.

 

(f)            “Permitted Amendments” shall be (A) an extension of the final
maturity date of the applicable Loans and/or Commitments of the Accepting
Lenders, (B) a reduction, elimination or extension, of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (C) a change in
rate of interest (including a change to the Applicable ABR Margin, the
Applicable LIBOR Margin and any provision establishing a minimum rate), premium
or other amount with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and/or a change in the payment of fees to the Accepting
Lenders (such change and/or payments to be in the form of cash, Capital Stock or
other property to the extent not prohibited by this Agreement) and/or a change
in, or imposition of, “MFN” pricing protection with respect to additional Loans
made after the date of such Permitted Amendment, (D) any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower, the Administrative Agent and the Accepting Lenders; provided that such
covenants and provisions are applicable only during periods after the Latest
Maturity Date that is in effect on the effective date of such Permitted
Amendment and (E) any other amendment to a Credit Document required to give
effect to the Permitted Amendments described in clauses (A) to (D) of this
Section 2.18(f).

 

This Section 2.18 shall supersede any provisions in Section 5.2, 13.1 or 13.8(a)
to the contrary.

 

2.19        Refinancing Amendments.  (a)   At any time after the Closing Date,
the Borrower may obtain, from any Lenders or any Additional Lenders (provided,
that the Administrative Agent (and, solely with respect to any Refinancing
Amendment establishing any Revolving Credit Commitments, each Letter of Credit
Issuer) shall have consented to such Additional Lender’s providing any
Refinancing Commitments to the extent such consent would be required under
Section 13.6(b) for an assignment of Loans or Commitments, as applicable, to
such Additional Lender; provided, further, that any Lender offered or approached
to provide all or a portion of the Refinancing Commitments may elect or decline,
in its sole discretion, to provide a Refinancing Commitment), Credit Agreement
Refinancing Indebtedness in respect of (a) all or any portion of the Term Loans
then outstanding under this Agreement or (b) all or

 

70

--------------------------------------------------------------------------------


 

any portion of the Revolving Credit Loans (or unused Revolving Credit
Commitments) under this Agreement, in the form of (x) Refinancing Term Loans or
Refinancing Term Loan Commitments or (y) Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments, as the case may be, in each case
pursuant to a Refinancing Amendment; provided that such Refinancing Term Loans,
Refinancing Term Loan Commitments, Refinancing Revolving Credit Loans and
Refinancing Revolving Credit Commitments:

 

(i)            will rank pari passu in right of payment and of security with the
other Loans and Commitments hereunder;

 

(ii)           will have such pricing, premiums and optional prepayment terms as
may be agreed by the Borrower and the Lenders thereof;

 

(iii)          (x) with respect to any Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments, will have a Maturity Date that is not
prior to the Maturity Date of Revolving Credit Loans (or unused Revolving Credit
Commitments) being refinanced, and (y) with respect to any Refinancing Term
Loans or Refinancing Term Loan Commitments, will have a Maturity Date that is
not prior to the Maturity Date of, and will have a Weighted Average Life to
Maturity that is not shorter than the Term Loans being refinanced;

 

(iv)          subject to clause (ii) above, will have terms and conditions that
reflect market terms and conditions at the time of incurrence and issuance;
provided, that, to the extent such terms and documentation are not substantially
identical to the Indebtedness being refinanced, (x) such terms (taken as a
whole) shall be less favorable to the providers of such Permitted First Priority
Refinancing Debt than those applicable to the Indebtedness being refinanced,
except, in each case, for financial or other covenants or other provisions
contained in such Indebtedness that are applicable only after the then Latest
Maturity Date, and (y) such documentation shall be reasonably acceptable to the
Administrative Agent;

 

(v)           shall not be secured by any property or assets of Holdings and its
Subsidiaries other than the Collateral; and

 

(vi)          no Person shall guarantee such Indebtedness unless it is a
Guarantor (or becomes a Guarantor substantially concurrently with the incurrence
of such Indebtedness or the issuance of such guarantee); provided that, if, at
any time, such Person ceases to be a Guarantor, it shall not guarantee such
Indebtedness.

 

(b)           The proceeds of such Credit Agreement Refinancing Indebtedness
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Term Loans or reduction of Revolving Credit
Commitments being so refinanced (and repayment of Revolving Credit Loans
outstanding thereunder), as applicable.  Any Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower, pursuant
to any Refinancing Revolving Credit Commitments established thereby, on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Credit Commitments subject to the approval of the Letter of Credit
Issuer.

 

(c)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans,
Refinancing Revolving Credit Loans,

 

71

--------------------------------------------------------------------------------


 

Refinancing Revolving Credit Commitments and/or Refinancing Term Loan
Commitments) and to treat any such Refinancing Term Loans or Refinancing Term
Loan Commitments as Term Loans or Term Loan Commitments and to treat such
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments
as Revolving Credit Loans or Revolving Credit Commitments.

 

(d)           Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement, any Intercreditor Agreement
(or to effect a replacement of any Intercreditor Agreement) and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.19.  In addition, if so provided in the relevant Refinancing Amendment and
with the consent of the L/C Issuer, participations in Letters of Credit expiring
on or after the Revolving Termination Date shall be reallocated from Lenders
holding Revolving Credit Commitments to Lenders holding extended Revolving
credit Commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon reallocation
thereof to the relevant Lenders holding Revolving Credit Commitments, be deemed
to be participations in respect of such Letters of Credit and the terms of such
participations (including, without limitation, the fees applicable thereto)
shall be adjusted accordingly among Lenders holding extended revolving credit
commitments.

 

(e)           This Section 2.19 shall supersede any provisions in Section 5.2,
13.1 or 13.8(a) to the contrary.

 

2.20        Repricing Protection.  (a)  In the event that, prior to the
six-month anniversary of the Third Amendment Effective Date, (i) there shall
occur any amendment, amendment and restatement or other modification of this
Agreement that has the effect of reducing the Applicable Margin with respect to
any Term B Loans (including any reduction or elimination of any “LIBOR floor”)
or (ii) all or a portion of any Term B Loans, are prepaid or refinanced
substantially concurrently with, or with the proceeds of, Indebtedness under any
term loan financings (including any new or additional Indebtedness under this
Agreement) having an Initial Yield lower than the applicable total yield of the
Term B Loans (as determined by the Administrative Agent to be equal to (x) the
Applicable Margin then in effect for Term B Loans that are LIBOR Loans plus (y)
the one month Adjusted LIBO Rate applicable to Term B Loans, then each such
amendment, amendment and restatement, modification, prepayment or refinancing,
as the case may be, shall be accompanied by a fee or prepayment premium, as
applicable, equal to 1.00% of the outstanding principal amount of the Term B
Loans affected by such amendment, amendment and restatement or modification, or
subject to such prepayment or refinancing. As a condition to effectiveness of
any required assignment by any non-consenting Lender of its Term B Loans
pursuant to Section 13.7 in respect of any amendment, amendment and restatement
or modification to this Agreement effective prior to the six-month anniversary
of the Third Amendment Effective Date that has the effect of reducing the
applicable total yield (as determined by the Administrative Agent on the same
basis) for any Term B Loans, the Borrower shall pay to such non-consenting
Lender of Term B Loans a premium or fee equal to the premium or fee that would
apply pursuant to the preceding sentence if such non-consenting Lender’s Term B
Loans being assigned were being prepaid and subject to the premium or fee set
forth in the immediately preceding sentence.

 

(b)           In the event that, prior to the twelve-month anniversary of the
First Amendment Effective Date, (i) there shall occur any amendment, amendment
and restatement or other modification of this Agreement that has the effect of
reducing the Applicable Margin with respect to any Term B-1 Loans (including any
reduction or elimination of any “LIBOR floor”) or (ii) all or a portion of any
Term B-1 Loans, are prepaid or refinanced substantially concurrently with, or
with the proceeds of, Indebtedness under any term loan financings (including any
new or additional Indebtedness under this Agreement) having an Initial Yield
lower than the applicable total yield of the Term B-1 Loans (as determined by
the Administrative Agent to be equal to (x) the Applicable Margin then in effect
for LIBOR Term B-1 Loans

 

72

--------------------------------------------------------------------------------


 

plus (y) the one month Adjusted LIBO Rate applicable to Term B-1 Loans, then
each such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, shall be accompanied by a fee or prepayment
premium, as applicable, equal to 1.00% of the outstanding principal amount of
the Term B-1 Loans affected by such amendment, amendment and restatement or
modification, or subject to such prepayment or refinancing. As a condition to
effectiveness of any required assignment by any non-consenting Lender of its
Term B-1 Loans pursuant to Section 13.7 in respect of any amendment, amendment
and restatement or modification to this Agreement effective prior to the
six-month anniversary of the First Amendment Effective Date that has the effect
of reducing the applicable total yield (as determined by the Administrative
Agent on the same basis) for any Term B-1 Loans, the Borrower shall pay to such
non-consenting Lender of Term B-1 Loans a premium or fee equal to the premium or
fee that would apply pursuant to the preceding sentence if such non-consenting
Lender’s Term B-1 Loans being assigned were being prepaid and subject to the
premium or fee set forth in the immediately preceding sentence.

 

2.21        Term B-1 Loans. Immediately after the effectiveness of the First
Amendment, each Lender having a Term B-1 Commitment severally agrees to make a
Term B-1 Loan to the Borrower, which Term B-1 Loans shall not exceed, for any
such Lender, the Term B-1 Commitment of such Lender.  Such Term B-1 Loan (i)
shall be made on the First Amendment Effective Date immediately after the
effectiveness of the First Amendment, (ii) may, at the option of the Borrower,
be incurred and maintained as, and/or converted into, ABR Loans or LIBOR Term
Loans; provided that all Term B-1 Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Term B-1 Loans of the same Type, (iii) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, and (iv) shall not exceed in the aggregate the total of all Term B-1
Loan Commitments.  The proceeds of such Term B-1 Loans shall be immediately
applied to repay any Original Term Loans outstanding after giving effect to the
First Amendment and the repayment of a portion of the Original Term Loans in
connection therewith.  On the Term B-1 Loan Maturity Date, all Term B-1 Loans
shall be repaid in full.

 

2.22        Cashless Rollover of Term Loans. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

SECTION 3.                            Letters of Credit

 

3.1          Letters of Credit.  (a)  Subject to and upon the terms and
conditions herein set forth, at any time and from time to time after the Closing
Date and prior to the date that is 30 days prior to the Revolving Credit
Maturity Date, the Borrower may request that the Letter of Credit Issuer issue
for the account of the Borrower (or any Restricted Subsidiary of the Borrower so
long as the Borrower is a joint and several co-applicant with respect thereto)
standby letter or letters of credit denominated in Dollars (the “Letters of
Credit” and each a “Letter of Credit”) in such form as may be approved by the
Letter of Credit Issuer, in its reasonable discretion.  The Borrower’s
reimbursement obligations in respect of each Existing Letter of Credit, and each
L/C Participant’s participation obligations in connection therewith, shall be
governed by the terms of this Agreement.

 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of the Lenders’ Revolving Credit Exposures at
such time to exceed the Total Revolving Credit Commitment then in effect; (iii)
each Letter of Credit shall have an expiration

 

73

--------------------------------------------------------------------------------


 

date occurring no later than one year after the date of issuance thereof, unless
otherwise agreed upon by the Administrative Agent and the Letter of Credit
Issuer; provided that in no event shall such expiration date occur later than
the L/C Maturity Date (except to the extent provided in Section 2.18(d), Section
2.19(d) or Section 3.2(c)), unless the Borrower agrees, at the time of such
request, to Cash Collateralize such Letter of Credit on the Business Day prior
to the L/C Maturity Date on terms reasonably acceptable to the Letter of Credit
Issuer; provided that the Borrower’s failure to so Cash Collateralize such
Letter of Credit on the Business Day prior to the L/C Maturity Date shall
constitute an Event of Default; (iv) no Letter of Credit shall be issued if it
would be illegal under any applicable law for the beneficiary of the Letter of
Credit to have a Letter of Credit issued in its favor; (v) no Letter of Credit
shall be issued by the Letter of Credit Issuer after it has received a written
notice from the Borrower or any Lender stating that a Default or Event of
Default has occurred and is continuing until such time as the Letter of Credit
Issuer shall have received a written notice of (x) rescission of such notice
from the party or parties originally delivering such notice or (y) the waiver of
such Default or Event of Default in accordance with the provisions of
Section 13.1; and (vi) the Letter of Credit Issuer shall be under no obligation
to issue any Letter of Credit if any Lender is at that time a Defaulting Lender,
if after giving effect to Section 2.15(a)(iii), any Defaulting Lender Fronting
Exposure remains outstanding, unless such Letter of Credit Issuer has entered
into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such Letter of Credit Issuer, with the Borrower or such Lender
to eliminate such Letter of Credit Issuer’s Defaulting Lender Fronting Exposure
arising from the Letter of Credit then proposed to be issued and such Letter of
Credit and all other Letter of Credit Exposure as to which such the Letter of
Credit Issuer has Defaulting Lender Fronting Exposure.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, to terminate or permanently reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

 

3.2          Letter of Credit Requests.  (a)  Whenever the Borrower desires that
a Letter of Credit be issued for its account or for the account of any of its
Subsidiaries, it shall give the Administrative Agent and the Letter of Credit
Issuer at least five (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof.  Each such notice shall be executed by the Borrower and shall be
in the form of Exhibit G (each a “Letter of Credit Request”).

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).

 

(c)           If the Borrower so requests in any applicable Letter of Credit
Request, the Letter of Credit Issuer may agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension.  Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the L/C
Maturity Date; provided, however, that the

 

74

--------------------------------------------------------------------------------


 

Letter of Credit Issuer shall not permit any such extension if (A) the Letter of
Credit Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 3.1(b)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is two Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Revolving Credit
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, the Required Revolving Credit Lenders or the Borrower that one or more of
the applicable conditions specified in Section 7.2 are not then satisfied, and
in each such case directing the Letter of Credit Issuer not to permit such
extension.

 

3.3          Letter of Credit Participations.  (a)  Immediately upon the
issuance by the Letter of Credit Issuer of any Letter of Credit (and on the
Closing Date, with respect to all Existing Letters of Credit), the Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Lender
that has a Revolving Credit Commitment (each such other Lender, in its capacity
under this Section 3.3, an “L/C Participant”), and each such L/C Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from the Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each an “L/C Participation”), to the extent of such
L/C Participant’s Revolving Credit Commitment Percentage, in such Letter of
Credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

 

(b)           Letter of Credit Fees will be paid directly to the Administrative
Agent for the ratable account of the L/C Participants as provided in
Section 4.1(b).  The L/C Participants shall have no right to receive any portion
of any L/C Fronting Fees.

 

(c)           In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability.

 

(d)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent, for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage of such unreimbursed payment in Dollars and in immediately
available funds; provided, however, that no L/C Participant shall be obligated
to pay to the Administrative Agent, for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of such unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.  If
the Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City
time) on any Business Day, any L/C Participant required to fund a payment under
a Letter of Credit, such L/C Participant shall make available to the
Administrative Agent, for the account of the Letter of Credit Issuer, such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
payment on such Business Day in immediately available funds.  If and to the
extent such L/C Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent, for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent, for the account of

 

75

--------------------------------------------------------------------------------


 

the Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent, for the account of the Letter of Credit Issuer, at
the Federal Funds Effective Rate.  The failure of any L/C Participant to make
available to the Administrative Agent, for the account of the Letter of Credit
Issuer, its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent, for the account of the
Letter of Credit Issuer, its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent, such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

 

(e)           Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (d) above, the Letter of Credit Issuer
shall pay to the Administrative Agent, and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in immediately available
funds, an amount equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

 

(f)            The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

76

--------------------------------------------------------------------------------


 

3.4          Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
hereby agrees to reimburse the Letter of Credit Issuer, by making payment to the
Administrative Agent in immediately available funds for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or disbursement if the Letter of Credit
Issuer provides notice to the Borrower of such payment or disbursement prior to
10:00 a.m. (New York City time) on such next succeeding Business Day from the
date of such payment or disbursement or (ii) if such notice is received after
such time, on the next Business Day following the date of receipt of such notice
(such required date for reimbursement under clause (i) or (ii), as applicable,
on such Business Day (the “Required Reimbursement Date”)), with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, from and including
the date of such payment or disbursement to but excluding the Required
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); immediately after, and in any event on the date of,
such payment, with interest on the amount so paid or disbursed by the Letter of
Credit Issuer, from and including the date of such payment or disbursement to
but excluding the date the Letter of Credit Issuer is reimbursed therefor at a
rate per annum that shall at all times be the Applicable ABR Margin plus the ABR
as in effect from time to time; provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the Letter of Credit Issuer prior to
10:00 a.m. (New York time) on the Required Reimbursement Date that the Borrower
intends to reimburse the Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that the Lenders with Revolving
Credit Commitments make Revolving Credit Loans (which shall be ABR Loans) on the
Required Reimbursement Date in an amount equal to the amount of such drawing and
(ii) the Administrative Agent shall promptly notify each L/C Participant of such
drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 12:00 noon (New York City time) on such Required
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent.  Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount.  The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing.

 

(b)           The obligations of the Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse the Letter of Credit Issuer for
any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

 

3.5          Increased Costs.  If after the date hereof, the adoption of any
Change in Law shall either (a) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant

 

77

--------------------------------------------------------------------------------


 

of issuing, maintaining or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by the Letter of Credit Issuer or
such L/C Participant hereunder (other than any such increase or reduction
attributable to Taxes, which shall be governed by Section 2.11(a)(ii)) in
respect of Letters of Credit or L/C Participations therein, then, promptly after
receipt of written demand to the Borrower by the Letter of Credit Issuer or such
L/C Participant, as the case may be (a copy of which notice shall be sent by the
Letter of Credit Issuer or such L/C Participant to the Administrative Agent),
the Borrower shall pay to the Letter of Credit Issuer or such L/C Participant
such additional amount or amounts as will compensate the Letter of Credit Issuer
or such L/C Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or a L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof.  A
certificate submitted to the Borrower by the Letter of Credit Issuer or a
L/C Participant, as the case may be (a copy of which certificate shall be sent
by the Letter of Credit Issuer or such L/C Participant to the Administrative
Agent) setting forth in reasonable detail the basis for the determination of
such additional amount or amounts necessary to compensate the Letter of Credit
Issuer or such L/C Participant as aforesaid shall be conclusive and binding on
the Borrower absent clearly demonstrable error.

 

3.6          New or Successor Letter of Credit Issuer.  Any Letter of Credit
Issuer may resign as Letter of Credit Issuer upon 30 days’ prior written notice
to the Administrative Agent, the Lenders and the Borrower.  Subject to the terms
of the following sentence, the Borrower may replace the Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer and the Borrower may add Letter of Credit Issuers at any time.  If
the Letter of Credit Issuer shall resign or be replaced, or if the Borrower
shall decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders with Revolving Credit Commitments a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, that is willing so to act, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld), whereupon such successor
issuer shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
power and duties of a Letter of Credit Issuer hereunder, and the term “Letter of
Credit Issuer” shall mean such successor issuer or such new issuer of Letters of
Credit effective upon such appointment.  At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and (d).  The acceptance of any appointment as the Letter of
Credit Issuer hereunder, whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent (which, in the case of
any new issuer of Letters of Credit, shall set forth the Letter of Credit
Commitment with respect to such new issuer of Letters of Credit (which such
Letter of Credit Commitment may increase the aggregate amount of the
then-outstanding Letter of Credit Commitment); provided that, in no event shall
the aggregate amount of Letter of Credit Commitments hereunder exceed
$40,000,000) and, from and after the effective date of such agreement, such new
or successor Lender shall have become a “Letter of Credit Issuer” hereunder. 
After the resignation or replacement of any Letter of Credit Issuer hereunder,
the resigning or replaced Letter of Credit Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  In connection with
any resignation or replacement pursuant to this Section 3.6 (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the

 

78

--------------------------------------------------------------------------------


 

successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a face amount equal to the Letters of Credit being back-stopped, and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit.  After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as a Letter of
Credit Issuer, the provisions of this Agreement relating to such Letter of
Credit Issuer shall inure to its benefit as to any actions taken or omitted to
be taken by it (a) while it was a Letter of Credit Issuer under this Agreement
or (b) at any time with respect to Letters of Credit issued by such Letter of
Credit Issuer.

 

SECTION 4.                            Fees; Commitments

 

4.1          Fees.  (a)  The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender having a Revolving Credit Commitment (in each
case pro rata according to the respective Revolving Credit Commitments of all
such Lenders), a commitment fee for each day from and including the Closing Date
to but excluding the Final Date.  Such commitment fee shall be payable quarterly
in arrears (x) on the last Business Day of each fiscal quarter of the Borrower
and (y) on the Final Date (for the period ended on such date for which no
payment has been received pursuant to clause (x) above), and shall be computed
for each day during such period at a rate per annum equal to the Commitment Fee
Rate in effect on such day on the Available Commitment in effect on such day.
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1(a).

 

(b)           The Borrower agrees to pay to the Administrative Agent, for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable LIBOR Margin
for Revolving Credit Loans on the average daily Stated Amount of such Letter of
Credit subject to L/C Participations relating to Revolving Credit Commitments. 
Such Letter of Credit Fees shall be due and payable quarterly in arrears on the
last Business Day of each fiscal quarter of the Borrower and on the date upon
which the Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.

 

(c)           The Borrower agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer a fee in respect of each Letter of Credit
issued by it (the “L/C Fronting Fee”), for the period from and including the
date of issuance of such Letter of Credit to but excluding the termination date
of such Letter of Credit, computed at the rate for each day equal to 0.250% per
annum on the average daily Stated Amount of such Letter of Credit.  Such L/C
Fronting Fees shall be due and payable quarterly in arrears on the last Business
Day of each fiscal quarter of the Borrower and on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.

 

(d)           The Borrower agrees to pay directly to the Letter of Credit Issuer
upon each issuance of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the Letter of Credit Issuer and the Borrower shall
have agreed upon for issuances of, drawings under or amendments of, letters of
credit issued by it.

 

(e)           The Borrower agrees to pay (i) each Revolving Credit Lender on the
Closing Date an upfront fee equal to 1.00% of the aggregate amount of the
Revolving Credit Commitments of such Revolving Credit Lender and (ii) each Term
Loan Lender on the Closing Date an upfront fee equal to 4.00% of the aggregate
amount of the Term Loan Commitments of such Term Loan Lender.

 

79

--------------------------------------------------------------------------------


 

4.2          Voluntary Reduction of Revolving Credit Commitments.  Upon at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) to the Administrative Agent at the Administrative Agent’s Office (of
which the Administrative Agent shall promptly notify each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
terminate or permanently reduce the Revolving Credit Commitments in whole or in
part; provided that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders on
a pro rata basis, (b) any partial reduction pursuant to this Section 4.2 shall
be in the amount of at least $5,000,000, and (c) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment.

 

4.3          Mandatory Termination of Commitments.  (a)  The Term Loan
Commitments shall terminate at 5:00 p.m. (New York City time) (i) with respect
to Term B Loans pursuant to the Third Amendment, on the Third Amendment
Effective Date upon funding of the Term B Loans or (ii) on the Second Amendment
Effective Date for the Term B-1 Loans.

 

(b)           The Total Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York City time) on the Revolving Credit Maturity Date.

 

(c)           The Letter of Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the L/C Maturity Date.

 

SECTION 5.                            Payments

 

5.1          Voluntary Prepayments.  The Borrower shall have the right to prepay
Term Loans and Revolving Credit Loans, in each case, without premium or penalty
(but subject to Section 2.20), in whole or in part from time to time on the
following terms and conditions:  (a) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than (i) in the case of Term Loans or Revolving Credit Loans (other than
Revolving Credit Loans that are ABR Loans), 12:00 noon (New York City time) one
Business Day prior to or (ii) in the case of Revolving Credit Loans that are ABR
Loans, 10:00 a.m. on the same day as, the date of such prepayment and shall
promptly be transmitted by the Administrative Agent to each of the relevant
Lenders; (b) each partial prepayment of any Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of $100,000 and in an aggregate principal
amount of at least $1,000,000; provided that no partial prepayment of LIBOR Term
Loans or LIBOR Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Term Loans or LIBOR Revolving Credit Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for LIBOR Term Loans or LIBOR Revolving Credit Loans; and (c) any prepayment of
LIBOR Term Loans or LIBOR Revolving Credit Loans pursuant to this Section 5.1 on
any day other than the last day of an Interest Period applicable thereto shall
be subject to compliance by the Borrower with the applicable provisions of
Section 2.12.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid.  If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that the Borrower may rescind any such notice if
such prepayment would have resulted from a refinancing of all of the then
outstanding Loans, which refinancing shall not be consummated or shall otherwise
be delayed.  Each prepayment in respect of Term Loans pursuant to this
Section 5.1 shall be (a) applied to such Class of Term Loans in such manner as
the Borrower may determine and (b) applied to reduce Term Loan Repayment Amounts
applicable to such Class in such

 

80

--------------------------------------------------------------------------------


 

order as the Borrower may determine or, if not so specified on or prior to the
time of such voluntary prepayment, ratably in direct order of maturity to the
remaining amortization payments required to be made by the Borrower pursuant to
Section 2.5(b) or the terms of any Other Term Loans entitled to such
prepayment.  At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Term
Loan or Revolving Credit Loan of a Defaulting Lender.

 

5.2          Mandatory Prepayments.  (a)  Mandatory Loan Prepayments.  (i)  On
each occasion that a Prepayment Event occurs, the Borrower shall, within one
Business Day after the occurrence of a Debt Incurrence Prepayment Event and
within five Business Days after the occurrence of any other Prepayment Event,
prepay, in accordance with paragraph (c) below, the principal amount of the
Loans in an amount equal to 100% of the Net Cash Proceeds from such Prepayment
Event; provided that, at the option of the Borrower, the Net Cash Proceeds from
any transaction permitted by Section 10.4(e) (including pursuant to any
securitization) may be applied to repay Revolving Credit Loans, which repayment
shall automatically result in the reduction of the Revolving Credit Commitment
of each Lender by an amount equal to the amount of the Revolving Credit Loans
prepaid to such Lender.

 

(ii)           For each fiscal year (commencing with the fiscal year ending
December 31, 2013), not later than five days after the date on which the
financial statements of the Borrower referred to in Section 9.1(a) for such
fiscal year are required to be delivered to the Lenders, the Borrower shall
prepay, in accordance with paragraph (c) below, the principal amount of the
Loans in an amount equal to (x) 50% of Excess Cash Flow for such fiscal year
(provided such percentage shall be reduced to 25% if the Senior Secured Leverage
Ratio as of the end of such fiscal year is less than 3.00 to 1.00 but greater
than or equal to 2.00 to 1.00, and; provided further, that such percentage shall
be reduced to 0% if the Senior Secured Leverage Ratio as of the end of such
fiscal year is less than 2.00 to 1.00), minus (y) the principal amount of Term
Loans voluntarily prepaid pursuant to Section 5.1 during such fiscal year and
Revolving Credit Loans voluntarily prepaid pursuant to Section 5.1 to the extent
accompanied by an equivalent permanent reduction of the Total Revolving Credit
Commitments in an equal amount pursuant to Section 4.2, in each case, except to
the extent financed with the proceeds of Indebtedness of the Borrower or its
Restricted Subsidiaries or the exercise of the Cure Right; provided that the
above clause (y) shall not include the Third Amendment Prepayment.

 

(b)           Mandatory Repayment of Revolving Credit Loans.  If on any date the
aggregate amount of the Lenders’ Revolving Credit Exposures (all the foregoing,
collectively, the “Aggregate Revolving Credit Outstandings”) exceeds 100% of the
Total Revolving Credit Commitment as then in effect, the Borrower shall
forthwith repay on such date the principal amount of Revolving Credit Loans in
an amount equal to such excess.  If, after giving effect to the prepayment of
all outstanding Revolving Credit Loans, the Aggregate Revolving Credit
Outstandings exceed the Total Revolving Credit Commitment then in effect, the
Borrower shall pay to the Administrative Agent an amount in cash equal to such
excess and the Administrative Agent shall hold such payment for the benefit of
the Lenders as security for the obligations of the Borrower hereunder (including
obligations in respect of Letters of Credit Outstanding) pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Administrative Agent (which shall permit certain Investments in Permitted
Investments satisfactory to the Administrative Agent, until the proceeds are
applied to the secured obligations) (a “Cash Collateral Agreement”).

 

(c)           Application of Loan Prepayment Amounts.  Each prepayment of Loans
required by Section 5.2(a) shall be applied as follows:  first, to reduce the
amortization payments in respect of the Term Loans (other than any Other Term
Loans that are not entitled to such prepayment pursuant to the terms thereof)
ratably in direct order of maturity to the remaining amortization payments
required to be made by the Borrower pursuant to Section 2.5(b) or the terms of
any Other Term Loans entitled to such

 

81

--------------------------------------------------------------------------------


 

prepayment (such amount being, the “Amortization Amount”) (provided that any
Term Loan Lender may decline any such prepayment required by Section 5.2(a) in
the manner set forth below in this Section 5.2(c), in which case any such
Declined Amounts shall be retained by the Borrower and shall be used by the
Borrower for general corporate purposes); and second, to repay the Revolving
Credit Loans and Unpaid Drawings, ratably in accordance with respective amounts
thereof (provided that (x) until the Revolving Credit Loans have been paid in
full, the portion thereof that would otherwise be applied to Unpaid Drawings
shall instead be applied ratably to the Revolving Credit Loans and (y) any
application of any such prepayment to Revolving Credit Loans or Unpaid Drawings
shall be without reduction of the Revolving Credit Commitments of each Lender
(unless otherwise elected by the Borrower in a notice delivered at the time of
such prepayment pursuant to Section 5.1 and Section 4.2); and third, to cash
collateralize Letters of Credit Outstanding pursuant to a Cash Collateral
Agreement.  With respect to each such prepayment, (i) the Borrower will, on the
date prior to the date of any Debt Incurrence Prepayment Event and not later
than the date three Business Days prior to the date specified in Section 5.2(a)
for making such prepayment with respect to any other Prepayment Event, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Term Loan Lender, (ii) each Term Loan Lender will have the right to refuse
any such prepayment by giving written notice of such refusal to the Borrower and
the Administrative Agent within two Business Days (or, with respect to any Debt
Incurrence Prepayment Event, within one Business Day) after such Lender’s
receipt of notice from the Administrative Agent of such prepayment and (iii) the
Borrower will make all such prepayments not so refused upon the date specified
in Section 5.2(a) for making such prepayment.  Any Term Loan Lender that does
not decline such prepayment in writing on or prior to the date referenced in
clause (ii) above shall be deemed to have accepted such prepayment.

 

(d)           Application to Term Loans.  In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 5.2(a), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or LIBOR Loans; provided that if no Lenders exercise the right to waive a
given mandatory prepayment of the Term Loans pursuant to Section 5.2(c), then,
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to such Term Loans that are ABR Loans to the
full extent thereof before application to Term Loans that are LIBOR Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.12.

 

(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans required or elected by the Borrower
pursuant to Section 5.2(a) or required by Section 5.2(b), the Borrower may
designate (i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans to be
prepaid; provided that (w) LIBOR Revolving Credit Loans may be designated for
prepayment pursuant to this Section 5.2(e) only on the last day of an Interest
Period applicable thereto unless all LIBOR Loans with Interest Periods ending on
such date of required prepayment and all ABR Loans have been paid in full; (x)
if any prepayment by the Borrower of LIBOR Revolving Credit Loans made pursuant
to a single Borrowing shall reduce the outstanding principal amount of the
Revolving Credit Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for LIBOR Revolving Credit Loans, such Borrowing
shall immediately be converted into ABR Loans; and (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans. 
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.12.

 

82

--------------------------------------------------------------------------------


 

(f)            LIBOR Interest Periods.  In lieu of making any payment pursuant
to this Section 5.2 in respect of any LIBOR Loan other than on the last day of
the Interest Period therefor so long as no Event of Default shall have occurred
and be continuing, the Borrower at its option may deposit with the
Administrative Agent an amount equal to the amount of the LIBOR Loan to be
prepaid and such LIBOR Loan shall be repaid on the last day of the Interest
Period therefor in the required amount.  Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type.  Such deposit shall constitute
cash collateral for the Obligations; provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.

 

(g)           Minimum Amount.  No prepayment shall be required pursuant to
Section 5.2(a)(i) with respect to Asset Sale Prepayment Events, Casualty Events
and Permitted Sale Leasebacks unless and until the amount at any time of Net
Cash Proceeds from such Prepayment Events required to be applied at or prior to
such time pursuant to such Section and not yet applied at or prior to such time
to prepay Term Loans pursuant to such Section exceeds $7,500,000 in the
aggregate for all such Prepayment Events.

 

(h)           Foreign Asset Sales.  Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow attributable to
Restricted Foreign Subsidiaries, are prohibited or delayed by applicable local
law from being repatriated to the United States, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 5.2 but may be retained
by the applicable Restricted Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all commercially reasonable actions required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 5.2 and (ii) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Asset Sale or a portion of Excess Cash
Flow attributable to Restricted Foreign Subsidiaries would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess
Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Restricted Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any Net Cash Proceeds from any
Foreign Asset Sale so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to Section 5.2(a) (or, in the case of
Excess Cash Flow, a date on or before the date that is twelve months after the
date such Excess Cash Flow would have so required to be applied to prepayments
pursuant to Section 5.2(a)(ii) unless previously repatriated in which case such
repatriated Excess Cash Flow shall have been promptly applied to the repayment
of the Term Loans pursuant to Section 5.2(a) as if such funds had been received
as Excess Cash Flow by the Borrower (and constituted Excess Cash Flow of the
Borrower) in the prior fiscal year), (x) the Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Restricted Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary.

 

83

--------------------------------------------------------------------------------


 

5.3          Method and Place of Payment.  (a)  Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent, for the ratable account of the Lenders entitled thereto or
the Letter of Credit Issuer not later than 12:00 Noon (New York City time) on
the date when due and shall be made in Dollars and in immediately available
funds at the Administrative Agent’s Office.  All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made in
Dollars.  The Administrative Agent will thereafter cause to be distributed on
the same day (if payment was actually received by the Administrative Agent,
prior to 2:00 p.m. (New York City time) on such day) like funds relating to the
payment of principal or interest or Fees ratably to the Lenders entitled
thereto.

 

(b)           Any payments by the Borrower under this Agreement that are made
later than 2:00 p.m. (New York City time) shall be deemed to have been made on
the next succeeding Business Day.  Except as otherwise provided herein, whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuers, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Letter of Credit Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Letter of Credit Issuer, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

5.4          Taxes.  (a)  All payments made by or on behalf of the Borrower
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Taxes, except
as required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.  If any such
Tax is an Indemnified Tax, the Borrower shall increase the amounts payable to
the Administrative Agent or such Lender to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Indemnified Taxes
(including such deductions and withholdings applicable to additional sums
payable under this Section)) interest or any such other amounts payable
hereunder at the rates or in the amounts it would have received had no
deductions or withholding been made.  Whenever any Indemnified Taxes are payable
by the Borrower pursuant to this Section 5.4 as promptly as possible thereafter,
the Borrower shall send to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt (or other evidence acceptable to the Administrative Agent and
to such Lender, acting reasonably) received by the Borrower showing payment
thereof.  If the Borrower fails to pay any Indemnified Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest, costs or penalties that may become payable by the Administrative

 

84

--------------------------------------------------------------------------------


 

Agent or any Lender as a result of any such failure.  The agreements in this
Section 5.4 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Each Non-US Lender shall, to the extent it is legally entitled to
do so:

 

(i)            deliver to the Borrower and the Administrative Agent two copies
on or prior to the date on which such person becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) of either (x) in the case of a Non-US
Lender claiming exemption from U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, United
States Internal Revenue Service Form W-8BEN or Form W-8IMY (or any applicable
successor form) (together with a certificate substantially in the form of
Exhibit I representing that such Non-US Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (described in Section 881(c)(3)(C)
of the Code)) (a “U.S. Tax Compliance Certificate”), or (y) United States
Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (or any
applicable successor form), in each case properly completed (including, in the
case or Form W-8IMY, the attachment of the properly completed and executed,
United States Internal Revenue Service Forms W-8 and W-9 that support such form,
to the extent required by applicable law) and duly executed by such Non-US
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless, in any such case, any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
compiling and delivering any such form with respect to it, and such Lender so
advises the Administrative Agent and the Borrower.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to Section
13.6 shall, upon the effectiveness of the related transfer, be required to
provide all the forms and statements required pursuant to Section 5.4(d) and
(e); provided that in the case of a Participant such Participant shall furnish
all such required forms and statements to the

 

85

--------------------------------------------------------------------------------


 

Lender from which the related participation shall have been purchased.  Each
other Lender shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent) an United States Internal Revenue Service Form W-9.

 

(e)           If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA and any
regulations promulgated thereunder after the date of this Agreement.

 

(f)            If any Lender or the Administrative Agent determines in good
faith that it has received a refund of a tax for which a payment has been made
by the Borrower pursuant to this Agreement, which refund in the good faith
judgment of such Lender, or the Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount, net of all out-of-pocket expense (together with any interest received
from the relevant Governmental Authority thereon) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required.  The
Borrower, upon the request of the Lender or the Administrative Agent, as the
case may be, shall repay to such Lender or the Administrative Agent, as
applicable, the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Lender or the Administrative Agent is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Lender or the
Administrative Agent be obliged to disclose any information regarding its tax
affairs or computations to the Borrower (or any information it deems
confidential to any person) in connection with this paragraph (f) or any other
provision of this Section 5.4.

 

5.5          Computations of Interest and Fees.  (a)  Interest on LIBOR Loans
and, except as provided in the next succeeding sentence, ABR Loans shall be
calculated on the basis of a 360-day year for the actual days elapsed.  Interest
on (i) ABR Loans in respect of which the rate of interest is calculated on the
basis of the Prime Rate and (ii) interest on overdue interest shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.

 

(b)           All Fees shall be calculated on the basis of a 360- day year for
the actual days elapsed.

 

5.6          Limit on Rate of Interest.

 

(a)           No Payment shall exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement in excess of the amount
or rate permitted under or consistent with any applicable law, rule or
regulation.

 

86

--------------------------------------------------------------------------------


 

(b)           Payment at Highest Lawful Rate.  If the Borrower is not obliged to
make a payment which it would otherwise be required to make as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)           Adjustment if any Payment exceeds Lawful Rate.  If any provision
of this Agreement or any of the other Credit Documents would obligate the
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate which would be prohibited by any applicable
law, rule or regulation, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by the Borrower to
the affected Lender under Section 2.8.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from such Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower.  Any amount or
rate of interest referred to in this Section 5.6(c) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that any Loan remains
outstanding.

 

SECTION 6.                            Conditions Precedent to Initial Borrowing.
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent:

 

6.1          Credit Documents.  The Administrative Agent shall have received:

 

(a)           this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Parent Guarantor;

 

(b)           the Guarantee Agreement, executed and delivered by a duly
authorized officer of each Guarantor;

 

(c)           the Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto;

 

(d)           the Pledge Agreement, executed and delivered by a duly authorized
officer of each pledgor party thereto;

 

(e)           for the account of each Lender requesting the same pursuant to
Section 2.5(f) at least three days prior to the Closing Date, a promissory note,
substantially in the form of Exhibit K-1 or K-2, as the case may be, evidencing
the Term Loans and the Revolving Credit Loans, respectively, owing to such
Lender, and executed by a duly authorized officer of the Borrower.

 

6.2          Collateral.  (a)  (i)  All outstanding Capital Stock in whatever
form of the Borrower, the Parent Companies and each Restricted Subsidiary
directly owned by or on behalf of any Credit Party shall have been pledged
pursuant to the Security Documents, and the Administrative Agent shall have
received all certificates representing securities pledged under any of the
Security Documents to the extent certificated, accompanied by instruments of
transfer and undated stock powers endorsed in blank.

 

87

--------------------------------------------------------------------------------


 

(ii)           All Indebtedness for borrowed money in excess of $2,500,000 of
the Parent Guarantors, the Borrower and each Subsidiary that is owing to any
Credit Party shall be evidenced by one or more promissory notes (or global
promissory notes) and shall have been pledged pursuant to the Security
Documents, and the Administrative Agent shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank.

 

(iii)          All documents and instruments, including Uniform Commercial Code
or other applicable personal property and fixture security financing statements,
required by law or reasonably requested in writing by the Administrative Agent
to be filed, registered or recorded (to the extent such matter is governed by
the laws of the United States, any state or territory thereof, or the District
of Columbia) to create the valid and perfected First Priority Liens intended to
be created by the Security Documents (which shall include Mortgages with respect
to any real estate owned in fee by any Credit Party on the Closing Date with a
book value or market value in excess of $5,000,000), shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording.  Any Mortgage delivered to the Administrative Agent
in accordance with the preceding sentence shall be accompanied by a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid First Priority Lien on the
Mortgaged Property described therein, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request;

 

; provided, however, that to the extent any security interest in the Collateral
is not granted or perfected on the Closing Date despite Borrower’s commercially
reasonable efforts to do so (other than (x) the delivery of stock certificates
or other certificates representing Capital Stock that is part of the Collateral
and (y) grants of Collateral subject to the Uniform Commercial Code and the
delivery of Uniform Commercial Code financing statements) (the “Specified
Collateral”), the grant or perfection of such security interest shall not
constitute a condition precedent to the Closing Date.

 

(b)           The Borrower shall have delivered to the Administrative Agent a
completed Perfection Certificate, executed and delivered by an Authorized
Officer of each Credit Party, together with all attachments contemplated
thereby, and certified copies of Uniform Commercial Code, United States Patent
and Trademark Office and United States Copyright Office, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Credit Party as debtor and that
are filed in those state and county jurisdictions in which any material property
of any Credit Party is located and the state and county jurisdictions in which
any Credit Party is organized or maintains its principal place of business and
such other searches that the Administrative Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens).

 

6.3          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Kirkland & Ellis LLP, special New York counsel to
the Credit Parties, (b) Drinker Biddle & Reath LLP, regulatory counsel to the
Credit Parties, and (c) local counsel to the Credit Parties in certain
jurisdictions as may be reasonably requested by the Administrative Agent, in
each case, (i) dated the Closing Date, (ii) addressed to the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and (iii) in form and
substance reasonably satisfactory to the Administrative Agent.  The Borrower,
the other Credit Parties and the Administrative Agent hereby instruct such
counsel to deliver such legal opinions.

 

88

--------------------------------------------------------------------------------


 

6.4          Closing Certificate.  The Administrative Agent shall have received
a certificate of an Authorized Officer of the Borrower, dated the Closing Date,
certifying that the conditions set forth in Sections 6.6, 6.7, 6.8, 6.17 and 7.1
have been satisfied as of the Closing Date.

 

6.5          Senior Unsecured Notes and Senior Subordinated Notes.  (a) The
Senior Unsecured Notes Indenture shall have been duly executed and delivered by
each party thereto and shall be in full force and effect, and the Borrower shall
have received gross proceeds of not less than $725,000,000 from the Senior
Unsecured Notes, and (b) the Senior Subordinated Notes Indenture shall have been
duly executed and delivered by each party thereto and shall be in full force and
effect, and the Borrower shall have received gross proceeds of not less than
$295,000,000 from the Senior Subordinated Notes.

 

6.6          Equity Contribution.  The Equity Contribution shall have been, or
substantially simultaneously with the initial Credit Event on the Closing Date
be, consummated.

 

6.7          Acquisition; Merger Agreement; Merger.  The Acquisition (including
the Merger) shall have been, or substantially simultaneously with the initial
Credit Event on the Closing Date shall be, consummated in all material respects
in accordance with the terms of the Merger Agreement, without giving effect to
any modifications, amendments, consents or waivers thereof by Merger Sub or the
Borrower that are materially adverse to the Lenders or the Joint Lead Arrangers
as reasonably determined by the Joint Lead Arrangers, without the prior consent
of the Joint Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned).  The Administrative Agent shall have received copies of
the Merger Agreement and all material certificates, opinions and other material
documents delivered thereunder, certified by an Authorized Officer as being
complete and correct.

 

6.8          Company Material Adverse Effect.  There not having occurred, since
December 31, 2011, a Company Material Adverse Effect (as defined in the Merger
Agreement).

 

6.9          Closing Secretary Certificates.  The Administrative Agent shall
have received a certificate of each Credit Party, dated the Closing Date, in the
case of the Borrower, substantially in the form of Exhibit J-1, and in the case
of each other Credit Party, substantially in the form of Exhibit J-2, in each
case with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Sections 6.10 and 6.11.

 

6.10        Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of each Credit Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

6.11        Corporate Documents; Good Standing Certificates; Incumbency
Certificates.  The Administrative Agent shall have received, in each case, in
form and substance reasonably satisfactory to the Administrative Agent, (a) true
and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party together with a good
standing certificate, in each case certified as of a recent date from the
applicable Governmental Authority of such Credit Party’s jurisdiction of
incorporation, organization or formation, and (b) incumbency certificates of the
officers of each Credit Party executing this Agreement or any other Credit
Documents to which such Credit Party is a party as of the Closing Date.

 

89

--------------------------------------------------------------------------------


 

6.12        Fees.  The Lenders shall have received the fees in the amounts
previously agreed in writing by the Agents and such Lenders to be received on
the Closing Date and all reasonable out-of-pocket expenses (including the
reasonable fees, disbursements and other charges of counsel) for which invoices
have been presented at least three Business Days prior to the Closing Date shall
have been paid.

 

6.13        Solvency Certificate.  On the Closing Date, the Administrative Agent
shall have received a certificate from the Chief Financial Officer or Chief
Executive Officer of Holdings in substantially in the form of Exhibit L,
demonstrating that after giving effect to the consummation of the Transactions,
Holdings on a consolidated basis with its Subsidiaries is Solvent.

 

6.14        Historical Financial Statements.  The Lenders shall have received
the Historical Audited Financial Statements and the Historical Unaudited
Financial Statements.

 

6.15        Pro Forma Financial Statements.  The Administrative Agent shall have
received the Pro Forma Financial Statements, together with a certificate of the
Chief Financial Officer of Borrower to the effect that such statements
accurately present the pro forma financial position of Borrower and its
Subsidiaries (including, for such purposes, the Company and its Subsidiaries on
a pro forma basis) as of the date of the pro forma balance sheet forming part of
the Pro Forma Financial Statements and for the period covered by the related pro
forma income statement, assuming that the Transactions had actually occurred at
such date or at the beginning of such period, as the case may be.

 

6.16        Insurance.  Certificates of insurance evidencing the existence of
all insurance required to be maintained by the Borrower pursuant to Section 9.3
and, if applicable, the designation of the Administrative Agent as an additional
insured and loss payee as its interest may appear thereunder, or solely as the
additional insured, as the case may be, thereunder, such certificates to be in
such form and contain such information as is specified in Section 9.3 (provided
that if such endorsement as additional insured cannot be delivered by the
Closing Date, the Administrative Agent may consent to such endorsement being
delivered at such later date as it deems appropriate in the circumstances).

 

6.17        Existing Indebtedness  (a)  Concurrently with the initial Credit
Event made hereunder, the Refinancing Transactions shall have been consummated
on terms and conditions reasonably satisfactory to the Administrative Agent.

 

(b)           Immediately after giving effect to the Transactions, the Company,
Holdings, the Borrower and their respective Subsidiaries shall have outstanding
no third-party Indebtedness for borrowed money (excluding Indebtedness
outstanding on the Closing Date under Capital Leases and letters of credit)
other than (i) Indebtedness outstanding under this Agreement, (ii) Indebtedness
outstanding under the Senior Unsecured Notes Indenture, (iii) Indebtedness
outstanding under the Senior Subordinated Notes Indenture; (iv) Indebtedness
owing by the Subsidiaries to the Borrower under the Loan and Reimbursement
Agreement (the “Permitted Intercompany Indebtedness”) and (v) other existing
Indebtedness permitted under Section 10.1.

 

6.18        Money Laundering.  On or before the date three days prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested in writing at least ten days prior to the
Closing Date by the Administrative Agent that the Administrative Agent
reasonably determines is required by regulatory authorities from the Credit
Parties under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the Patriot Act.

 

90

--------------------------------------------------------------------------------


 

SECTION 7.                            Conditions Precedent to All Credit Events

 

Except to the extent set forth in Section 2.17(b)(1) and (4), the agreement of
each Lender to make any Loan requested to be made by it on any date and the
obligation of each Letter of Credit Issuer to issue any Letter of Credit on any
date is subject to the satisfaction of the following conditions precedent:

 

7.1          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) with respect to any Credit
Event on any date after the Closing Date, no Default or Event of Default shall
have occurred and be continuing and (b) (i) in the case of the initial Credit
Events on the Closing Date, (x) the Closing Date Representations referred to in
clause (a) of the definition of Closing Date Representations shall be true and
correct as and to the extent required under Section 6.2(a) of the Merger
Agreement (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date) and (y) the Closing Date
Representations referred to in clause (b) of the definition of Closing Date
Representations shall be true and correct in all material respects (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date) and (ii) with respect to each
other Credit Event, all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

 

7.2          Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Term Loan and each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above shall have been satisfied as of that
time.

 

SECTION 8.                            Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower and the Parent Guarantors make the following representations and
warranties on the Closing Date and the date of any Credit Event occurring
subsequent to the Closing Date to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

 

8.1          Corporate Status.  Each of each Parent Guarantor, the Borrower and
each Restricted Subsidiary (other than any Immaterial Subsidiary) (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in

 

91

--------------------------------------------------------------------------------


 

good standing in all jurisdictions where it is required to be so qualified or in
good standing, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect; provided, however, that each
Parent Guarantor, the Borrower and the Subsidiaries may consummate any
transaction permitted under Section 10.3.

 

8.2          Corporate Power and Authority.  (a) Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party (and, in the case of the Borrower, to borrow hereunder); (b)
each Credit Party has duly executed and delivered each Credit Document to which
it is a party and each such Credit Document constitutes the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity; and (c) each Credit Party (i) has the corporate or
other organizational power and authority and possesses all franchises, licenses,
permits, authorizations and approvals, in each case from Governmental
Authorities, necessary to enable it to use its corporate name and to own, lease
or otherwise hold its properties and assets and to carry on its business as
presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) is in compliance with all applicable statutes, laws, ordinances, rules,
orders, permits, franchises and regulations of any applicable Governmental
Authority, domestic or foreign (including, without limitation, those related to
Hazardous Materials and substances), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

8.3          Authorization; No Violation.  Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party
nor compliance with the terms and provisions thereof nor the consummation of the
Transactions will (a) contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, except where such contravention could not reasonably be
expected to have a Material Adverse Effect, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries (other than Liens created
under the Credit Documents) pursuant to, the terms of any indenture (including
the Senior Unsecured Notes Indenture and the Senior Subordinated Notes
Indenture), loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which any Parent Guarantor, the Borrower or any
of the Restricted Subsidiaries is a party or by which it or any of its property
or assets is bound, except where such breach or default could not reasonably be
expected to have a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws or other constitutional documents of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries.

 

8.4          Litigation.  There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of any Credit Party,
threatened in writing with respect to any Parent Guarantor, the Borrower or any
of the Restricted Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5          Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof or of the proceeds of any drawing under any
Letter of Credit will violate the provisions of Regulation T, U or X of the
Board.

 

92

--------------------------------------------------------------------------------


 

8.6          Governmental Approvals.  The execution, delivery and performance of
the Credit Documents does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(i) such as have been obtained or made and are in full force and effect, (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents and (iii) such licenses, approvals, authorizations or consents the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

8.7          Investment Company Act.  None of the Credit Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.8          True and Complete Disclosure.  (a)  None of the factual information
and data (taken as a whole) heretofore or contemporaneously furnished by any
Parent Guarantor, the Borrower or any of the Subsidiaries or any of their
respective authorized representatives in writing to the Administrative Agent
and/or any Lender on or before the Closing Date (including (i) the Confidential
Information Memorandum and (ii) all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not materially misleading at such time in light of the circumstances
under which such information or data was furnished, it being understood and
agreed that for purposes of this Section 8.8(a), such factual information and
data shall not include projections, pro forma financial information, and
information of a general industry or economic nature.

 

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Person to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9          Financial Statements; Financial Condition; Material Adverse
Effect.  The (a) unaudited historical consolidated financial information of the
Borrower and its Subsidiaries as set forth in the Confidential Information
Memorandum, (b) the unaudited historical consolidated financial information of
the Company and its Subsidiaries as set forth in the Confidential Information
Memorandum, (c) the Borrower Historical Audited Financial Statements, (d) the
Borrower Historical Unaudited Financial Statements, (e) the Company Historical
Audited Financial Statements and (f) the Company Historical Unaudited Financial
Statements, in each case, present fairly in all material respects the combined
financial position of the Borrower and its consolidated Subsidiaries, at the
respective dates of said information or statements and results of operations of
the applicable Person for the respective periods covered thereby.  The financial
statements referred to in clauses (c), (d), (e) and (f) of the preceding
sentence have been prepared in accordance with GAAP consistently applied except
to the extent provided in the notes to said financial statements subject, in the
case of unaudited financial statements, year-end adjustments and the absence of
footnotes.  There has been no Material Adverse Effect since December 31, 2011;
provided that the representation and warranty contained in this sentence will
not be made on the Closing Date.

 

8.10        Tax Returns and Payments.  Except, in each case, as could not
reasonably be expected to result in a Material Adverse Effect, each of each
Parent Guarantor, the Borrower and each of the Restricted Subsidiaries has filed
all federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has paid all Taxes payable by it that have become
due, other than those (a) not yet delinquent or (b) being contested in good
faith as to which adequate reserves have been provided in accordance with GAAP.

 

93

--------------------------------------------------------------------------------


 

8.11        Compliance with ERISA.  Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any Credit Party, any Subsidiary or any ERISA Affiliate; no
Plan (other than a multiemployer plan) has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); no Credit Party
nor any Subsidiary nor any ERISA Affiliate has incurred (or is reasonably likely
expected to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any Credit Party, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of any Credit Party, any
Subsidiary or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has any Credit Party, any Subsidiary or any ERISA Affiliate been notified in
writing that such a lien will be imposed on the assets of any Credit Party, any
Subsidiary or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect or
relates to any matter disclosed in the financial statements of the Borrower and
its Subsidiaries contained in the Confidential Information Memorandum.  No Plan
(other than a multiemployer plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Material Adverse Effect.  With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than any
made with respect to (i) liability under Section 4201 or 4204 of ERISA or (ii)
liability for termination or reorganization of such Plans under ERISA, are made
to the best knowledge of the Borrower.

 

8.12        Subsidiaries.  Schedule 8.12 lists (a) each Subsidiary of Holdings
(and the direct and indirect ownership interest of Holdings therein) and (b)
each Subsidiary of the Borrower (and the direct and indirect ownership interest
of the Borrower therein), in each case existing on the Closing Date.  To the
knowledge of the Borrower, after due inquiry, each Immaterial Subsidiary as of
the Closing Date has been so designated on Schedule 8.12.

 

8.13        Patents, etc.  Each of each Parent Guarantor, the Borrower and each
of the Restricted Subsidiaries owns or possesses all patents, trademarks,
servicemarks, trade names, copyrights, trademark licenses, patent licenses,
copyright licenses and other rights, free from Liens other than Permitted Liens,
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or
possess any such rights could not reasonably be expected to have a Material
Adverse Effect.

 

8.14        Environmental Laws.  (a)  Except as could not reasonably be expected
to have a Material Adverse Effect:  (i) each of each Parent Guarantor, the
Borrower and each of the Restricted Subsidiaries and all Real Estate is in
compliance with all Environmental Laws; (ii) none of any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries is subject to any Environmental
Claim or any other liability under any Environmental Law; (iii) none of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries.

 

94

--------------------------------------------------------------------------------


 

(b)           None of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries has treated, stored, transported, released or disposed
or arranged for disposal or transport for disposal of Hazardous Materials at,
on, under or from any currently or formerly owned or leased Real Estate or
facility in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

(c)           Section 8.4 and this Section 8.14 set forth the sole and exclusive
representations and warranties of the Borrower and the Parent Guarantors in this
Agreement with respect to environmental matters, including matters relating to
Environmental Laws, Environmental Claims or Hazardous Materials.

 

8.15        Properties.  (a)  Each of each Parent Guarantor, the Borrower and
each of the Restricted Subsidiaries has good and marketable title to or valid
leasehold interests in all properties that are necessary for the operation of
its respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good title or interests
could not reasonably be expected to have a Material Adverse Effect and (b) no
Mortgage encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

 

8.16        Security Documents.    (a)  Upon execution and delivery thereof by
the parties thereto, the Pledge Agreement will be effective to create in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the pledged Capital Stock
described therein (to the extent such matter is governed by the laws of the
United States or a jurisdiction therein) and, when certificates representing or
constituting the pledged Capital Stock described in the Pledge Agreement are
delivered to the Administrative Agent or Uniform Commercial Code financing
statements have been filed in each of the jurisdictions of organization of each
Credit Party party to the Pledge Agreement, such security interest shall
constitute a perfected First Priority lien on, and security interest in, all
right, title and interest of the pledgor party thereto in the pledged Capital
Stock described therein (to the extent such matter is governed by the laws of
the United States or a jurisdiction therein).

 

(b)           Upon execution and delivery thereof by the parties thereto, the
Security Agreement will be effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein (to the extent
such matter is governed by the laws of the United States or a jurisdiction
therein), and Uniform Commercial Code financing statements have been filed in
each of the jurisdictions listed on Schedule 8.16(b), or arrangements have been
made for such filing in such jurisdictions, and upon such filing, such security
interests will, subject to the existence of Permitted Liens, constitute
perfected First Priority Liens on, and security interests in (or, in the case of
any such Collateral the security interests in which may be perfected only by
possession, upon the taking of possession of such Collateral by the
Administrative Agent, such security interests will constitute perfected First
Priority liens on and security interests in), all right, title and interest of
the Credit Party parties thereto in the Collateral described therein (except to
the extent the Security Agreement does not require the applicable Credit Party
to perfect a security interest in such Collateral), except to the extent that a
security interest cannot be perfected therein by the filing of a financing
statement or the taking of possession under the Uniform Commercial Code of the
relevant jurisdiction.

 

(c)           Upon execution and delivery thereof by the Credit Parties party
thereto, each Mortgage will be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the collateral described therein, and

 

95

--------------------------------------------------------------------------------


 

upon recording the Mortgages in the jurisdictions listed on Schedule 8.16(c)
(or, in the case of a Mortgage delivered pursuant to Section 9.15, the
jurisdiction in which the property covered by such Mortgage is located), such
security interests will, subject to the existence of Permitted Liens, constitute
First Priority Liens on, and perfected security interests in, all rights, title
and interest of the Credit Party party thereto in the collateral described
therein.

 

8.17        Solvency.  On the Closing Date (after giving effect to the
Transactions), immediately following the making of the Loans and the issuance of
the Senior Unsecured Notes and the Senior Subordinated Notes and after giving
effect to the application of the proceeds of such Loans and the Senior Unsecured
Notes and the Senior Subordinated Notes on the Closing Date, Holdings on a
consolidated basis with its Subsidiaries will be Solvent.

 

8.18        Senior Indebtedness.  The Obligations shall constitute “Senior
Indebtedness” (or equivalent term) and the Obligations shall be “Designated
Senior Indebtedness” (or equivalent term) under all Subordinated Debt
(including, without limitation, the Senior Subordinated Notes) of any Credit
Party.

 

8.19        Use of Proceeds.  The Borrower will use the Letters of Credit and
the proceeds of all Loans made on the Closing Date for the purposes set forth in
the introductory statement to this Agreement.  The Borrower will use the
proceeds of all New Term Loans and Loans made pursuant to the Additional
Revolving Credit Commitments for general corporate purposes, including funding
Permitted Acquisitions, dividends, capital expenditures and repayment of
Indebtedness not prohibited hereunder.  The Borrower will use the proceeds of
all Refinancing Term Loans and Term B-1 Loans incurred on the First Amendment
Effective Date to refinance the Term Loans outstanding immediately prior to the
First Amendment Effective Date and to pay fees (including the prepayment premium
required to be paid pursuant to Section 2.20 of this Agreement ) and expenses
incurred in connection therewith. The Borrower will use the proceeds of all
Refinancing Term Loans incurred on the Second Amendment Effective Date to
refinance the Term B-1 Loans outstanding immediately prior to the Second
Amendment Effective Date.  The Borrower will use the proceeds of all Refinancing
Term Loans incurred on the Third Amendment Effective Date to refinance the Term
B Loans outstanding immediately prior to the Third Amendment Effective Date.

 

SECTION 9.                            Affirmative Covenants

 

The Borrower and the Parent Guarantors hereby covenant and agree that on the
Closing Date and thereafter, until the Commitments and each Letter of Credit
have terminated and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full:

 

9.1          Information Covenants.  The Borrower will furnish to the
Administrative Agent (who will distribute to each Lender):

 

(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is (x) in the case of the fiscal
year ending on December 31, 2012, 120 days after the end of such fiscal year and
(y) thereafter, 90 days after the end of each such fiscal year), the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statement of operations and cash
flows for such fiscal year, setting forth comparative consolidated figures for
the preceding fiscal year, all in reasonable detail and prepared in accordance
with GAAP, and certified by independent certified

 

96

--------------------------------------------------------------------------------


 

public accountants of recognized national standing whose opinion shall not be
qualified as to the scope of audit or as to the status of the Borrower or any of
the Subsidiaries (other than any Immaterial Subsidiary) as a going concern.

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower (commencing with the
fiscal quarter ending on June 30, 2012; provided that, with respect to the
fiscal quarter ending on June 30, 2012, such financial statements shall be
separate financial statements for each of (i) the Borrower and its Subsidiaries
as of such date and (ii) the Company and its Subsidiaries as of such date) (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is (x) in the case of the fiscal quarters ending on June
30, 2012, and September 30, 2012, 60 days after the end of such quarterly
accounting period and (y) thereafter, 45 days after the end of each such
quarterly accounting period), the consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such quarterly period and the related
consolidated statement of operations for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the related period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries (and, with respect to the
financial statements for the fiscal quarter ending on June 30, 2012, the Company
and its Subsidiaries) in accordance with GAAP, subject to changes resulting from
audit and normal year-end audit adjustments.

 

(c)           Budgets.  Within 90 days after the commencement of each fiscal
year of the Borrower, budgets of the Borrower in reasonable detail for such
fiscal year as customarily prepared by management of the Borrower for their
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budgets are based.

 

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower (a “Compliance Certificate”) to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth (i) the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the Financial
Performance Covenant as at the end of such fiscal year or other period, as the
case may be, (ii) a specification of any change in the identity of the
Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries as
at the end of such fiscal year or period, as the case may be, from the
Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be (and, in the event there are any
Unrestricted Subsidiaries, a reconciliation or narrative explanation of such
financial statements depicting or explaining the results of the Borrower and the
Restricted Subsidiaries, on the one hand and the Unrestricted Subsidiaries on
the other hand), (iii) the then applicable Senior Secured Leverage Ratio for
purposes of determining the Applicable ABR Margin, Applicable LIBOR Margin and
Commitment Fee Rate at such time and (iv) the amount of any Pro Forma Adjustment
not previously set forth in a Pro Forma Adjustment Certificate or any change in
the amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor.  At the time of the delivery of the financial
statements provided for in Section 9.1(a), (i) a certificate of an Authorized
Officer of the Borrower setting forth in reasonable detail (x) the Borrower’s
calculation of the Excess Cash Flow for such fiscal year

 

97

--------------------------------------------------------------------------------


 

(commencing with the financial statements for the fiscal year ended December 31,
2013) and (y) the Applicable Amount as at the end of the fiscal year to which
such financial statements relate and (ii) a certificate of an Authorized Officer
of the Borrower setting forth the information required pursuant to Section 1(a)
of the Perfection Certificate or confirming that there has been no change in
such information since the Closing Date or the date of the most recent
certificate delivered pursuant to this clause (d)(ii), as the case may be.

 

(e)           Certain Notices.  Promptly after an Authorized Officer or any
other senior officer of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries obtains knowledge thereof, notice of (i) the occurrence
of any event that constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto, (ii) any litigation or
governmental proceeding pending against any Parent Guarantor, the Borrower or
any of the Restricted Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect and (iii) any other development that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.

 

(f)            Environmental Matters.  The Borrower or the applicable Parent
Guarantor or Restricted Subsidiary will promptly advise the Lenders in writing
after any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries
obtains knowledge of any one or more of the following environmental matters,
unless such environmental matters would not, individually or when aggregated
with all other such matters, be reasonably expected to result in a Material
Adverse Effect:

 

(i)            Any pending or threatened Environmental Claim against any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries or any Real
Estate;

 

(ii)           Any condition or occurrence on any Real Estate that (x) could
reasonably be expected to result in noncompliance by any Parent Guarantor, the
Borrower or any of the Subsidiaries with any applicable Environmental Law or (y)
could reasonably be anticipated to form the basis of an Environmental Claim
against any Parent Guarantor, the Borrower or any of the Subsidiaries or any
Real Estate;

 

(iii)          Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)          The conduct of any investigation, or any removal, remedial or
other corrective action in response to the actual or alleged presence, release
or threatened release of any Hazardous Material on, at, under or from any Real
Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Restricted
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(g)           Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Government Authority in any relevant
jurisdiction by any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that any Parent Guarantor, the Borrower or
any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of any Parent

 

98

--------------------------------------------------------------------------------


 

Guarantor, the Borrower and/or any of the Restricted Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information regarding the business, financial, legal or corporate affairs
(including any information required under the Patriot Act) of any Credit Party
or any of its Restricted Subsidiaries, or compliance with the terms of the
Credit Documents, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing from time to time.

 

(h)           Pro Forma Adjustment Certificate.  Not later than the consummation
of the acquisition of any Acquired Entity or Business by the Borrower or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment and not
later than any date on which financial statements are delivered with respect to
any four-quarter period in which a Pro Forma Adjustment is made as a result of
the consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

 

9.2          Books, Records and Inspections.  Each of the Borrower and each
Parent Guarantor will, and will cause each of the Subsidiaries to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower, such Parent Guarantor or such
Subsidiary, as the case may be.  Each of the Borrower and each Parent Guarantor
will, and will cause each of the Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of any Parent Guarantor, the Borrower
and any such Subsidiary in whomsoever’s possession to the extent that it is
within such applicable party’s control to permit such inspection, and to examine
the books and records of any Parent Guarantor, the Borrower and any such
Subsidiary and discuss the affairs, finances and accounts of any Parent
Guarantor, the Borrower and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire; provided that there
shall be no more than one such inspection in any fiscal year unless an Event of
Default has occurred and is continuing.

 

9.3          Maintenance of Insurance.  Each of the Borrower and each Parent
Guarantor will, and will cause each of the Restricted Subsidiaries (other than
any Immaterial Subsidiary) to, at all times maintain in full force and effect,
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and will furnish to the Lenders, upon written
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.  In addition to the foregoing, if any
portion of a Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (or any amendment or successor act thereto), then the Borrower shall
maintain, or cause to be maintained, with responsible and reputable insurance
companies or associations, such flood insurance if then available in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.

 

9.4          Payment of Taxes.  Except, in each case, where failure to do so
could not reasonably be expected to result in a Material Adverse Effect, each of
the Borrower and each Parent Guarantor will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits,

 

99

--------------------------------------------------------------------------------


 

or upon any properties belonging to it and all lawful claims that, if unpaid,
could reasonably be expected to become a Lien upon any properties of the
Borrower, any of the Parent Guarantors or any of the Restricted Subsidiaries;
provided that none of the Borrower, any of the Parent Guarantors or any of the
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim (i) that is not yet delinquent or (ii) that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves (in the
good faith judgment of the management of the Borrower) with respect thereto in
accordance with GAAP.

 

9.5          Consolidated Corporate Franchises.  Each of the Borrower and each
Parent Guarantor will do, and will cause each Restricted Subsidiary (other than
any Immaterial Subsidiary) to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its legal existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that each Parent Guarantor, the Borrower and the Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6          Compliance with Statutes, Regulations, etc.  Each of the Borrower
and each Parent Guarantor will, and will cause each other Restricted Subsidiary
to, comply with all applicable laws, rules, regulations, ordinances and orders
of any Governmental Authority applicable to it or its property, and take all
reasonable actions to maintain all governmental franchises, licenses, permits,
approvals and authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

9.7          ERISA.  Promptly after any Parent Guarantor, the Borrower or any
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any of the following events that, individually or in the aggregate (including
in the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that any Parent Guarantor, the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by any Parent
Guarantor, the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto:  that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against any Parent
Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; that the
PBGC has notified any Parent Guarantor, the Borrower, any Subsidiary or any
ERISA Affiliate of its intention to appoint a trustee to administer any Plan;
that any Parent Guarantor, the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to Section
412 of the Code with respect to a Plan; or that any Parent Guarantor, the
Borrower, any Subsidiary or any ERISA Affiliate has incurred or will incur (or
has been notified in writing that it will incur) any liability (including any
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.

 

100

--------------------------------------------------------------------------------


 

9.8          Good Repair.  Each of the Borrower and each Parent Guarantor will,
and will cause each of the Restricted Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted and casualty or condemnation excepted, and that from time to
time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
similar businesses and consistent with third party leases, except in each case
to the extent the failure to do so could not be reasonably expected to have a
Material Adverse Effect.

 

9.9          Transactions with Affiliates.  Each of the Borrower and each Parent
Guarantor will conduct, and cause each of the Restricted Subsidiaries to
conduct, all transactions with any of its Affiliates (other than the Parent
Guarantors, the Borrower or their Restricted Subsidiaries) on terms that are
substantially as favorable to such Parent Guarantor, the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that the foregoing
restrictions shall not apply to (a) (i) the payment of customary annual fees to
Avista for management, consulting and financial services rendered to Parent, the
Borrower and the Subsidiaries in an aggregate amount per fiscal year not to
exceed the amount permitted to be paid pursuant to the Management Services
Agreement as in effect on the Closing Date and any Management Termination Fees
not to exceed the amount set forth in the Management Services Agreement as in
effect on the Closing Date; (ii) customary and reasonable investment banking
fees paid to Avista for services rendered to the Borrower and the Subsidiaries
in connection with divestitures, acquisitions, financings and other
transactions, including the Transactions; and (iii) reimbursement of reasonable
out-of-pocket fees and expenses of Avista incurred in connection with any such
services rendered by Avista, (b) customary fees and indemnities paid to members
of the Board of Directors (or similar governing body) of each of each Parent
Guarantor, the Borrower and the Subsidiaries, (c) transactions permitted by
Sections 10.1, 10.3, 10.4 and 10.6, (d) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the board of directors (or equivalent governing body) of any
Borrower or Parent Guarantors, (e) the payment of indemnities to officers,
employees or members of management of any Parent Guarantor, the Borrower and its
Restricted Subsidiaries in the ordinary course of business, (f)(A) any
employment or severance agreements or arrangements entered into by any Parent
Guarantor, the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business, (B) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with employees, officers, directors or members of management, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract or arrangement and transactions pursuant thereto, (g) any
purchase by Parent of or contributions to, the equity capital of the Parent
Guarantors, and (h) any transaction in respect of which the Borrower delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing, which letter states that such transaction is on terms that
when taken as a whole are no less favorable to the Borrower or such Restricted
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate.

 

9.10        End of Fiscal Years; Fiscal Quarters.  Each of the Borrower and each
Parent Guarantor will, for financial reporting purposes, cause (a) each of its,
and each of its Subsidiaries’, fiscal years to end on December 31 of each year
and (b) each of its, and each of its Subsidiaries’, fiscal quarters to end on
dates consistent with such fiscal year-end and the Borrower’s past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

9.11        Additional Guarantors and Grantors; Additional Subsidiaries.  Except
as set forth in Section 10.1(a)(xi), each of the Borrower and each Parent
Guarantor will cause (i) each of its direct or indirect Domestic Subsidiaries
(other than any Unrestricted Subsidiary, any Immaterial Subsidiary or any
Domestic Subsidiary owned by a Foreign Subsidiary) formed or otherwise purchased
or acquired after the date hereof (including pursuant to a Permitted
Acquisition) that is not an Excluded Subsidiary and (ii) each of its
Subsidiaries (other than any Unrestricted Subsidiary or any Immaterial
Subsidiary) that is not a Domestic Subsidiary at the time it is formed or
otherwise purchased or acquired but subsequently becomes a Domestic Subsidiary
(other than any Unrestricted Subsidiary or any Immaterial Subsidiary) that is
not an Excluded Subsidiary, in each case to execute a supplement to each of the
Guarantee Agreement and the Security Agreement, and, with respect to any such
Subsidiary that is a direct or indirect parent or owner of the Borrower, to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, in order to become a guarantor under the Guarantee Agreement and a
grantor under the Security Agreement, and, in the case of any such Subsidiary
that is a direct or indirect parent or owner of the Borrower, a party to this
Agreement, and deliver the same to the Administrative Agent.

 

9.12        Pledges of Additional Capital Stock and Evidence of Indebtedness. 
Except as set forth in Section 10.1(a)(xi), each of the Borrower and each Parent
Guarantor will pledge, and, if applicable, will cause each of its Domestic
Subsidiaries to pledge, to the Administrative Agent for the ratable benefit of
the Secured Parties, (i) all the Capital Stock of each of its (a) Domestic
Subsidiaries that are wholly-owned Subsidiaries (other than any Unrestricted
Subsidiary or any Domestic Subsidiary owned by a Foreign Subsidiary), (b)
Domestic Subsidiaries that are not wholly-owned Subsidiaries (other than any
Unrestricted Subsidiary or any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary) and Minority Investments, in each case, other than Excluded
Capital Stock, and (c) each of its Foreign Subsidiaries that are wholly-owned
Subsidiaries (other than an Unrestricted Subsidiary, any Immaterial Subsidiary
or any Voting Stock representing in excess of 65% of the issued and outstanding
Voting Stock in any of its Foreign Subsidiaries) held by any Parent Guarantor,
the Borrower or a Subsidiary Guarantor, in each case, formed or otherwise
purchased or acquired after the date hereof, in each case pursuant to a
supplement to the Pledge Agreement in form and substance reasonably satisfactory
to the Administrative Agent, (ii) all evidences of Indebtedness in excess of
$2,500,000 received by the Borrower or any of the Domestic Subsidiaries of
Holdings (other than any Unrestricted Subsidiary) in connection with any
disposition of assets pursuant to Section 10.4(b) or, if the obligor under such
Indebtedness is not a Guarantor, Section 10.4(c), in each case pursuant to a
supplement to the Pledge Agreement in form and substance reasonably satisfactory
to the Administrative Agent and (iii) any global promissory notes executed after
the date hereof evidencing Indebtedness of the Borrower, each Subsidiary and
each Minority Investment that is owing to the Borrower or any Guarantor, in each
case pursuant to a supplement to the Security Agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

9.13        Use of Proceeds.  The Borrower will use the Letters of Credit and
the proceeds of all Loans made on the Closing Date for the purposes set forth in
the introductory statement to this Agreement.  The Borrower will use the
proceeds of all New Term Loans and Loans made pursuant to the Additional
Revolving Credit Commitments for general corporate purposes, including funding
of Permitted Acquisitions, dividends, capital expenditures and repayment of
Indebtedness not prohibited hereunder.  The Borrower will use the proceeds of
all Refinancing Term Loans and Term B-1 Loans incurred on the First Amendment
Effective Date to refinance the Term Loans outstanding immediately prior to the
First Amendment Effective Date and to pay fees (including the prepayment premium
required

 

102

--------------------------------------------------------------------------------


 

to be paid pursuant to Section 2.20 of this Agreement) and expenses incurred in
connection therewith. The Borrower will use the proceeds of all Refinancing Term
Loans incurred on the Second Amendment Effective Date to refinance the Term B-1
Loans outstanding immediately prior to the Second Amendment Effective Date.  The
Borrower will use the proceeds of all Refinancing Term Loans incurred on the
Third Amendment Effective Date to refinance the Term B Loans outstanding
immediately prior to the Third Amendment Effective Date.

 

9.14        Changes in Business.  The Borrower and its Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by the Borrower
and its Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities incidental, related or reasonably complementary to any of
the foregoing.

 

9.15        Further Assurances.  (a)  Each of the Borrower and each Parent
Guarantor will, and will cause each other Credit Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request in writing, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents, all at
the expense of the Borrower and the Restricted Subsidiaries.  The Borrower and
each Parent Guarantor shall use commercially reasonable efforts to obtain, and
the cause each Excluded Subsidiary to obtain, any ministerial, administrative or
routine governmental approvals, consents, conditions, notifications or
authorizations that, if obtained or satisfied, would result in such Person
ceasing to be an Excluded Subsidiary or any Capital Stock ceasing to be Excluded
Capital Stock; provided that such efforts are not required to be commenced in
advance of any Permitted Acquisition or other Investment pursuant to which any
such Excluded Subsidiary or Excluded Capital Stock is acquired.

 

(b)           If any assets (including any fee owned real estate or improvements
thereto or any interest therein) with a book value or fair market value in
excess of $5,000,000 are acquired by any Credit Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the Lien of the applicable Security Document upon acquisition
thereof) that are of the nature secured by the Security Agreement or any
Mortgage, as the case may be, the Borrower will notify the Administrative Agent
and the Lenders thereof, and, if requested by the Administrative Agent or the
Required Lenders in writing, the Borrower will cause such assets to be subjected
to a Lien securing the applicable Obligations and will take, and cause the other
Credit Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens (in the
case of Collateral other than Capital Stock, under the laws of the
United States, any state or territory thereof, or the District of Columbia)
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section 9.15, all at the expense of
the Credit Parties.  Any Mortgage delivered to the Administrative Agent in
accordance with the preceding sentence shall be accompanied by (x) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid First Priority Lien on the
Mortgaged Property described therein, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(y) a flood zone determination and any applicable Borrower notices with respect
thereto and any flood insurance that may be required under Section 9.3 and (z)
an opinion of local counsel to the Borrower (or in the event a Subsidiary of the
Borrower is the mortgagor, to such Subsidiary), in form and substance reasonably
satisfactory to the Administrative Agent.

 

103

--------------------------------------------------------------------------------


 

9.16        Maintenance of Rating of Facilities.  The Borrower will use
commercially reasonable efforts to cause each of (i) a public senior secured
credit rating with respect to the credit facilities hereunder from each of S&P
and Moody’s and (ii) a public corporate rating by S&P and a public corporate
family rating by Moody’s of the Borrower, to be available at all times until the
last Maturity Date under this Agreement.

 

9.17        Interest Rate Protection.  Commencing not later than 180 days after
the Closing Date, not less than 50% of the aggregate principal amount of then
outstanding Funded Debt (excluding Revolving Credit Loans) shall be either (x)
fixed rate debt or (y) debt subject to Hedge Agreements.  Such Hedge Agreements
shall be maintained for not less than two years.

 

9.18        Limitations on Activities.  No Parent Guarantor will engage in any
business or activity other than (i) the ownership of all the outstanding shares
of Capital Stock of the Parent Companies and the Borrower, as applicable, (ii)
maintaining its corporate or other existence, (iii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of the Parent Guarantors and the Borrower, (iv) the performance of the
Credit Documents to which it is a party, (v) making any dividend or distribution
permitted by Section 10.6 or holding any cash, Capital Stock or property
received in connection with dividends or distributions made by the Borrower in
accordance with Section 10.6 pending (x) application thereof by any applicable
Parent Guarantor, as applicable, in the manner contemplated by Section 10.6 or
(y) transactions permitted under this Agreement, (vi) Indebtedness permitted
under Section 10.1, including without limitation, Permitted Intercompany
Indebtedness and the guarantees of such Permitted Intercompany Indebtedness by
the Parent Guarantors, (vii) transactions permitted under Section 10.3, 10.4,
10.5 or 10.6, (viii) ownership of any Unrestricted Subsidiary to the extent
otherwise permitted hereunder and (ix) activities incidental to the businesses
or activities described in clauses (i) to (viii) of this Section 9.18.

 

9.19        Designation of Subsidiaries.  The Borrower may, at any time after
the Closing Date, designate any Restricted Subsidiary of the Borrower as any
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by providing written notice thereof to the Administrative Agent;
provided that (a) immediately prior to and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing; and (b) in the case of any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, (i) any Subsidiary so designated does not, directly,
indirectly or beneficially own any Capital Stock or Indebtedness of, or own or
hold any Lien on any property or assets of, the Borrower or any of its
Restricted Subsidiaries, (ii) neither the Borrower nor any of its Restricted
Subsidiaries shall at any time be directly or indirectly liable for any
Indebtedness that permits the holder thereof to (with the passage of time or
notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any indebtedness, lien or other obligations of any
Unrestricted Subsidiary (including the right to take enforcement action against
such Unrestricted Subsidiary), (iii) any such designation shall constitute an
Investment on the date of such designation in an Unrestricted Subsidiary in an
amount equal to the sum of (x) the fair market value of the equity interest in
the Subsidiary to be designated as an Unrestricted Subsidiary held by any Credit
Party or Restricted Subsidiary (without duplication) and (y) the aggregate
principal amount of any Indebtedness owed by such Subsidiary to any Credit Party
or Restricted Subsidiary immediately prior to such designation, and (iv) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under (I) the Senior
Unsecured Notes Indenture and all Permitted Refinancing Indebtedness in respect
thereof and (II) the Senior Subordinated Notes Indenture and all Permitted
Refinancing Indebtedness in respect thereof, (c) no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to this Section 9.19 may
again be designated as an Unrestricted Subsidiary.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence by such Subsidiary at the time of designation of any Investments,
Indebtedness

 

104

--------------------------------------------------------------------------------


 

or Liens of such Subsidiary existing at such time, and (d) during the Permitted
Tax Distribution Period, neither Knology nor any of its Subsidiaries may be
designated as an Unrestricted Subsidiary.

 

9.20        Post-Closing Covenants.  The Borrower will cause to be delivered or
performed the documents and other agreements set forth on Schedule 9.20 within
the time frames specified therein.

 

SECTION 10.                     Negative Covenants

 

The Borrower and the Parent Guarantors hereby covenant and agree that on the
Closing Date and thereafter, until the Commitments and each Letter of Credit
have terminated and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full:

 

10.1        Limitation on Indebtedness.  (a)  The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

 

(i)            Indebtedness arising under the Credit Documents;

 

(ii)           Indebtedness of (x) the Borrower or any of the Parent Guarantors
to the Borrower, any of the Parent Guarantors or any Subsidiary of the Borrower
(including, without limitation, the Permitted Intercompany Indebtedness) and
(y) subject to compliance with Section 10.5(g), any Restricted Subsidiary to the
Borrower or any of the Parent Guarantors or any other Restricted Subsidiary of
the Borrower; provided that (A) all such Indebtedness owing to a Credit Party
shall be subject to a perfected, First Priority Lien pursuant to the Pledge
Agreement, and (B) all such Indebtedness shall be unsecured and, if constituting
an obligation of a Credit Party, subordinated in right of payment to the payment
in full of the Obligations pursuant to the terms of any applicable promissory
notes or an intercompany subordination agreement on terms and conditions no less
favorable to the Lenders than the terms and conditions set forth in the Loan and
Reimbursement Agreement (as in effect on the date hereof) or otherwise in a
manner reasonably satisfactory to Administrative Agent;

 

(iii)          Indebtedness in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

 

(iv)          except as provided in clauses (x), (xi) and (xiii) below, subject
to compliance with Section 10.5(g), Guarantee Obligations incurred by
(x) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement,
(y) the Borrower or any of the Parent Guarantors in respect of Indebtedness of
the Borrower or the Restricted Subsidiaries that is permitted to be incurred
under this Agreement and (z) any Foreign Subsidiary in respect of Indebtedness
of any other Foreign Subsidiary that is permitted to be incurred under this
Agreement;

 

(v)           Guarantee Obligations incurred in the ordinary course of business
in respect of obligations of suppliers, customers, franchisees, lessors and
licensees;

 

(vi)          (w) Indebtedness of the Borrower or the Restricted Subsidiaries
(including Indebtedness arising under Capital Leases but excluding Indebtedness
incurred in connection with Permitted Acquisitions) incurred within 270 days of
the acquisition, construction or improvement of fixed or capital assets to
finance the acquisition, construction or improvement of such fixed or capital
assets subject to pro forma compliance with Section 10.9, (x) Indebtedness of
the Borrower or the Restricted Subsidiaries arising under Capital Leases entered
into in

 

105

--------------------------------------------------------------------------------


 

connection with Permitted Sale Leasebacks, (y) Indebtedness of the Borrower or
the Restricted Subsidiaries arising under Capital Leases, other than Capital
Leases in effect on the date hereof and Capital Leases entered into pursuant to
subclauses (w) and (x) above; provided, that the aggregate amount of
Indebtedness incurred pursuant to this subclause (y) shall not exceed
$40,000,000 at any time outstanding, and (z) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness;

 

(vii)         (A) Indebtedness outstanding on the date hereof and listed on
Schedule 10.1 and (B) any Permitted Refinancing Indebtedness incurred to
Refinance (in whole or in part) such Indebtedness;

 

(viii)        Indebtedness in respect of Hedge Agreements;

 

(ix)          (A) Indebtedness under the Senior Unsecured Notes, and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness and
(B) Indebtedness under the Senior Subordinated Notes, and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(x)           (A) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that (w) before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing, (x) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
at the time such assets were acquired and, in each case, was not created in
anticipation thereof, (y) such Indebtedness is not guaranteed in any respect by
the Borrower, any Parent Guarantor or any Restricted Subsidiary (other than by
any such person that so becomes a Restricted Subsidiary), (z) (1) the Capital
Stock of such Person is pledged to the Administrative Agent to the extent
required under Section 9.12 and (2) such Person executes a supplement to the
Guarantee Agreement and the applicable Security Documents (or alternative
guarantee and security arrangements in relation to the Obligations reasonably
acceptable to the Administrative Agent) to the extent required under Sections
9.11 or 9.12, as applicable, and (B) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

 

(xi)          (A) Indebtedness of the Borrower or any Restricted Subsidiary
issued or incurred to finance a Permitted Acquisition; provided that (u) the
Total Leverage Ratio on a Pro Forma Basis as of the date of such Permitted
Acquisition (but excluding any cash or cash equivalents constituting proceeds of
such Indebtedness which may otherwise reduce the amount of Consolidated Net Debt
for such purpose), shall be less than 6.50 to 1.00, as certified by a
certificate from the Chief Financial Officer or Treasurer (or other equivalent
officer) of the Borrower demonstrating such compliance in reasonable detail, (v)
the Borrower shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant, as such covenant is recomputed as at the most recent Test
Period for which Section 9.1 Financials have been delivered, as if such
acquisition had occurred on the first day of such Test Period, as certified by a
certificate from the Chief Financial Officer or Treasurer (or other equivalent
officer) of the Borrower demonstrating such compliance in reasonable detail,
(w)  such Indebtedness is not guaranteed in any respect by any Parent Guarantor
or any Restricted Subsidiary unless such Parent Guarantor or Restricted
Subsidiary is a Guarantor (or becomes a Guarantor substantially concurrently
with the incurrence of such Indebtedness or guarantee), (x)(1) the Parent
Guarantor, the Borrower or such other relevant Credit Party pledges the Capital
Stock of any Person acquired (the “acquired Person”) to the Administrative Agent
to the extent required under Section 9.12 and

 

106

--------------------------------------------------------------------------------


 

(2) such acquired Person executes a supplement to the applicable Guarantee
Agreement and the applicable Security Agreements (or alternative guarantee and
security arrangements in relation to the Obligations reasonably acceptable to
the Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable; provided that the requirements of this subclause (x) shall not apply
to an aggregate amount at any time outstanding of up to (and including) the
amount of the Guarantee and Collateral Exception Amount at such time of the
aggregate of (I) such Indebtedness and (II) all other Indebtedness as to which
this proviso then applies, (y) such Indebtedness (other than any such
Indebtedness constituting Permitted Secured Acquisition Debt) does not have a
maturity or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to six months following the
Latest Maturity Date at the time of incurrence of such Indebtedness and will not
have a shorter Weighted Average Life to Maturity than the Weighted Average Life
to Maturity of any then outstanding Loans, and (z) to the extent such
Indebtedness is secured pursuant to Section 10.2(h), (1) the Senior Secured
Leverage Ratio, on a Pro Forma Basis as of the date of such Permitted
Acquisition, shall not exceed 4.25 to 1.00, as certified by a certificate from
the Chief Financial Officer or Treasurer (or other equivalent officer) of the
Borrower demonstrating such compliance in reasonable detail and (2) to the
extent the Liens securing such Indebtedness are on any assets constituting
Collateral, such Indebtedness shall be Permitted Secured Acquisition Debt, and
(B) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided further that if such Indebtedness constitutes Permitted
Secured Acquisition Debt and the provisions of clause (b) of the definition of
Permitted Secured Acquisition Debt are applicable (or Permitted Refinancing
Indebtedness in respect thereof), then the applicable margins on the relevant
Term Loans described therein shall be increased as provided therein concurrently
with the incurrence of such Permitted Secured Acquisition Debt (or Permitted
Refinancing Indebtedness in respect thereof);

 

(xii)         Indebtedness in respect of bids, trade contracts (other than for
debt for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety, bid, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business (including letters of credit, bank guarantees or similar instruments in
lieu of such items to support the issuance thereof);

 

(xiii)        Permitted Additional Junior Debt in an amount not to exceed (i)
$35,000,000 plus (ii) any such additional amount so long as (x) the Total
Leverage Ratio shall be less than 6.50 to 1.00, determined on a Pro Forma Basis
as of the date of incurrence of such Permitted Additional Junior Debt (but
excluding any cash or cash equivalents constituting proceeds of such
Indebtedness which may otherwise reduce the amount of Consolidated Net Debt for
such purpose), and (y) if such Indebtedness is secured on a junior lien, lien
subordinated basis with respect to the Obligations, the Senior Secured Leverage
Ratio shall be less than 4.25 to 1.00, determined on a Pro Forma Basis as of the
date of incurrence of such Permitted Additional Junior Debt (but excluding any
cash or cash equivalents constituting proceeds of such Indebtedness which may
otherwise reduce the amount of Consolidated Net Debt for such purpose), in each
case, as if any such Indebtedness had been outstanding and fully borrowed, and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(xiv)        Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of

 

107

--------------------------------------------------------------------------------


 

any business or assets (including Capital Stock of Subsidiaries) of the Borrower
or any Subsidiary permitted by Section 10.5, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business or assets for the purpose of financing such acquisition;

 

(xv)         Indebtedness consisting of promissory notes issued by the Borrower
and its Restricted Subsidiaries to current or former directors, officers,
employees, members of management or consultants of such person (or their
respective estate, heirs, family members, spouse or former spouse) to finance
the purchase or redemption of Capital Stock of Parent or any direct or indirect
parent thereof permitted by Section 10.6(b);

 

(xvi)        Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protection and similar arrangements, in each case,
in connection with cash management and deposit accounts;

 

(xvii)       Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(xviii)      Indebtedness in respect of letters of credit, bankers’ acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

 

(xix)        without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest to the extent such Indebtedness is permitted hereunder;

 

(xx)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xix);

 

(xxi)        Indebtedness of the Borrower or any Restricted Subsidiary that is
unsecured or Indebtedness of a Restricted Foreign Subsidiary that is secured
solely by property of Restricted Foreign Subsidiaries in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding; and

 

(xxii)       Credit Agreement Refinancing Indebtedness.

 

(b)           Neither the Borrower nor any Parent Guarantor will issue any
preferred Capital Stock other than Qualified PIK Securities.  The Borrower will
not permit any Restricted Subsidiary to issue any preferred Capital Stock to any
Person other than the Borrower or the Subsidiary Guarantors (or, in the case of
a Restricted Subsidiary not directly owned by the Borrower or a Subsidiary
Guarantor, to another Restricted Subsidiary) other than Qualified PIK
Securities.

 

10.2        Limitation on Liens.  The Borrower and the Parent Guarantors will
not, and will not permit any of the Restricted Subsidiaries to, create, incur,
assume or suffer to exist any Lien upon any property or assets of any kind (real
or personal, tangible or intangible) of the Borrower, any Parent Guarantor or
any Restricted Subsidiary, whether now owned or hereafter acquired, except:

 

(a)           Liens arising under the Credit Documents;

 

(b)           Permitted Liens;

 

(c)           Liens securing Indebtedness permitted pursuant to
Section 10.1(a)(vi); provided that such Liens attach at all times only to the
assets so financed;

 

108

--------------------------------------------------------------------------------


 

(d)           Liens existing on the date hereof and listed on Schedule 10.2;

 

(e)           the replacement, extension or renewal of any Lien permitted by
clauses (a), (c), (d), (f), (g), (h), (i) and (k) of this Section 10.2 upon or
in the same assets theretofore subject to such Lien in connection with the
incurrence of Permitted Refinancing Indebtedness in respect of the Indebtedness
secured thereby;

 

(f)            Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(a)(x); provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
(or any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness permitted by Section 10.1(a)(x)) that such Liens secured,
immediately prior to such Permitted Acquisition;

 

(g)           (i) Liens placed upon the Capital Stock of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
of the Borrower or any other Restricted Subsidiary in an aggregate amount at any
time outstanding not to exceed the Guarantee and Collateral Exception Amount
incurred pursuant to Section 10.1(a)(xi) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
to secure a guarantee by such Restricted Subsidiary of any such Indebtedness of
the Borrower or any other Restricted Subsidiary in an aggregate amount at any
time outstanding not to exceed the Guarantee and Collateral Exception Amount;

 

(h)           Liens securing Permitted Secured Acquisition Debt permitted by
Section 10.1(a)(xi); provided that such Liens attach at all times only to the
Collateral and to no property or assets of Holdings and its Subsidiaries other
than the Collateral;

 

(i)            Liens securing Permitted Additional Junior Debt permitted by
Section 10.1(a)(xiii); provided that such Liens attach at all times only to the
Collateral and to no property or assets of Holdings and its Subsidiaries other
than the Collateral;

 

(j)            additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $60,000,000 at any time outstanding; and

 

(k)           Liens securing Credit Agreement Refinancing Indebtedness permitted
to be incurred under Section 10.1(a)(xxii); provided that, (A) in the case of
Liens securing obligations with respect thereto on a pari passu basis with the
Liens securing the Obligations, the Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to the Pari Passu
Intercreditor Agreement and (B) in the case of Liens securing obligations with
respect thereto on a junior lien, subordinated basis to the Obligations, the
Senior Representative acting on behalf of the holders of such Indebtedness shall
have entered into the Second Lien Intercreditor Agreement.

 

10.3        Limitation on Fundamental Changes.  The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all its
business units, assets or other properties, except that:

 

(a)           (i) any Subsidiary of the Borrower or any other Person may be
merged or consolidated with or into the Borrower; provided that the Borrower
shall be the continuing or surviving entity; (ii) any Parent Company may be
merged or consolidated with or into Holdings; provided that Holdings shall be
the continuing or surviving entity; and (iii) any Parent Company may be merged
or

 

109

--------------------------------------------------------------------------------


 

consolidated with or into any other Parent Company; provided that a Parent
Company shall be the continuing or surviving entity;

 

(b)           any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, a Restricted
Subsidiary shall be the continuing or surviving entity, and (ii) in the case of
any merger, amalgamation or consolidation involving one or more Subsidiary
Guarantors, a Subsidiary Guarantor shall be the continuing or surviving entity;

 

(c)           (i) any Restricted Subsidiary that is not a Subsidiary Guarantor
may sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower, a Subsidiary Guarantor or
any other Restricted Subsidiary of the Borrower, subject to compliance with
Section 10.5(g) and (ii) the Borrower or any Restricted Subsidiary may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to other Persons (including by way of merger, in the
case of a Restricted Subsidiary), so long as such sale, lease, transfer or other
disposition (x) does not constitute a sale, lease, transfer or other disposition
of all or substantially all of the business units, assets or properties of the
Borrower and its Restricted Subsidiaries, taken as a whole, and (y) is in
compliance with Section 10.4;

 

(d)           any Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Guarantor;

 

(e)           any Restricted Subsidiary may liquidate or dissolve if (x) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (y) to the extent such Restricted Subsidiary is a Credit Party, any
assets or business not otherwise disposed of or transferred in accordance with
Section 10.4 or 10.5, or, in the case of any such business, discontinued, shall
be transferred to, or otherwise owned or conducted by, another Credit Party
after giving effect to such liquidation or dissolution;

 

(f)            any Subsidiary of a Parent Guarantor (other than the Borrower)
that is not a Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into any other Subsidiary of a Parent Guarantor (other than
the Borrower) or a Parent Guarantor; provided that a Parent Guarantor shall be
the continuing or surviving entity; and

 

(g)           any Restricted Subsidiary may merge with any other Person in order
to (i) effect an Investment permitted pursuant to Section 10.5 (provided that
(A) the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Sections 9.11 and 9.12 and (B) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 10.5) or (ii) effect the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary
in accordance with Section 9.19.

 

10.4        Limitation on Sale of Assets.  The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
(i) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including receivables and leasehold interests),
whether now owned or hereafter acquired (other than any such sale, transfer,
assignment or other disposition resulting from any casualty or condemnation, of
any assets of the Borrower or the Restricted Subsidiaries) or (ii) sell to any
Person (other than the Borrower or a Guarantor) any shares owned by it of any
Restricted Subsidiary’s Capital Stock or issue any Capital Stock of a Restricted
Subsidiary to any Person (other than the Borrower or a Guarantor or, solely in
the case of a Restricted Subsidiary that is not a Guarantor, to another
Restricted Subsidiary), except that:

 

110

--------------------------------------------------------------------------------


 

(a)           the Parent Guarantors, the Borrower and the Restricted
Subsidiaries may sell, transfer or otherwise dispose of used or surplus
equipment, vehicles, inventory and other assets, including any tangible or
intangible property, in the ordinary course of business;

 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable (unless in
connection with a sale of a division as permitted herein)) for fair market
value; provided that (i) with respect to any such sale, transfer or disposition
pursuant to this clause (b) for a purchase price in excess of $5,000,000, the
Borrower or such Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or cash equivalents (in each case, free and
clear of all Liens, other than Liens granted under the Security Documents and
nonconsensual Liens permitted under Section 10.2); provided that for the
purposes of this clause (i), any Designated Non-Cash Consideration received by
the Borrower or such Restricted Subsidiary in respect of such sale, transfer or
disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this Section 10.4(b) that
has not been converted to cash, not in excess of $70,000,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall, in
each case, be deemed to be cash, (ii) any non-cash proceeds received are pledged
to the Administrative Agent to the extent required under Section 9.12, (iii) the
Net Cash Proceeds of any such transaction which is an Asset Sale Prepayment
Event shall be applied to prepay the Loans to the extent provided for in Section
5.2(a), (iv) with respect to any such sale, transfer or disposition (or series
of related sales, transfers or dispositions), the Borrower shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant, as
such covenant is recomputed as at the last day of the most recently ended Test
Period for which Section 9.1 Financials have been delivered and (v) after giving
effect to any such sale, transfer or disposition, no Default or Event of Default
shall have occurred and be continuing;

 

(c)           (i) the Parent Guarantors, the Borrower and the Restricted
Subsidiaries may make sales of assets to the Borrower or to any Subsidiary
Guarantor or any Parent Guarantor; and (ii) the Borrower and the Restricted
Subsidiaries may make sales of assets to Restricted Subsidiaries that are not
Guarantors; provided that, in the case of this clause (ii), (w) such sale,
transfer or disposition shall be for fair market value, (x) the aggregate amount
of such sales, transfers and dispositions since the Closing Date shall not
exceed $70,000,000, (y) at least 50% of the consideration received by the
Borrower and the Restricted Subsidiaries shall consist of cash and cash
equivalents) and (z) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12;

 

(d)           any Parent Guarantor, the Borrower or any Restricted Subsidiary
may effect any transaction permitted by Section 10.3 or 10.6;

 

(e)           in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, the Borrower and the Restricted
Subsidiaries may (i) sell or discount without recourse accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof and (ii) sell or transfer accounts receivable and related
rights pursuant to customary receivables financing facilities so long as, in the
case of clauses (i) and (ii), the Net Cash Proceeds thereof to the Borrower and
its Restricted Subsidiaries (except in the case of transactions permitted by
Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such transaction
do not exceed $10,000) are promptly applied to the prepayment of Loans and/or
commitment reductions as provided for in Section 5.2;

 

(f)            the Borrower and its Restricted Subsidiaries may lease or
sub-lease any real property or personal property in the ordinary course of
business;

 

111

--------------------------------------------------------------------------------


 

(g)           any Asset Swap shall be permitted; provided that (i) no Default or
Event of Default shall exist and be continuing before or after giving effect
thereto and (ii) if and to the extent that the Borrower and its Restricted
Subsidiaries receive consideration for the cable television system or systems
(or portions thereof) and related assets transferred to them in connection with
such Asset Swap that is in addition to the cable television systems (or portions
thereof) and related assets received upon disposition thereof, such Asset Swap
shall be deemed to be a disposition of assets and shall be permitted only if the
provisions of Section 10.4(b) and Section 5.2 shall be complied with in
connection therewith;

 

(h)           the Borrower and its Restricted Subsidiaries may abandon, allow to
lapse or otherwise dispose of intangible property that the Borrower or such
Restricted Subsidiary shall determine in its reasonable business judgment is
immaterial to the conduct of its business;

 

(i)            forgiveness of any loans or advances made pursuant to Section
10.5(c);

 

(j)            licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(k)           transfers of property subject to casualty or condemnation
proceeding (including in lieu thereof) upon receipt of the Net Proceeds
therefor;

 

(l)            sales, transfers, leases and other dispositions of property in
the ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of the Borrower and
its Restricted Subsidiaries; and

 

(m)          Liens permitted by Section 10.2 and Investments permitted by
Section 10.5 (excluding Section 10.5(r)).

 

10.5        Limitation on Investments.  The Borrower and the Parent Guarantors
will not, and will not permit any of the Restricted Subsidiaries to, make any
advance, loan, extensions of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of or any assets of, or make
any other Investment in, any Person, except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

(b)           Permitted Investments;

 

(c)           loans and advances to officers, directors and employees of the
Borrower or any of its Subsidiaries in an aggregate principal amount at any time
outstanding under this clause (c) (determined without regard to any write-downs
or write-offs of such loans or advances) not exceeding $30,000,000;

 

(d)           Investments existing on the date hereof and listed on
Schedule 10.5 and any extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all Investments pursuant to this clause (d) is not
increased at any time above the amount of such Investments existing on the date
hereof;

 

(e)           Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

112

--------------------------------------------------------------------------------


 

(f)            Investments to the extent that payment for such Investments is
made solely with Capital Stock of Holdings or Parent;

 

(g)           Investments (i) in any Guarantor or the Borrower and (ii) in
Restricted Subsidiaries that are not Guarantors, in the case of this clause
(g)(ii), in an aggregate amount not to exceed the Applicable Amount at any time
outstanding (valued net in the case of intercompany loans); provided that
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Restricted Subsidiaries shall not be included in calculating the limitation in
this paragraph at any time;

 

(h)           Investments constituting Permitted Acquisitions; provided that (i)
the aggregate amount of any such investment, as valued at the fair market value
of such investment at the time each such investment is made, made by Holdings,
the Borrower or any Restricted Subsidiary in any Restricted Foreign Subsidiary,
to the extent that such Restricted Foreign Subsidiary does not become a
Subsidiary Guarantor pursuant to Section 9.11 and does not enter into the
guarantee and collateral arrangements contemplated thereby, shall not exceed the
Applicable Amount at the time of such investment plus an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such investment (which
amount shall not exceed the amount of such investment valued at the fair market
value of such investment at the time such investment was made); and (ii) the
Borrower shall have delivered to the Administrative Agent, no later than five
Business Days after the date on which such Investment is consummated, a
certificate of an Authorized Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in the definition of “Permitted Acquisition” have been
satisfied or will be satisfied on or prior to the consummation of such
Investment;

 

(i)            (i) other Investments (including Investments in Minority
Investments and Unrestricted Subsidiaries) and (ii) Investments in joint
ventures or similar entities that do not constitute Restricted Subsidiaries, in
each case, as valued at the fair market value of such Investment at the time
each such Investment is made, in an amount that, at the time such Investment is
made, would not exceed the sum of (x) the Applicable Amount at such time plus
(y) an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made);

 

(j)            dividends permitted under Section 10.6;

 

(k)           Investments in Hedge Agreements;

 

(l)            Investments constituting non-cash proceeds of sales, transfers
and other dispositions of assets to the extent permitted by Section 10.4(b) or
(c);

 

(m)          Guarantee Obligations and other Indebtedness otherwise permitted
under Section 10.1;

 

(n)           loans made to any Parent Guarantor in lieu of, and not in excess
of the amount of, any Restricted Payment to the extent permitted to be made
pursuant to Section 10.6;

 

(o)           Investments consisting of cash earnest money required in
connection with Permitted Acquisitions made not to exceed $40,000,000 in the
aggregate at any time;

 

(p)           Investments constituting deposits or pledges permitted under
Section 10.2;

 

113

--------------------------------------------------------------------------------


 

(q)           advances of payroll payments and expenses to directors, officers,
employees, members of management or consultants in the ordinary course of
business;

 

(r)            Investments consisting of sales of assets and Permitted Sale
Leasebacks permitted under Section 10.4 and 10.8;

 

(s)            the Acquisition; and

 

(t)            acquisitions by the Borrower or any Parent Guarantor of
obligations of one or more directors, officers, employees, members or management
or consultants of any Parent Guarantor, the Borrower or its Subsidiaries in
connection with such person’s acquisition of Capital Stock of Holdings, Parent
(or its parent entity), so long as no cash is actually advanced by the Borrower
or any of its Subsidiaries to such persons in connection with the acquisition of
any such obligations.

 

10.6        Limitations on Dividends.  The Borrower and the Parent Guarantors
and the Restricted Subsidiaries will not declare or pay any dividends (other
than dividends payable solely in its Capital Stock) or return any capital to its
equityholders or make any other distribution, payment or delivery of property or
cash to its equityholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Capital Stock or the Capital Stock of any direct or indirect parent now or
hereafter outstanding (or any options or warrants or equity appreciation rights
issued with respect to any of its Capital Stock), or set aside any funds for any
of the foregoing purposes, or permit any of the Restricted Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
Capital Stock of any Parent Guarantor or the Borrower, now or hereafter
outstanding (or any options or warrants or equity appreciation rights issued
with respect to any of its Capital Stock) (all of the foregoing “dividends”);
provided that, except in the case of clauses (d) and (e) below, so long as no
Default or Event of Default exists or would exist after giving effect thereto,
(a) each of each Parent Guarantor and the Borrower may redeem in whole or in
part any of its Capital Stock for another class of Capital Stock or rights to
acquire its Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its Capital Stock; provided that
such other class of Capital Stock contains terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Capital Stock redeemed thereby; (b) the Borrower may declare
and pay dividends and/or make distributions to the Parent Companies, and the
Parent Companies may declare and pay dividends and/or make distributions to
Holdings, and Holdings may declare and pay dividends and/or make distributions
to Parent, to enable Parent to repurchase shares of its Capital Stock (or any
options or warrants or equity appreciation rights issued with respect to any of
its Capital Stock) held by officers, directors and employees of Parent,
Holdings, the Parent Companies, the Borrower and its Subsidiaries so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements; provided that the aggregate amount of dividends made by the Borrower
pursuant to this clause (b) shall not exceed (i) $10,000,000 in any fiscal year
(with unused amounts in any fiscal year being carried over to succeeding fiscal
years subject to a maximum of $20,000,000 in any fiscal year), or (ii)
$70,000,000 in the aggregate after the Closing Date; (c) the Borrower may
declare and pay dividends to the Parent Companies, the Parent Companies may
declare and pay dividends to Holdings, and Holdings may declare and pay
dividends to Parent; provided that the amount of any such dividends pursuant to
this clause (c) shall not exceed an amount equal to the Applicable Amount at
such time; (d) the Borrower may declare and pay dividends and/or make
distributions to the Parent Companies, the Parent Companies may declare and pay
dividends and/or make distributions to Holdings, and Holdings may declare and
pay dividends and/or make distributions to Parent, solely to pay (i)
administrative and similar expenses actually incurred by Holdings or Parent
related to ownership of Holdings, the Parent Companies and the Borrower;
provided that the amount of such dividends and/or distributions does not exceed
in any fiscal year the amount of such expenses payable for such fiscal year (it
being understood that such expenses

 

114

--------------------------------------------------------------------------------


 

shall in no event exceed $1,000,000 in the aggregate per fiscal year), or (ii)
payments permitted pursuant to Section 9.9(a) or (b); (e) the Borrower may make
tax distributions pursuant to Section 4.1(b) of the Borrower’s limited liability
company agreement to the Parent Companies in amounts sufficient so that each
Parent Company may (i) pay its U.S. federal, state, local and non-United States
income taxes, franchise taxes or similar taxes attributable to the operation and
business of the Borrower and its Subsidiaries and (ii) make distributions to
Holdings, and Holdings may make distributions to Parent, so that each of
Holdings and Parent can pay franchise or similar taxes attributable to the
operations and business of the Borrower and its Subsidiaries (distributions
pursuant to this clause (e) are referred to as “Tax Distributions”); provided
that (i) income tax distributions made with respect to any taxable period (or
portion thereof) to any Parent Company shall be made based on the items of
income, gain, loss and deduction that are (or are reasonably estimated to be)
allocable to such Parent Company for such period under the Borrower’s limited
liability company agreement (taking into account any loss or credit carryovers
or other tax attributes that are available to offset the income of such Parent
Company in such period) and (ii) each Parent Company promptly shall pay over any
tax distributions made pursuant to this Section 10.6 to the appropriate taxing
authority; (f) the Permitted Tax Distribution/Contribution shall be permitted;
(g) distributions by the Borrower to the Parent Guarantors of any Subsidiary in
connection with a disposition by Holdings or a Parent Guarantor permitted under
Section 10.4;  (h) dividends by a Restricted Subsidiary to the holders of its
Capital Stock on a pro rata basis; and (i) after the occurrence of a Qualified
IPO, the Borrower may declare and pay dividends of up to 6.00% per annum of the
net cash proceeds received by (or contributed to) Borrower from such Qualified
IPO.

 

10.7        Limitations on Subordinated Debt Payments and Amendments.  (a)  The
Borrower and the Parent Guarantors will not, and will not permit any Restricted
Subsidiary to, prepay, repurchase or redeem or otherwise defease any
Subordinated Debt (other than any intercompany loans); provided, however, that
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any Restricted Subsidiary may prepay,
repurchase or redeem Subordinated Debt (w) on or after the fifth anniversary of
the date of the incurrence of such Subordinated Debt in the amount (if any) as
shall be necessary to ensure that such Subordinated Debt shall not be considered
an “applicable high yield discount obligation” within the meaning of Section
163(i) of the Code, (x) for an aggregate price not in excess of the Applicable
Amount at the time of such prepayment, repurchase or redemption, (y) with the
proceeds of Permitted Refinancing Indebtedness or (z) pursuant to an exchange of
Subordinated Debt for Qualified Capital Stock of Holdings or Parent or any
direct or indirect parent company thereof.

 

(b)           The Borrower and the Parent Guarantors will not, and will not
permit any Restricted Subsidiary to, waive, amend, modify, terminate or release
any Subordinated Debt to the extent that any such waiver, amendment,
modification, termination or supplement would be materially adverse to the
Lenders.

 

10.8        Limitations on Sale Leasebacks.  The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
enter into or effect any Sale Leasebacks, other than Permitted Sale Leasebacks
for aggregate proceeds not to exceed $50,000,000 during any fiscal year of the
Borrower.

 

10.9        Financial Covenant.  The Borrower will not permit the Senior Secured
Leverage Ratio to exceed, on any Calculation Date occurring during a period set
forth below, the correlative ratio indicated with respect to such period:

 

115

--------------------------------------------------------------------------------


 

Calculation Date Occurring During Period

 

Maximum Senior
Secured Leverage Ratio

From the Closing Date through and including March 31, 2013

 

6.00 to 1.00

From and including April 1, 2013, through and including June 30, 2013

 

5.90 to 1.00

From and including July 1, 2013, through and including September 30, 2013

 

5.80 to 1.00

From and including October 1, 2013, through and including December 31, 2013

 

5.75 to 1.00

From and including January 1, 2014, through and including March 31, 2014

 

5.60 to 1.00

From and including April 1, 2014, through and including June 30, 2014

 

5.50 to 1.00

From and including July 1, 2014, through and including September 30, 2014

 

5.40 to 1.00

From and including October 1, 2014, through and including December 31, 2014

 

5.30 to 1.00

From and including January 1, 2015, through and including March 31, 2015

 

5.20 to 1.00

From and including April 1, 2015, through and including June 30, 2015

 

5.10 to 1.00

From and including July 1, 2015, through and including September 30, 2015

 

5.00 to 1.00

From and including October 1, 2015, through and including December 31, 2015

 

4.90 to 1.00

From and including January 1, 2016, through and including March 31, 2016

 

4.75 to 1.00

From and including April 1, 2016, through and including June 30, 2016

 

4.70 to 1.00

From and including July 1, 2016, through and including September 30, 2016

 

4.60 to 1.00

From and including October 1, 2016, through and including December 31, 2016

 

4.40 to 1.00

From and including January 1, 2017, through and including March 31, 2017

 

4.30 to 1.00

From and including April 1, 2017, through and including June 30, 2017

 

4.20 to 1.00

From and including July 1, 2017, through and including September 30, 2017

 

4.10 to 1.00

From and including October 1, 2017, through and including December 31, 2017

 

3.90 to 1.00

 

116

--------------------------------------------------------------------------------


 

From and including January 1, 2018, through and including June 30, 2018

 

3.80 to 1.00

 

10.10      Limitations on Negative Pledges; Limitations on Clauses Restricting
Subsidiary Distributions.  The Borrower and the Parent Guarantors will not, and
will not permit any of the Restricted Subsidiaries to, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (I) the ability of the Borrower, any Parent Guarantor
or any Restricted Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets for the benefit of the Secured Parties with
respect to the Obligations or under the Credit Documents, or (II) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to any of its Capital Stock or to make or repay loans or advances to the
Borrower, any Guarantor or any other Restricted Subsidiary or to guarantee
Indebtedness of the Borrower, any Guarantor or any other Restricted Subsidiary;
provided that the foregoing shall not apply to (a) restrictions and conditions
imposed by law, (b) restrictions contained in any Credit Document, (c)
restrictions contained in the Senior Unsecured Notes Indenture and any Permitted
Refinancing Indebtedness in respect thereof, restrictions contained in the
Senior Subordinated Notes Indenture and any Permitted Refinancing Indebtedness
in respect thereof and Indebtedness incurred under Section 10.1(xi), (xiii) and
(xxii) (so long as any such restrictions or conditions do not restrict Liens
securing the Obligations and are otherwise no more restrictive than the Credit
Documents), (d) customary restrictions and conditions contained in agreements
relating to the sale, transfer, lease or other disposition of assets permitted
by Section 10.4; provided that such restrictions and conditions apply only to
the assets that are to be sold, transferred or disposed of, (e) with respect to
clause (I) above, restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by Section 10.1 to the extent such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (f) restrictions and conditions contained in agreements that
represent Indebtedness of a Restricted Subsidiary that is not a Guarantor to the
extent such Indebtedness is permitted by Section 10.1, (g) with respect to
clause (I) above, customary restrictions in leases and other contracts entered
into in the ordinary course of business restricting the assignment thereof, (h)
any agreement in effect at the time a Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in connection with or in
contemplation of such Person becoming a Restricted Subsidiary, and is not
binding on other Credit Parties, (i) restrictions and conditions that are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted by Section 10.5 and applicable solely to
such joint venture or Capital Stock of such joint venture entered into in the
ordinary course of business, (j) with respect to clause (I) above, restrictions
and conditions that are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower, any
Parent Guarantor or any Restricted Subsidiary, (k) are restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (l) comprise restrictions imposed by any agreement
governing Indebtedness entered into on or after the Closing Date and permitted
under Section 10.1 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement and do not restrict Liens securing the Obligations), so long as the
Borrower shall have reasonably determined that such restrictions will not affect
(a) its obligation or ability to make any payments required hereunder, (b) the
obligation of any Restricted Subsidiary to provide a guaranty under any Credit
Documents or (c) its obligation or the obligations of any Credit Party to grant
Liens on the Collateral to secure the Obligations.

 

SECTION 11.                     Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

117

--------------------------------------------------------------------------------


 

11.1        Payments.  The Borrower shall (a) default in the payment when due of
any principal of the Loans or (b) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the Loans
or any Fees or any Unpaid Drawings or of any other amounts owing hereunder or
under any other Credit Document; or

 

11.2        Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Security Document or
any certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

11.3        Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e) or Section 10 or (b) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement, any Security Document or the Fee Letter and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or

 

11.4        Default Under Other Agreements.  (a) Any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries shall (i) default in any payment
with respect to any Indebtedness (other than the Obligations) in excess of
$75,000,000 in the aggregate, for the Parent Guarantors, the Borrower and such
Restricted Subsidiaries, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

 

11.5        Bankruptcy, etc.  Any Parent Guarantor, the Borrower, or any
Restricted Subsidiary (other than any Immaterial Subsidiary) shall commence a
voluntary case, proceeding or action concerning itself under any Debtor Relief
Law; or an involuntary case, proceeding or action is commenced against any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) and the petition is not controverted within 10 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against any Parent Guarantor, the Borrower or
any Restricted Subsidiary (other than any Immaterial Subsidiary) and the
petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver manager, trustee, liquidator or similar person is appointed
for, or takes charge of, all or any substantial part of the property of any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) and such appointment continues undischarged or unstayed
for a period of 60 days; or any Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) commences any other proceeding
or action under any reorganization, arrangement, adjustment of debt, winding up,
relief of debtors, dissolution, receivership, insolvency or liquidation or
similar law of any jurisdiction whether

 

118

--------------------------------------------------------------------------------


 

now or hereafter in effect relating to any Parent Guarantor, the Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary); or there is
commenced against any Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) any such proceeding or action
that remains undismissed for a period of 60 days; or any Parent Guarantor, the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding or action is entered; or any Parent
Guarantor, the Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) makes a general assignment for the benefit of creditors; or any
corporate action is taken by any Parent Guarantor, the Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary) for the purpose of
effecting any of the foregoing; or

 

11.6        ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); Holdings or any of
its Subsidiaries or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); (b) there could result
from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

 

11.7        Guarantee Agreement.  The Guarantee Agreement or any material
provision thereof shall cease to be in full force or effect or any Guarantor
thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee Agreement; or

 

11.8        Security Agreement and Pledge Agreement.  (a) The Security Agreement
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof or as a result of acts or
omissions of the Administrative Agent or any Lender) or any grantor thereunder
or any Credit Party shall deny or disaffirm in writing any grantor’s obligations
under the Security Agreement; or (b) the Pledge Agreement or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

 

11.9        Mortgages.  Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s or grantor’s obligations under any Mortgage; or

 

11.10      Judgments.  One or more judgments or decrees shall be entered against
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries
involving a liability of $75,000,000 or more in the aggregate for all such
judgments and decrees for the Parent Guarantors, the Borrower and the Restricted
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage after having been notified thereof) and any such
judgments or decrees shall not have

 

119

--------------------------------------------------------------------------------


 

been satisfied, vacated, discharged or stayed or bonded pending appeal within 60
days from the entry thereof; or

 

11.11      Change of Control.  A Change of Control shall occur; or

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, with the consent of the
Required Lenders, and upon the request of the Required Lenders shall, by written
notice to the Borrower, take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower, except as otherwise specifically provided for in
this Agreement (provided that, if an Event of Default specified in Section 11.5
shall occur with respect to any Parent Guarantor, the Borrower or any Subsidiary
(other than any Immaterial Subsidiary), the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice):  (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Commitments of each Lender shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; (iv) direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 11.5 with respect to the Borrower or
any Subsidiary (other than any Immaterial Subsidiary), it will pay) to the
Administrative Agent at its Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding
prior to their maturity dates and/or (v) exercise all rights and remedies
available under the Credit Documents or at law or in equity.

 

11.12      Cure Right.   (a)  Notwithstanding anything to the contrary contained
in Section 11, in the event that the Borrower fails to comply with the Financial
Performance Covenant with respect to a Test Period, after the completion of the
last fiscal quarter in the Test Period to which such Financial Performance
Covenant applies until the expiration of the 10th Business Day subsequent to the
date the certificate calculating the Financial Performance Covenant with respect
to such Test Period is required to be delivered pursuant to Section 9.1(d) (such
period commencing after the Test Period and prior to the end of such ten
Business Day period, the “Cure Period”), Parent may engage in an issuance of
Capital Stock or other Qualified Capital Stock that constitutes a Permitted
Equity Issuance for cash (or a capital contribution in cash to the Parent) and
contribute such amount to the common equity capital of the Borrower (including
through a capital contribution of such cash proceeds by Parent to Holdings to
the Parent Companies to the Borrower) (collectively, the “Cure Right”), and upon
the receipt by the Borrower of such cash common equity (the “Cure Amount”) the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:

 

(i)            Consolidated EBITDA shall be increased, solely for purposes of
measuring the Financial Performance Covenant for such Test Period (the “Initial
Test Period”) and applicable subsequent Test Periods which include the last
fiscal quarter of the Initial Test Period and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and

 

(ii)           if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of the Financial
Performance Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply

 

120

--------------------------------------------------------------------------------


 

therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for purposes of
this Agreement;

 

provided that (x) the Borrower shall have notified the Administrative Agent of
the exercise of such Cure Right prior to the issuance of the relevant Capital
Stock or other Qualified Capital Stock for cash or the receipt of the cash
contributions by Parent and (y) such cash is actually received by the Borrower
(including through capital contribution of such cash by Parent to Holdings to
the Parent Companies to the Borrower) during the Cure Period.

 

(b)           Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times,
(iii) for purposes of this Section 11.12, the Cure Amount shall not exceed the
aggregate amount necessary to cause the Borrower to be in compliance with the
Financial Performance Covenant for any applicable period, and any amounts in
excess thereof shall not be deemed to be a Cure Amount, and this Section 11.12
may not be relied on for purposes of calculating any financial ratios or tests
other than as applicable to compliance with the Financial Performance Covenant
(including for purposes of determining any financial ratio-based terms, the
Applicable Amount and any other available basket hereunder) and (iv) exercise of
the Cure Right and receipt of the Cure Amount shall not result in any reduction
in Indebtedness for purposes of calculating compliance with the Financial
Performance Covenant or any other financial ratio test hereunder.

 

11.13      Government Approvals and Consents.  Notwithstanding anything to the
contrary set forth herein or in any other Credit Document, each Agent agrees
that to the extent prior Governmental Authority approval is required pursuant to
Requirements of Law for (i) the operation and effectiveness of any grant, right
or remedy hereunder or under the other Credit Documents or (ii) taking any
action that may be taken by the Administrative Agent hereunder or under the
other Credit Documents, such grant, right, remedy or actions will be subject to
such prior Governmental Authority approval having been obtained by or in favor
of the Administrative Agent.  Voting rights in any Collateral representing
control over any license, permit, franchise or other authorization issued by any
such Governmental Authority shall remain in the authorized holder thereof
notwithstanding the occurrence and continuance of any Event of Default until any
necessary consents of a Governmental Authority shall have been obtained for any
assignment of assets or change of control that requires such prior approval.

 

11.14      Application of Proceeds.  Upon or following the acceleration of the
maturity of the Obligations and the exercise of remedies with respect to any
Collateral, or an Event of Default under Section 11.5 with respect to the
Borrower or any Parent Guarantor, the proceeds of any collection or sale of the
Collateral as well as any Collateral consisting of cash, or other amounts
received in respect of the Obligations may, if not otherwise applied to preserve
the value of the Collateral, be applied by the Administrative Agent at any time
after receipt as follows:

 

(a)           first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with the Credit Documents or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Credit Document on behalf of
any Credit Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document and the payment of all reimbursement and
indemnification obligations or claims owing to the Agents, the Letter of Credit
Issuers and the Related Parties of the Agents and the Letter of Credit Issuers
hereunder or under any other Credit Document;

 

121

--------------------------------------------------------------------------------


 

(b)           second, to the payment in full of the Unfunded
Advances/Participations (the amounts so applied to be distributed between or
among the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any distribution);

 

(c)           third, to the Secured Parties, an amount equal to all Obligations
(including Obligations to cash collateralize outstanding Letters of Credit)
owing to them on the date of any distribution, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amounts
thereof; and

 

(d)           fourth, any surplus then remaining shall be paid to the Grantors
or their successors or assigns or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

SECTION 12.                     The Administrative Agent

 

12.1        Appointment.  Each Lender and each Letter of Credit Issuer hereby
irrevocably designates and appoints Credit Suisse AG as the Administrative Agent
of such Lender under this Agreement and the other Credit Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents, and to exercise such powers and perform such duties as
are delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Letter of Credit
Issuers, and neither the Borrower nor any other Loan Party shall have rights (as
a third-party beneficiary or otherwise) with respect to any of such provisions. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document, or
otherwise exist against the Administrative Agent.  It is understood and agreed
that the use of the term “agent” herein or in any other Credit Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

12.2        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement and
the other Credit Documents by or through agents, sub-agents or attorneys-in-fact
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the
Commitments and Loans as well as activities as Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents.

 

12.3        Exculpatory Provisions.  (a)  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

122

--------------------------------------------------------------------------------


 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11 and Section 13.1),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment.

 

12.4        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall not incur any liability for relying, upon any
writing, resolution, request, instrument, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons. 
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person or
Persons, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Letter of Credit Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or Letter of Credit Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the Lender specified in the Register with respect to any
amount owing hereunder as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.

 

12.5        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent

 

123

--------------------------------------------------------------------------------


 

shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

12.6        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each Letter of Credit Issuer expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including any review of the affairs of the Borrower any Guarantor or any
other Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender, any Letter of Credit Issuer or any of
their respective Related Parties.  Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, any Letter of Credit Issuer or any of their
respective Related Parties, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower any Guarantor and any other Credit Party and
made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under or based upon this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor and any other Credit Party. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

12.7        Indemnification.  The Lenders agree to indemnify the Administrative
Agent (or any sub-agent thereof), any Letter of Credit Issuer or any Related
Party of any of the foregoing in its capacity as such, or, in the case of any
Related Party, acting for the Administrative Agent or a Letter of Credit Issuer
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent, any Letter
of Credit Issuer or any Related Party of any of the foregoing in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent, any Letter of Credit Issuer or any
Related Party of any of the foregoing under or in connection with any of the
foregoing; provided that no Lender shall be liable to any such Person for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of such Person; provided,
further, that with respect to such unpaid

 

124

--------------------------------------------------------------------------------


 

amounts owed to any Letter of Credit Issuer solely in its capacity as such, only
the Revolving Lenders shall be required to pay such unpaid amounts, such payment
to be made severally among them based on such Revolving Lenders’ Revolving
Credit Commitment Percentage (determined as of the time that the applicable
indemnification is sought (or if indemnification is sought after the date upon
which all Commitments shall have terminated and the Loans and all Unpaid
Drawings shall have been paid in full and all Letters of Credit have been
terminated or cash collateralized, ratably in accordance with the Revolving
Credit Commitment Percentage immediately prior to such date).  The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8        Administrative Agent in its Individual Capacity.  The Administrative
Agent and its Affiliates may make loans to, accept deposits from, own securities
of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower, any Guarantor and
any other Credit Party or any Subsidiary or Affiliate thereof as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents and without any duty to account therefor to the Lenders. 
With respect to the Loans made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Credit Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 

12.9        Successor Agent.  The Administrative Agent may, at any time resign
as Administrative Agent upon 20 days’ prior written notice to the Lenders and
the Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint a successor agent for the Lenders, which successor agent shall be
approved by the Borrower except if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing (which approval shall not be
unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If (i) the Borrower
withholds its consent to the appointment of any successor Administrative Agent
as permitted hereunder or (ii) the Administrative Agent shall notify the
Borrower and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and the Required Lenders may perform the duties of the resigning
Administrative Agent (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring Administrative Agent may continue to hold such
Collateral until such time as a successor Administrative Agent is appointed and
such Collateral is assigned to such successor Administrative Agent and the
retiring Administrative Agent may elect to distribute notices or payments to the
Lenders, in which case it shall remain entitled to the benefits of this
Section 12 for so long as it is acting in any such manner).  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

12.10      Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest or other payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Administrative

 

125

--------------------------------------------------------------------------------


 

Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.  Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for any Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 12.10.

 

12.11      Other Agents; Arranger and Bookrunner.  None of the Lenders or other
Persons identified on the cover page of this Agreement as a “joint lead
arranger”, “lead arranger”, “joint bookrunner”, “bookrunner”, “co-syndication
agent” or “documentation agent” or any of the Amendment Agents shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document in their respective capacities as such, but shall
be entitled to all the benefits of this Section 12 applicable to the
Administrative Agent.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

12.12      Administrative Agent May File Proofs of Claim.  (a)  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(b)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Unpaid Drawings and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Letter of Credit Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Letter of Credit Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Letter
of Credit Issuers and the Administrative Agent under Sections 4.1. and 13.5)
allowed in such judicial proceeding; and

 

(c)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

 

126

--------------------------------------------------------------------------------


 

12.13      Collateral and Guaranty Matters.  (a)  The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion (except where it is otherwise obligated to do so under the Credit
Documents),

 

(i)            to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
applicable Letter of Credit Issuer shall have been made), (y) that is sold or
otherwise disposed of to a Person that is not a Credit Party in connection with
any sale or other disposition permitted under the Credit Documents, or
(z) subject to Section 13.1,  if approved, authorized or ratified in writing by
the Required Lenders (or such other amount of Lenders required to authorize such
sale or disposition);

 

(ii)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 10.2(c) (or release any such Liens to the
extent Liens in favor of the Administrative Agent on such property are not
permitted by the Indebtedness secured pursuant to the Liens permitted under
Section 10.2(c)); and

 

(iii)          to release any Subsidiary Guarantor from its obligations under
the Credit Documents and to terminate any Liens granted by such Subsidiary
Guarantor if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted under the Credit Documents (including pursuant to such
Person being designated as an Unrestricted Subsidiary in accordance with this
Agreement);

 

it being understood that, notwithstanding anything herein or in any other Credit
Documents, the Company and its Subsidiaries shall not be released from their
obligations under the Credit Documents, and the Liens granted thereby shall not
be terminated, in connection with, or as a result of, the Permitted Tax
Distribution/Contribution.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.13.

 

(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

12.14      Credit Bidding.  The Lenders hereby irrevocably authorize the
Administrative Agent, upon the written consent of Required Lenders to Credit Bid
(in an amount and on such terms as may be directed by the Required Lenders) and
purchase (either directly or through one or more acquisition vehicles) at any
public or private sale conducted under the provisions of the UCC (including
pursuant to sections 9-610 and 9-620 of the UCC), the provisions of the
Bankruptcy Code (including pursuant to section 363 of the Bankruptcy Code) (or
any similar provision of any other applicable Debtor Relief Law) or under
similar provisions of any applicable Requirements of Law in the relevant
jurisdiction, or at any sale or foreclosure conducted by the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Requirements of Law, all or any portion of the Collateral on behalf
of and for the benefit of the Lenders.  Each Lender hereby agrees that, except
with

 

127

--------------------------------------------------------------------------------


 

the written consent of the Administrative Agent and the Required Lenders, it
will not exercise any right that it might otherwise have to Credit Bid at any
sales of all or any portion of the Collateral conducted under the provisions of
the UCC, the Bankruptcy Code (or any applicable other Debtor Relief Law) or any
similar Requirement of Law in the relevant jurisdiction, foreclosure sales or
other similar dispositions of Collateral.

 

12.15      Cash Management Obligations; Swap Agreements.  Except as otherwise
expressly set forth herein or in any Credit Document, no Cash Management Bank or
Qualified Counterparty that obtains the benefits of any guarantee or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. Notwithstanding any other provision of this
Section 12 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Obligations or Hedge Agreements unless the
Administrative Agent has received written notice of such obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Qualified Counterparty, as
the case may be.

 

SECTION 13.                     Miscellaneous

 

13.1        Amendments and Waivers.  Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties (to the extent approval of a Credit Party is
required) written amendments, supplements or modifications hereto and to the
other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder or (b) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that (x) no such waiver and no such
amendment, supplement or modification shall directly (i) forgive any portion of
any Loan or extend the final scheduled maturity date of any Loan or extend the
date for the payment of any Term Loan Repayment Amount or other scheduled
amortization of Term Loans added after the Closing Date or reduce the stated
rate, or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates (it being
understood that any amendment or modification of defined terms used in the
Financial Performance Covenant in this Agreement shall not constitute a
reduction in the stated rate or fees for purposes of this clause (i)), or extend
the final expiration date of any Lender’s Commitment or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 13.8(a), in each case without the written
consent of each Lender directly and adversely affected thereby (provided that
extensions of Letter of Credit expiration dates beyond the L/C Maturity Date
will be permitted without such consent if the obligations of such Lender
directly affected terminate on the L/C Maturity Date or such Lender otherwise
consents to such extension), or (ii) amend, modify or waive any provision of
this Section 13.1 or reduce the percentage specified in the definition of the
term “Required Lenders” or consent to the assignment or transfer by the Borrower
of its rights and obligations under any Credit Document to which it is a party,
in each case without the written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis

 

128

--------------------------------------------------------------------------------


 

as the Term Loan Commitments and the Revolving Credit Commitments, as
applicable, on the date hereof), or (iii) amend, modify or waive any provision
of Section 12 without the written consent of the then-current Administrative
Agent, or (iv) amend, modify or waive any provision of Section 3 without the
written consent of each Letter of Credit Issuer, or (v) amend, modify or waive
the application of any provision of any Credit Document in a manner that
adversely affects any Class of Lenders in a manner that is disproportionate to
the impact thereof on another Class of Lenders without the written consent of
the Lenders holding a majority of the Loans and outstanding and unused
commitments of such Class (it being understood that Lenders providing
Indebtedness permitted under Sections 2.17, 2.18 or 2.19 and, with the consent
of the Required Lenders, Lenders providing additional extensions of credit
pursuant to this Agreement may be permitted to share in the allocation of
prepayments with holders of the Term Loans (in the case of additional or
extended term loans) or the Revolving Credit Commitments (in the case of
additional or extended revolving credit facilities), as applicable, on
substantially the same basis as the Term Loans and the Revolving Credit
Commitments on the date hereof), or (vi) change any Revolving Credit Commitment
to a Term Loan Commitment, or change any Term Loan Commitment to a Revolving
Credit Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or (vii) release all or substantially
all of the value of the Guarantors under the Guarantee Agreement (except as
expressly permitted by the Guarantee Agreement or pursuant to a transaction
permitted under Section 10.4), or release all or substantially all of the
Collateral under the Security Documents, in each case without the prior written
consent of each Lender, or (viii) change Section 4.2 in a manner that would
alter the pro rata sharing of reductions of Revolving Credit Commitments
required thereby, in each case without the written consent of each Lender
directly and adversely affected thereby; (y) no amendment or modification that
reduces the percentage specified in the definition of the “Required Revolving
Credit Lenders” (it being understood that, Additional Revolving Credit
Commitments, Extended Revolving Credit Commitments and Refinancing Revolving
Credit Commitments and, with the consent of the Required Lenders, additional
extensions of revolving credit pursuant to this Agreement, may be included in
the definition of the “Required Revolving Credit Lenders” on substantially the
same basis as the Revolving Credit Commitments are included on the date hereof)
shall be effective without the consent of each Revolving Lender; and (z) no
amendment or modification that reduces the percentage specified in the
definition of “Required Term Loan Lenders” (it being understood that additional
Term Loans permitted hereunder and, with the consent of the Required Lenders,
additional extensions of term loans pursuant to this Agreement may be included
in the definition of “Required Term Loan Lenders” on substantially the same
basis as the Term Loans are included on the date hereof) shall be effective
without the consent of each Term Loan Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Letter of Credit Issuer hereunder or under any other
Credit Document without the prior written consent of the Administrative Agent or
such Letter of Credit Issuer, as applicable.  In the case of any waiver, the
Borrower, the Lenders, the Letter of Credit Issuers and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, it being understood that no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

 

The Administrative Agent is authorized to enter into the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement (or amend
any then existing Intercreditor Agreement) in connection with the incurrence of
secured Indebtedness pursuant to Sections 10.1(a)(xi), 10.1(a)(xiii) or
10.1(a)(xxii).

 

Notwithstanding the foregoing, no consent of the Borrower or any Credit Party
shall be required for amendments or waivers to any Intercreditor Agreement
except to the extent expressly set forth in such Intercreditor Agreement.

 

129

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower may
amend, in a writing executed by both the Administrative Agent and the Borrower,
any Credit Document to effect administrative changes that are not adverse to any
Lender or to correct errors or omissions, (ii) upon the effectiveness of any
Incremental Amendment, Loan Modification Agreement or Refinancing Amendment, the
Administrative Agent, the Borrower and the Lenders providing the relevant
Incremental Commitments, Extended Term Loans, Extended Revolving Credit
Commitments or Credit Agreement Refinancing Indebtedness, as applicable, may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Commitments, Extended Term Loans,
Extended Revolving Credit Commitments or Credit Agreement Refinancing
Indebtedness, as applicable, incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Credit Loans, Extended Term Loans, Extended Revolving
Credit Commitments, Refinancing Revolving Credit Commitments and/or Refinancing
Term Loan Commitments), and (iii) the Administrative Agent may enter into
amendments to this Agreement and the other Credit Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Loans and/or Commitments extended pursuant to Section 2.17, 2.18 and 2.19
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with Section 2.17, 2.18 and 2.19.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the Revolving Credit Loans and the Revolving Credit
Loans, as applicable, and accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Required Revolving Credit Lenders and
Required Term Loan Lenders, as applicable.

 

Notwithstanding anything in this Agreement or the other Credit Documents to the
contrary, the Commitments or Loans of any Lender that is at the time a
Defaulting Lender shall not have any voting or approval rights under the Credit
Documents and shall be excluded in determining whether all Lenders (or all
Lenders of a Class), all affected Lenders (or all affected Lenders of a Class),
Required Revolving Credit Lenders, Required Term Loan Lenders or other majority
of Lenders of any Class or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 13.1); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender,
and (y) any waiver, amendment or modification required the consent of all
Lenders or each affected Lender that affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

13.2        Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by electronic transmission pursuant to paragraph
(b) of this Section 13.2), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when received, or, in the case
of telecopy notice, when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient), addressed as follows, or
to such other address as may be hereafter notified by the respective parties
hereto:

 

(i)            if to the Borrower or any Parent Guarantor:

 

130

--------------------------------------------------------------------------------


 

7887 East Belleview Avenue
Suite 1000
Englewood, CO 80111
Fax:    (720) 479-3503

 

(ii)           if to the Administrative Agent:

 

Credit Suisse AG
Attention:  Sean Portrait — Agency Manager
Eleven Madison Avenue
New York, NY 10010
Fax:  212-322-2291
Email:  agency.loanops@credit-suisse.com;

 

(iii)          if to Credit Suisse AG, in its capacity as a Letter of Credit
Issuer:

 

Credit Suisse AG
One Madison Ave., 2nd Floor
New York, NY 10010
Phone:  212-538-1370
Fax:  212-325-8315
E-mail:  list.ib-letterofcredit@credit-suisse.com; and

 

(iv)          if to any other Letter of Credit Issuer, to it at the address
provided in writing to the Administrative Agent and the Borrower at the time of
its appointment as a Letter of Credit Issuer hereunder; and

 

(v)           if to a Lender, to it at its address (or fax number) set forth on
Schedule 1.1(b) or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto.

 

Notices delivered through electronic communications to the extent provided in
Section 13.2(b) below, shall be effective as provided in said Section 13.2(b).

 

(b)           Notices and other communications to the Lenders and the Letter of
Credit Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2.3 or 3, if such
Lender or Letter of Credit Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  Each of the Administrative Agent, each
Parent Guarantor and the Borrower may, in their respective discretion, agree to
accept notices and other communications hereunder via electronic communications
pursuant to procedures approved by such Person; provided that approval of such
procedures may be limited to a particular notice or particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in each case, if such notice or other communication is not sent
during the normal business hours of the recipient, such

 

131

--------------------------------------------------------------------------------


 

notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c)           Each of each Parent Guarantor and the Borrower hereby agrees,
unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication (unless otherwise agreed by the Administrative Agent) that
(i) is or relates to a Notice of Borrowing or a Notice of Conversion or
Continuation, (ii) relates to the payment of any principal or other amount due
under this Agreement, (iii) provides notice of any Default or Event of Default
under this Agreement or any other Credit Document or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to such electronic mail address as provided by the Administrative Agent
from time to time.  In addition, each of each Parent Guarantor and the Borrower
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent in the manner specified in the Credit
Documents but only to the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the Letter of
Credit Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Intralinks, SyndTrak or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”).  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor”.  Notwithstanding the foregoing, the following Borrower Materials
shall be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: 
(1) the Credit Documents and (2) notification of changes in the terms of the
Credit Documents.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

132

--------------------------------------------------------------------------------


 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
PLATFORM EXCEPT TO THE EXTENT ARISING FROM THE ADMINISTRATIVE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

13.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, any Letter of Credit
Issuer or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  No waiver of any provision of this Agreement or
any other Credit Document or consent to any departure by the Borrower or any
other Credit Party therefrom shall in any event be effective unless the same
shall be permitted by Section 13.1, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower or a Parent Guarantor in any case shall entitle
the Borrower or any Parent Guarantor to any other or further notice or demand in
similar or other circumstances.

 

13.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and the issuance of Letters of Credit hereunder.

 

133

--------------------------------------------------------------------------------


 

13.5        Payment of Expenses; Indemnification.  The Borrower agrees (a) to
pay or reimburse the Administrative Agent, the First Amendment Lead Arranger,
the Second Amendment Lead Arranger and the Third Amendment Lead Arranger for all
of their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented or invoiced fees,
disbursements and other charges of one counsel to the Administrative Agent, the
First Amendment Lead Arranger, the Second Amendment Lead Arranger and the Third
Amendment Lead Arranger, and in connection with local and collateral matters,
one counsel in any relevant local jurisdiction, (b) to pay all reasonable out of
pocket expenses incurred by any Letter of Credit Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) to pay or reimburse the Administrative Agent and any
other Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents (including,
without limitation, after the occurrence and during the continuance of a Default
or Event of Default and in connection with any workout or restructuring or
proceeding under the Bankruptcy Code or any other Debtor Relief Law), including
the reasonable fees, disbursements and other charges of one primary counsel
(and, in the case of an actual or perceived conflict of interest by an Agent,
where the Agent affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another counsel to the affected
Agent), and one local counsel in each appropriate jurisdiction (which may
include one special counsel acting in multiple jurisdictions), (d) to pay,
indemnify, and hold harmless each Lender and Agent from, any and all recording
and filing fees and (e) to pay, indemnify, and hold harmless each Lender, each
Letter of Credit Issuer and each Agent and their respective Related Parties
(each, an “Indemnitee”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one primary counsel
(and, in the case of an actual or perceived conflict of interest by an
Indemnitee, where the Indemnitee affected by such conflict informs the Borrower
or such conflict and thereafter retains its own counsel, of another counsel to
the affected Indemnitee), and one local counsel in each appropriate jurisdiction
(which may include one special counsel acting in multiple jurisdictions), with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including the financing contemplated hereby (regardless of whether any
Indemnitee is a party thereto and regardless of whether any such matter is
initiated by a third party or by Holdings, the Borrower, any of their respective
Affiliates, creditors or equity holders or any other Person), including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law or to any actual or alleged
presence, release or threatened release of Hazardous Materials involved or
attributable to the operations of the Borrower, any of its Subsidiaries or any
of the Real Estate (all the foregoing in this clause (e), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to any such Indemnitee with respect to indemnified liabilities to the
extent such indemnified liabilities result from (i) the gross negligence or
willful misconduct of such Indemnitee or its controlled Affiliates or its
controlling persons or their respective officers, directors, employees, agents,
advisors or members, in each case, who are involved in the Transactions (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) a material breach by such Indemnitee or one of its Affiliate of
its funding obligations hereunder or (iii) disputes by and among such
Indemnitees (other than any claims against any Agent, any other agent, arranger
or bookrunner named on the cover page hereto, any Amendment Agent or any Letter
of Credit Issuer in such capacities or fulfilling such roles or any similar role
or with respect to acts or omissions taken in furtherance of or relating to such
capacities or roles) to the extent such disputes do not arise from any act or
omission of the Borrower or any of its Affiliates.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through

 

134

--------------------------------------------------------------------------------


 

IntraLinks, SyndTrak or other similar information transmissions systems in
connection with this Agreement or the Transactions.  No Indemnitee shall have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  The agreements in this Section 13.5 shall survive repayment of
the Loans and all other amounts payable hereunder.

 

13.6        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Letter of Credit Issuer that issues any Letter
of Credit), except that (i) neither the Borrower nor any Parent Guarantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by any Parent Guarantor or the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Letter
of Credit Issuer that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Agents, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer, the Lenders and the Agents,
and any Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed) of:

 

(A)          the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required (x) with
respect to the Term Facility, for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (y) with respect to the Revolving Facility, for an
assignment to a Revolving Lender or (z) with respect to any Facility, if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing, any other assignee; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; and provided, further, that the Borrower’s consent
shall not be required for assignments of the Term B Loans by the Agents and
their respective Affiliates during the primary syndication of the Term B Loans,
which shall in any event end upon the earlier of (i) the date the Third
Amendment Lead Arranger reasonably determines that the primary syndication has
concluded and (ii) the date that is 60 days after the Third Amendment Effective
Date; and

 

(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for with respect to the Term Facility, an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund and, with
respect to the Revolving Facility, Credit Suisse AG, in its capacity as a Letter
of Credit Issuer.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be

 

135

--------------------------------------------------------------------------------


 

less than (x) with respect to the Term Facility, $1,000,000, and increments of
$1,000,000 in excess thereof and (y) with respect to the Revolving Facility,
$5,000,000, and increments of $1,000,000 in excess thereof, unless the Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided further that
contemporaneous assignments to a single assignee made by Lenders that are
Affiliates of each other or to assignees that are Affiliates by a single Lender
or group of Lenders that are Affiliates of each other shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and, if required,
applicable tax forms;

 

(E)           at the time any Lender is making purchases of Loans or
Commitments, it shall enter into an Assignment and Assumption Agreement
identifying the Class and tranche of such Loans or Commitments (including,
without limitation, in the case of any assignment of Revolving Credit
Commitments);  and

 

(F)           no such assignment shall be made to (w) a natural Person, (x) a
Defaulting Lender, (y) an Affiliated Lender, other than pursuant to
Section 13.6(d) or (z) any Parent Guarantor, the Borrower or their respective
Subsidiaries, other than pursuant to Section 13.6(e).

 

For the purpose of this Section 13.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 2.12, 3.5, 5.4 and 13.5).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

136

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  Further, the Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement.  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Letter of Credit Issuer and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and any Lender (with
respect to any entry relating to such Lender’s Commitment or Loans), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Letter of Credit Issuer, sell participations to one
or more banks or other Persons (other than a natural person or any Parent
Guarantor, the Borrower or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided, however, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 13.1 that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 5.4 to the
same extent as if it were a Lender (subject to the requirements of those
Sections) and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.8(b) as though it were a Lender;
provided such Participant agrees to be subject to Section 13.8(a) as though it
were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, (x) under Section 2.10 or
5.4, unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld) and (y) under Section 2.11 or 2.12, unless such greater payment arises
by reason of a Change in Law taking place after the date the participation is
entered into.

 

(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address

 

137

--------------------------------------------------------------------------------


 

of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           Assignments to Affiliated Lenders.  Any Lender may, at any time,
assign all or a portion of its rights and obligation with respect to Loans under
this Agreement to an Affiliated Lender (including Affiliated Investment Funds)
pursuant to this Section 13.6 through (x) Dutch Auctions open to all Lenders of
a particular Class of Term Loans subject to such Dutch Auction on a pro rata
basis or (y) through open market purchases, in each case subject to the
following additional conditions and limitations:

 

(i)            Affiliated Lenders shall not receive information provided solely
to Lenders and the Administrative Agent and their respective advisors by the
Administrative Agent or any Lender and shall not be permitted to attend or
participate in meetings attended solely by Lenders and the Administrative Agent
and their advisors, other than the right to receive notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;
provided that Affiliated Investment Funds shall not be subject to such
limitation;

 

(ii)           notwithstanding anything in Section 13.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Lenders have (1) consented to any amendment, waiver or modification of any
Credit Document (including such modifications pursuant to Section 13.1),
(2) otherwise acted on any matter related to any Credit Document, (3) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Credit Document, or
(4) voted on any plan of reorganization pursuant to Title 11 of the United
States Code, that in either case does not require the consent of each Lender or
each affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to Title 11 of the United
States Code) is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of Title 11 of the United States Code such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of Title 11 of the United States
Code; provided that Affiliated Investment Funds shall not be subject to such
limitation and shall be entitled to vote as any other Lender; provided, further,
that, notwithstanding anything herein to the contrary, Affiliate Investment
Funds may not in the aggregate account for more than 49.9% of the amounts
necessary to constitute Required Lenders, and any amount in excess of such
percentage will be subject to the limitations set forth in this clause (ii);

 

138

--------------------------------------------------------------------------------


 

(iii)          no Auction Purchase or assignment of Revolving Credit Loans or
Revolving Credit Commitments may be made to any Affiliated Lender; provided that
such limitation shall not apply to the Revolving Credit Loans and Revolving
Credit Commitments of any Lender that is a Defaulting Lender at the time of such
assignments;

 

(iv)          at the time any Affiliated Lender is making purchases of Loans or
Commitments, it shall enter into an Assignment and Assumption Agreement
identifying itself as an Affiliated Lender to the applicable assignor; and

 

(v)           the aggregate principal amount of all Term Loans held by
Affiliated Lenders (other than Affiliated Investment Funds) shall in no event
exceed 25% of the aggregate outstanding principal amount of the Term Loans.

 

Notwithstanding anything to the contrary herein, this Section 13.6(d) shall
supersede any provisions in Sections 5.2 or 13.8 to the contrary.

 

(e)           Assignments to Purchasing Borrower Parties.  Each Lender
acknowledges that each Purchasing Borrower Party may (x) purchase or acquire
Term Loans hereunder from Lenders from time to time pursuant to a Dutch Auction
in accordance with the terms of this Agreement (including, without limitation,
Section 13.6 hereof), subject to the restrictions set forth in the definition of
“Dutch Auction” and (y) acquire Term Loans hereunder through a contribution from
an Affiliate, in each case, subject to the following additional conditions and
limitations:

 

(i)            Purchasing Borrower Parties shall not receive information
provided solely to Lenders or the Administrative Agent or their respective
advisors by the Administrative Agent or any Lender or their respective advisors
and shall not be permitted to attend or participate in meetings attended solely
by Lenders and the Administrative Agent and their advisors;

 

(ii)           notwithstanding anything herein or in any of the other Credit
Documents to the contrary, with respect to any Auction Purchase or other
assignment to a Purchasing Borrower Party (or contribution from an Affiliate of
the Borrower), under no circumstances, whether or not any Credit Party is
subject to a bankruptcy or other insolvency proceeding, shall any Purchasing
Borrower Party be permitted to exercise any voting rights or other privileges
with respect to any Loans or Commitments, and any Term Loans that are assigned
to a Purchasing Borrower Party, shall have no voting rights or other privileges
under this Agreement and the other Credit Documents and shall not be taken into
account in determining any required vote or consent;

 

(iii)          no Auction Purchase or assignment (or contribution) of Revolving
Credit Loans or Revolving Credit Commitments may be made to any Purchasing
Borrower Parties;

 

(iv)          at the time any Purchasing Borrower Parties is making purchases or
sales of Loans or Commitments, it shall enter into an Assignment and Assumption
Agreement identifying itself as a Purchasing Borrower Parties to the applicable
assignor;

 

(v)           (i) with respect to a Dutch Auction, at the time of such Purchase
Notice and Auction Purchase, and (ii) with respect to any other assignment of
Term Loans, at the time of such assignment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(vi)          no proceeds from any Revolving Credit Loan shall be used, directly
or indirectly, to fund any Auction Purchase or assignment pursuant to this
Section 13.6(e); and

 

139

--------------------------------------------------------------------------------


 

(vii)         immediately upon the effectiveness of each Auction Purchase or
assignment to a Purchasing Borrower Party or a contribution of Term Loans from
an Affiliate of the Borrower, a Cancellation (it being understood that such
Cancellation shall not constitute a voluntary repayment of Loans for purposes of
this Agreement) shall be automatically and irrevocably effected with respect to
all of the Loans and related Obligations subject to such Auction Purchase or
assignment for no consideration, with the effect that such Loans and related
Obligations shall for all purposes of this Agreement and the other Credit
Documents no longer be outstanding, and the Credit Parties shall no longer have
any Obligations relating thereto, it being understood that such forgiveness and
cancellation shall result in the Credit Parties being irrevocably and
unconditionally released from all claims and liabilities relating to such
Obligations which have been so cancelled and forgiven, and the Collateral shall
cease to secure any such Obligations which have been so cancelled and forgiven.

 

Notwithstanding anything to the contrary herein, this Section 13.6(e) shall
supersede any provisions in Sections 5.2 or 13.8 to the contrary.

 

(f)            Any Lender may, without the consent of or notice to the Borrower
or the Administrative Agent or any other Person, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. 
In order to facilitate such pledge or assignment, the Borrower hereby agrees
that, upon request of any Lender at any time and from time to time after the
Borrower has made its initial borrowing hereunder, the Borrower shall provide to
such Lender, at the Borrower’s own expense, a promissory note, substantially in
the form of Exhibit K-1 or K-2, as the case may be, evidencing the Term Loans
and Revolving Credit Loans, respectively, owing to such Lender.

 

(g)           Subject to Section 13.16, the Borrower authorizes each Lender or
Participant to disclose to any Participant, proposed Participant, secured
creditor of such Lender, assignee or proposed assignee (each, a “Transferee”)
and any prospective Transferee any and all information in such Lender’s
possession concerning the Borrower and its Affiliates that has been delivered to
such Lender by or on behalf of the Borrower and its Affiliates pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates in connection with such Lender’s credit evaluation
of the Borrower and its Affiliates prior to becoming a party to this Agreement.

 

(h)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all applicable Loans hereunder. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such

 

140

--------------------------------------------------------------------------------


 

interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(i)            In the event that any Revolving Credit Lender shall become a
Defaulting Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, any Letter of Credit Issuer shall have reasonably determined that
there has occurred a material adverse change in the financial condition of any
such Lender, or a material impairment of the ability of any such Lender to
perform its obligations hereunder, as compared to such condition or ability as
of the date that any such Lender became a Revolving Credit Lender) then such
Letter of Credit Issuer shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) such Letter of Credit Issuer or
such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

 

13.7        Replacements of Lenders under Certain Circumstances.  If any Lender
requests compensation under Section 2.10(a)(ii) or (iii), 2.11 or Section 3.5,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.4 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section 2.13,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.6), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.11, Section 3.5 or
Section 5.4) and obligations under this Agreement and the related Credit
Documents to an eligible assignee pursuant to Section 13.6(b) that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 13.6;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Unpaid Drawings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.12 or Section 3.5) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

141

--------------------------------------------------------------------------------


 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 5.4, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Notwithstanding anything to the contrary contained herein, with
respect to a Non-Consenting Lender that has not consented to a matter which
requires the consent of all Lenders of a particular Class, such assignment (and
related payments) may be made, at the election of the Borrower, solely with
respect to Loans and Commitments of such Class.  In the event any such Lender
fails to execute an Assignment and Acceptance in connection with such
assignment, such Assignment and Acceptance may be executed by the Borrower or
the Administrative Agent (on behalf of the assigning Lender) and the Borrower
and the Administrative Agent are granted a power of attorney to execute such an
Assignment and Acceptance in the circumstances provided for in this
Section 13.7.

 

13.8        Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
(i) notify the Administrative Agent of such fact and (ii) purchase for cash at
face value from the other Lenders a participating interest in such portion of
each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
(x) if all or any portion of such excess payment or benefits is thereafter
recovered from such benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest, and (y) the provisions of this paragraph shall not be
construed to apply to (A) any payment made or collateral provided by the
Borrower or any other Person pursuant to and in accordance with the express
terms of this Agreement (including, for the avoidance of doubt, any such
provisions added pursuant to any permitted amendment to this Agreement and
including the application of funds arising from the existence of a Defaulting
Lender or assignments made pursuant to Section 13.6(e) or Section 13.7), or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Unpaid Drawings
to any assignee or participant, other than to any Parent Guarantor, the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply except if such assignment or participation is made pursuant to
Section 13.6).

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders or provided by
law each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder or under any other Credit Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or

 

142

--------------------------------------------------------------------------------


 

agency thereof to or for the credit or the account of the Borrower; provided
that, in the event that any Defaulting Lender shall exercise any such right of
setoff pursuant to this Section 13.8(b), (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuers,
and the Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.    Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

13.9        Counterparts.  (a)  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic image scan transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)           The words “execution”, “signed”, “signature” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

13.10      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11      Integration.  This Agreement, the other Credit Documents and the Fee
Letter represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents or the Fee Letter.

 

13.12      GOVERNING LAW.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND
IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY

 

143

--------------------------------------------------------------------------------


 

THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS
NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

13.13      Submission to Jurisdiction; Waivers.  Each Parent Guarantor and the
Borrower each hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, New York, New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;

 

(b)           consents and agrees that any such action or proceeding arising out
of or relating to this Agreement or any other Credit Document may be brought in
any court referred to in paragraph (a) of this Section 13.13 and waives any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, indirect, exemplary, punitive or consequential
damages.

 

Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Agreement or any other Credit
Document and brought in any court referred to in paragraph (a) of this
Section 13.13 shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent, any Letter of
Credit Issuer or any Lender may otherwise have to bring any action or proceeding
relating to enforcement of the Security Documents and the exercise of rights and
remedies with respect to the Collateral against the Borrower or any other Credit
Party or their respective properties in the courts of any jurisdiction.

 

13.14      Acknowledgments.  Each Agent, each Letter of Credit Issuer, each
Lender and their respective Affiliates (collectively, solely for purposes of
this Section 13.14, the “Lenders”) may have economic interests that conflict
with those of the Parent Guarantors, the Borrower and their Subsidiaries, their
respective stockholders and/or their respective affiliates (collectively, solely
for purposes of this Section 13.14, the “Credit Parties”).  Each Credit Party
hereby acknowledges and agrees that:  (a) nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other; (b) (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with

 

144

--------------------------------------------------------------------------------


 

respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Credit
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person; and (c) no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Parent Guarantors, the
Borrower and the Lenders.  Each Credit Party acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

13.15      WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13.16      Confidentiality.  Each of the Administrative Agent, the Lenders and
the Letter of Credit Issuers agree to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.16 or
an agreement containing confidentiality provisions customary in connection with
the syndication or assignment of loans, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i)  any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 13.16, or (y) becomes available to the Administrative Agent, any
Lender, any Letter of Credit Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the

 

145

--------------------------------------------------------------------------------


 

Borrower.  For purposes of this Section 13.16, “Confidential Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Letter of Credit Issuer on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.

 

13.17      USA Patriot Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Parent Guarantor
and the Borrower that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Guarantor and the Borrower, which information includes the name and address of
each Guarantor and the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable to identify each Guarantor and
the Borrower in accordance with the Patriot Act.

 

13.18      Consent to Effectiveness.  Each Term Lender, each First Amendment
Revolving Credit Lender and the Administrative Agent consents to and agrees to
the terms of the First Amendment. Each Lender holding a Term B Loan and the
Administrative Agent consents to and agrees to the terms of the Third Amendment
and this Agreement, as amended by the First Amendment, the Second Amendment and
the Third Amendment.

 

[remainder of page intentionally left blank]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

WIDEOPENWEST FINANCE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RACECAR ACQUISITION, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WIDEOPENWEST CLEVELAND, INC.

 

WIDEOPENWEST ILLINOIS, INC.

 

WIDEOPENWEST NETWORKS, INC.

 

WIDEOPENWEST OHIO, INC.

 

WOW SIGECOM, INC.

 

WIDEOPENWEST KITE INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent and Letter of Credit Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[See Attached.]

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Revolving Credit Commitments and Term Loan Commitments

 

Part I

 

First Amendment Revolving Credit Commitments

 

 

 

Address

 

 

 

 

 

745 Seventh Avenue

 

Barclays Bank PLC

 

$

6,500,000

 

New York, New York 10166
5500 South Quebec Street

 

CoBank, ACB

 

$

1,000,000

 

Greenwood Village, CO 80111
Eleven Madison Avenue

 

Credit Suisse AG

 

$

50,000,000

 

New York, New York 10010
201 Merritt 7

 

General Electric Capital Corp.

 

$

2,500,000

 

Norwalk, CT 06851
One Utah Center
201 South Main Street, 5th Floor

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

Salt Lake City, Utah 84111
One Utah Center
201 South Main Street, 5th Floor

 

Morgan Stanley Senior Funding, Inc.

 

$

10,000,000

 

Salt Lake City, Utah 84111
Three World Financial Center
200 Vessey Street

 

Royal Bank of Canada

 

$

45,000,000

 

New York, New York 10281
3333 Peachtree Rd., NE

 

SunTrust Bank

 

$

25,000,000

 

Atlanta, Georgia 30326
1251 Avenue of the Americas

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

10,000,000

 

New York, New York 10020

 

Total

 

$

200,000,000

 

 

 

 

Part II-A

 

Third Amendment Term B Loan Commitments

 

 

 

 

 

Credit Suisse AG

 

$

1,411,430,013

 

Eleven Madison Avenue
New York, New York 10010

 

Total

 

$

1,411,430,013

 

 

 

 

Part II-B

 

Second Amendment Term B-1 Loan Commitments

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

425,000,000

 

500 Stanton — Christiana Road
Newark, DE 19713

 

Total

 

$

425,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

None.

 

--------------------------------------------------------------------------------